       Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 1 of 115




                             COMMONWEALTH OF MASSACHUSETTS

WORCESTER, SS                                          SUPERIOR COURT DEPARTMENT
                                                       CIVIL ACTION N0.

RPAI WORCESTER LINCOLN PLAZA, L.L.C., :
         Plaintiff,
     vs.                                                      CO1I~IPLAINT

DICK'S SPORTING GOODS, INC.,
           Defendant.


                                             PARTIES

        1.     Plaintiff, RPAI Worcester Lincoln Plaza, L.L.C. ("RPAI"), is a limited liability

company organized and existing under the laws of Delaware, is registered to do business in the

Commonwealth of Massachusetts, and owns certain real property known as the Lincoln Plaza in

Worcester, Massachusetts located at 525 Lincoln Street, Worcester, Massachusetts.

       2.      Defendant, Dick's Sporting Goods, Inc. ("Dick's"), upon information and belief,

is a corporation organized and existing under the laws of the Delaware with a corporate office

located at 200 Industry Drive, Pittsburgh, Pennsylvania 15275.

                               SUBJECT MATTER JURISDICTION

       3.      The claims set forth in this Complaint are within the general j urisdiction of the

Superior Court pursuant to M.G.L.A. c.212, §4. In addition, this Court has jurisdiction pursuant ,

to, inter alia, M.G.L.A. c.231A, §2, i.e. the Massachusetts Declaratory Judgment Act, which

gives this Court jurisdiction to issue binding declarations regarding the rights, duties and/or legal

relations under contracts.

                                   PERSONAL JURISDICTION

       4.      Dick's owns and operates a retail sporting goods store in Worcester,

Massachusetts, transacts business in the Commonwealth of Massachusetts and the within legal
       Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 2 of 115




action arises directly from those purposeful and intentional contacts of Dick's within the

Commonwealth of Massachusetts. This Court has personal jurisdiction over Dick's pursuant to

M.G.L.A. c.223A, §3.

                                              VENUE
       5.      Venue is appropriate in this Court in that this action concerns RPAI and Dick's

rights aiid obligation under a certain contractual lease agreement for certain real property located

in Worcester, County of Worcester, Commonwealtli of IVlassachusetts, and the application of a

force majeure provision in that contractual lease agreeiiient.

                                         BACKGROUND
       6.      On or about January 2, 2001, Dick's entered into a certain Lease Agreement dated

as of January 2, 2001, as amended by that certain First Lease Amendment dated as of May 1,

2003, that certain Second Lease Amendment dated as of June 24, 2004, and that certain Third

Amendment of Lease dated as of June 30, 2017 (hereafter "Amended Lease") with RPAI for that

certain premises located at 525 Lincoln Street, Worcester, Massachusetts, as further described

therein ("Premises"). The original term of the Amended Lease expires on JanLiary 31, 2023. A

copy of the Amended Lease is attached hereto as Exhibit A.

               The Amended Lease contains the following provision:

       17.3 Force Maieure

               Provided (i) the delayed Party has periodically kept the other party hereto
       fully advised by notice of such delays and the cause thereof and (ii) the delayed
       party uses best efforts and all due diligence to effect the required performance, in
       any case where either 12arty hereto is required to do any act, such d.elays caused by .
       or resulting from an Event of Force Majeure shall not be counted in detenninin~
       the time when the performance of such act must be completed, whether such time
       be designated by a fixed time, a fixed period of time or "a reasonable time." The
       provisions of this Section 17:3 shall not be applicable with respect to Wyment of
       monev or to obligations under Article II. For the purposes hereof, an "Event of
       Force Majeure" shall be defined as the occurrence of any of the following: Act of



                                                 2
           Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 3 of 115




           God, war, civil commotion, fire or other casualty, extreme weather conditions not
           predictable in the normal course of work scheduling, strikes, lockouts and the
           inability to procure labor or materials or reasonable substitutes, uncontrollable
           govenunental interference or otlier causes beyond the reasonable control of such
           Party, its agents, employees, contractors or subcontractors (other than causes
           related to such Party's financial condition.) See Section 17.3, p.33, Amended
           Lease (einphasis added).

                                               COUNTI
                                                        ~ gment)
                                        ("Declaratory Jud

           8.     RPAI incorporates by reference paragraphs oiie (1) through seven (7) above as if

fiilly set forth herein.

           9.     By letter dated 1Vlarch 19, 2020, Dick's notified RPAI that Dick's believed that

the COVID-19 Pandemic constituted a force majeure event under three different contractual

agreements pertaining to properties in Lansing, MI, Worcester, MA and Northgate (Seattle), WA

and that any "sunsets" on Dick's leasehold rights are tolled for the period of such closure. A

copy of Dick's March 19, 2020 Letter is attached hereto as Exhibit B. Dick's letter did not refer

to any particular provision of the Amended Lease, and it is unclear from Dick's letter what

Dick's believes its current obligations are under the Amended Lease.

           10.    R.PAI disputes Dick's contention that COVID-19 Pandemic constituted a force

majeure event under the Amended Lease which somehow voided Dick's obligation to pay rent

for the iiionths of April and May, 2020 under the Amended Lease.

           11.   By letters dated May 15, 2020, RPAI provided written notice to Dick's of Dick's

failure to pay in accordance witli the Amended Lease. A copy of RPAI's Notices of Default to

Dick's dated May 15, 2020 are attached hereto collectively as Exhibit C. Despite RPAI's efforts

to contact Dick's to discuss payment of the monies to RPAI„Dick's did not respond to those

efforts.
       Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 4 of 115




        12.    By letter dated September 16, 2020, RPAI, by and through RPAI's counsei, once

again notified Dick's of the monies due under the Amended Lease, and requested either payment

of the sum of $110,684.77 from Dick's, and/or an opportunity to disciiss with Dick's a mutually

acceptable resolution. A copy of RPAI's September 16, 2020 letter is attached hcreto as Exhibit

D. Dick's did not respond and/or contact RPAI and/or its representatives to discuss a resolution.

       13.     At all pertinent times, Dick's was in and remains in possession of the Premises,

and in June, 2020 Dick's resumed business operations at the Premises and is otherwise paying all

other monies due RPAI under the Amended Lease.

       14.     To date, Dick's has failed to pay the rent for the months of April and May, 2020

to RPAI under the Amended Lease and/or to contact RPAI to discuss a resolution to this inatter.

       15.     RPAI asserts that (i) that the Force Majeure provision of the Amended I.ease

i•elating to delayed performance is inapplieable to Dick's obligation to pay inonies due RPAI

under the Amended Lease, including rent for April and May, 2020; or in the alternative (ii) that

if the Force Majeure provision applies to Dick's obligation to pay monies and/or rent to RPAI

under the Lease that the asserted Force Majeure event only delayed, but did not excuse, Dick's

obligation to pay monies and/or rent for April and May, 2020 to the date on which the ptirported

Force Majeure event expired and Dick's resumed business at the Premises.

       WHEREFORE, RPAI respectfully requests that this Court in accordance with M.G.L.A.

c. 231 A, §2 declare the rights and obligations of RPAI and Dick's under the Amended Lease

with respect to Force Majeure provisions contained therein, including entering judgment under

Count I of the Complaint in favor of RPAI and against Dick'-s declaring (i) tliat the Force

Majeure provision of the Amended Lease relating to delayed performance is inapplicable to

Dick's obligation to pay monies due RPAI under the Amended Lease, including rent for April




                                                 4
       Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 5 of 115




and May, 2020; or in the alternative, (ii) if the Force Majeure provision applies to Dick's

obligation to pay monies a.nd/or rent under the Amended Lease that the purported Force Majeure

event delayed, but did not excuse, Dick's obligation to pay rent for April and May, 2020 to the

date on which the purported Force Majeure event expired and Dick's resumed business; and (iii)

awarding RPAI the reasonable attorneys' fees and expeiises incurred by Rl'AI in accordance

with the Amended Lease, along with any such otlier relief this Court deems just and proper.

                                           COUNTII
                                       (Breach of Contract)

        16.     RPAI incorporates by reference paragraphs one (1) through fifteen (15) above as

if fully set forth herein.

        17.     To date, Dick's has failed to pay to RPAI the monies and/or rent for the months of

April and May, 2020 under the Amended Lease.

        18.     RPAI has demanded payment of the monies and/or rent for the months of April

and May, 2020. The sum of $110,684.77 is due and owing to RPAI.

        19.     Dick's has breached the terms of the Amended Lease, and as a direct and

proximate result of that breach, RPAI has suffered damages.

        WHERBFORE, RPAI respectfully requests that this Court enter judgment under Count II

of the Complaint iri favor of RPAI against Dick's for all unpaid rent and/or monies due under the

Amended Lease for the rnonths of April and May, 2020 in the amount of $110,684.77, plus the

reasonable attorneys' fees and expeiises incurred by RPAI in accordance with the Amended

Lease, and grant RPAI such other relief as this Court deems just and proper.
         Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 6 of 115




                                                               RPAI WORCESTER LINCOLN PLAZA, L.L.C.

                                                               By and through its attorneys

                                                                       /~-.•
                                                            Richard L. Gemma, Esq. (BBO #553880)
                                                           Wieck DeLuca & Gemma Incorporated
                                                           One Turks Head Place, Suite 1300
                                                           Providence, RI 02903
                                                           (401)454-8706
                                                           (401) 454-8755 (Fax)
                                                           rgemma@4vdgla ~
                                                           Dated: October _j, 2020


G:\RPAAUick's Sporting GoodslPleadingslComplaint 092420.docx
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 7 of 115




                              'UVORCESTER LINCOLN LLC
                                                               11.6462-3-I Dick's Sporting
                                                                         Goods




                                                                      LEASE




                                     DICK' S SPORTING GOODS, INC.




                                         - LEASE WI1'H
                                     WORCESTER LINCOLN LLC
                                  A Deiaware Limited Liability Company

                                                                                   EXHIBIT


                                                                            F          A
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 8 of 115




                                                                                              INnEX
                                                                                                                                                              Pagc
                ARTICLEI ..................._.»......._.... »_.._...... ..............,....... .... . ............ . .......... .. ... »... .... .................. I
                 PREMISES................................... _ ................................................................................. ......................... i
                1.1         Demised Premises             ..............................................................................................1
                11          No-Build and Protected Parking Areas ................... _ ........................................................... I
                1.3         Restrictions on Common Areas ...........................................................................................1
                1.4         Restrictions on Use ofShopping Centcr . ................................................ .................... ...2
                1.5         Cornpetition Rent Reduction ......................................................................... .....................2
                1.6         Initial Co-Tenancy Requirertent ..........................................................................................3
                1.7         Ongoing Co-Tenancy Requirement .....................................................................................4
                ARTICLEII...».» ... ..».......»... .. ..».» . .. ... ....». ..._..... ... ». ....... » .......... .....................................4
               TERM............... » ............................. .......... ............................................. ..................................,........4
               2.1 Original Term ...... ...............................................................................................................4
               2.2 . Option to Rcnew ............................... ...,...,...,,.. .. ..... ... .... ...........,.,................,..............4
               2.3 Rental Commencement Date ...............................................................................................5
               2.4 Commencemerlt of Construclion .........................................................................................5
               2.5 Completion of Constmction .................................................................................................5
               2.6 Landlord's Construction Representations ............................................................................ 6
               ARTICLE11l ..._.m....» ...... ................ ........ .... »....».... .......».»...»....._......................... »....» ........ 7
               CONSTRUCT(ON ...................................................................................................................................7
               3.1 Landlord's Construction Work ............................................................................................7
               3.2 Mcasurement of Demised Premises .....................................................................................8
               3.3 Pre-Delivery Date Entry .................................................................................... ............8
               3.4 Landlord's Contribution ................ ... ............ ........... ............. ..... .... ...............................9

               ARTICLE IV..».». . ..» ..»...»».................. ...».... ..».. ....».» ...»..»..»...._ . ................................ 9

               RENT............................... .............. ... ........................................... _ ............ . ..................... . ..................... 9
               4.1 Minimum Rent ...... » ............................................................... ................. ...... ... ......................9
               ARTICLE V ................. ......................................»»..».........»......» ..»....w..»........... _ ............ ...... 1a

              TAXES......... _ ..... . .................»........................,...............,....................................................................la
              5.1 Payment of Ttixes .. ........................... ..............................................................................10
              5.2 Multiple Taxing Author;ties ..............................................................................................12
              5.3 Proceedings to Contest Taxes ............................................................................................12
              5.4 Payment Procedures ....................... ...................................................................................12
              ARTICLEVI..........».....                    ..».» »..».»...... ..» ..... . .._...»...»..».... .                           ...»........».........» «»......13
              LEASE YF.AR AND GROSS SALES BEF1N1T10NS .............. .. ........................ .. ............. _ .............. 13
              6.1 A "lease year" ....................................................................................................................13
              6.2 Gross Sales ........... . .... ................. ... ........................ .................................... ...........13
              6.3 Substitute Rent . .................................................... ..................... ....................................14
              6.4 Gross Sales Audit ........................................................................................................14
              6.5 Open for Business . ....................................................... .. ....... ........... ............................15
              ARTICLE Vil ......... »».»..                             ................... .....»..... ....... . .............. . ................ »....... .. ... .... ........ » ...15
              R8PA1R5AND MAINTENANCE .............. ............................... .................:......................................15
              7.1 Tenant's Repair Obligations ......................................... _ ................................................... I S
              7.2 Landlord's Repair Obligations ...........................................................................................15
              7.3 HVAC Maintenance ...........................................................................................................16
                                                                                                                                                                  110700
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 9 of 115




                7.4         Utilities ................... ........................ .. ................................................................... ............ 16
                7.5         Utilities Easements ....................................... ...................................................._.....,.. .. ...16
                ARTICLEV1I1 ... »„ ...... « ................ »« ........ « .. «»....... ...».. ............. .... ...... ... ....................»........... 16
               ALTERATIONS......................... .. ......... „._ ........................ _...........................................---.. .............. 16
               8.1         Alterations............. ............................................................................... .......................16
               8:2         Surrender oF Alterations .............................................................,.............. ...................,. .17
               8.3         Petmits ................. ............................................................... .............................................17
               8.4         Signage ............................................... .....„... ....................................................................17
               8.5         Mechanics' Liens by Tcnant ......... .............................................................................,....:,.18
               8.6         Mechanics' Liens by Landlord ..........................................................................................18
               ARTlCLEIX ...... .......... -.............................. ............. ................,............... ..... .... ........... .....,......18
               FIRfiAND OTJ-[ER CASUALTY ........................................................................................................18
               9.1 Landlord's Obligations ..... ......................:.................. ................. ..........................._... ..18
               9.2 End orTerm Casualty ................................................ „ ...................................................... 19
               ARTICLEX ...... ........................ ....„....„ „ «.......... ..„.» . ............................. ..„..... ............20

               EMINENTDOMAIN .................................._...........»..........................................,........._...
                                                                                                    ..                               ........._._.20
               lU.l Condemnation of Demised Premises ...................................................... _ ......................... 20
               10.2        Partial Condernnation ................................................................................ ........................20
               10.3 Condemnation Awards .......................................................................................................21
               ARTICLEXi ..................... ...... ............«.                    «.......«.„.»». ».. _.......„........ ......................».»„...21
              INDEMNIFICATION..... ......... .... ..... ....................„.............................................. .......... . ...........21
              11.1 Landlord's Insurance .........................................................................................................21
              11.2 Tenanl's Jnsurance ...................................................... ......................................................22
              11.3 Liability insuranee .. ............... . ... . ............................... ......................................... .........22
              11.4        Waiver of Subrogation ............. ........................ .................. ...........................................:.22
              11.5 General Requirements .................................... . .......................................,..........................22
              11.6 IndemniJ;cati on ....................... „ ......................................................................................... 23
              ARTICLE XII..........                                                                                                         .... . .... » .... »..»„......22
              DEFA ULT ...................
                                       ...........................................             «....................................„...„....„.......23
              12.1 Tenant's Default ............................................. „.... .............................................................. 23
              12.2 Landlord's Remedies ....... ................... .............................................................. ............ 23
              12.3 Default by Tenant's Assignee.._ .......................................
                                                                                      „................,....._ .......................24
              12.4 Landlord's Waiver of Lien in Favor of Financing Company ............................................24
             12.5        Landlord's Successor ............... .......................„......._...............».....................................25
             ARTICLEXlli ....„......» ...«„ »... .., «.._ . . .........._.........~.. .. .„„„ ..... . . .. _. . .. 25
             SELF-NELP .............................. „ ............ . ... . ....... „ .... ....................................................................... ..... 25
             13.1 Landlord's Right to Self-Help ...........................................................................................25
             13.2 Tenant's Right ta Self-Help ........................................ ....... .... ..... ................................25
             ARTICLEXiV........... ..«......«.....«.».„..««».... «..».«». ..«»......« «..«....«.. ..«...„................».....16

             COMMONAREAS ....................................... .......... ..... ........„......................................_...........,..„.26
             14.1 Right to Common Areas ...... .................................... . ... ... .................. . .. ....................26
             14.2 Landlord's Management of Comtnon Arcas„ ....................................................................26
             14,3 Charge for Common Area Maintenance ............................................................................26
             14.4 Tenant's Right to Audit . ................ ....... .............„.. ...................... ......................... .......30
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 10 of 115




                 ARTICLEXV ...»». .. ..» .....».».».......»....».......»..........»....».» ............. ..........»............... ......».......30

                 MORTGAGE SUBORDINATION .................................. _ .................................................................. 30
                 15.1 Mortgage Subordination ....................... .................. ...... ............ ...........................................30
                 15.2 Senior Lease ........................................................... ............................. 30
                 15.3 Landiord'sFailuretoPayMortgage ...............................................................30
                ARTICLEXYI                 ................................. ...................................................:.......31
                ASSIGNMENT, RECAPTURE AND USE .........................................................................................31
                16.1 Assignment and Subletting ................................................................................................31
                16.2 Recapture Right of Lartdtord .............................................................................................32
                16.3 lntentionally deleted ...........................................................................................................32
                16.4 Use of Premises .................................................................................................................32
                ARTICLEXYII..»                 .. .» ... . .... .......... ».».» ..............»..»......... ». .............................. ... .................... 32
                INTERPRETATION..............................................................................................................................32
                17.1 Severability .......................................................................................................................32
                17.2 Successors and Assigns ......................................................................................................32
                17.3 Deiays ........ .... ................................... .......................................................... ...................33
                17.4 Holding Over .....................................................................................................................33
                17.5 Waivers ..........................................................................................................................33
                17.6 Disputes ........................................................................................ ......................................34
               17.7 Quiet En}oyment ............................ ................................................................._..................34
               17.8 Notices .............................................................................................................................34
               17.9 Cost and Expense ...............................................................................................................35
               17.10 Hazardous Material ............................................................................................................35
               17.11 Tenant's Financiai Statemeats ..................................... » .................................................... 37
               17.12 Headings and C.aptions ......................................................................................................37
               17.13 Brokers ...............................................................................................................................37
               17.14 RelationshipofthePatties ......................................................................................... ...37
               17.15 Memorandum of Lease ......................................................................................................37
               17.16 Representations and Warranties ..................................................................._...................36
               17.17 Attorney's Fees . ...................................................................... ........................................39
               17.18 Waiver ofTdat By Jury ............................................................................... ..,.................39
               17.19 This instrument ................................... ............................................................................39
               17.20 Access ........................................................................................ ......................................39
              17.21 Compactors and Dumpsters ................................................. ............ ...............................39
              17.22 Estoppel Certificate ............................................................................................................39
              17.23 Interptetation ......................................................... ... .................... , .. ......40
              17.24 Break Up Fee ....................................................................................... 40
              17.25 Ptats, Riders and Exh'rbits ............... .......................................................... 40
              Exhibit A:                Lease Plan
              Exhibit A-1:             Legal Description
              fixhibit B:              Title Matters
              Exhibit C:               Landiord's Construction Work
              Exhibit D:               Subordination, Non-Disturbance and Attomment Agreement
              Exhibit E:               N/A
              Exhibit F:               Landlord's Waiver and License Agreement
              Exhibit G.               Memorandum ofLease
              Exhibit H-1:             Building Signs
              Exhibit H-2:             Shopping Center and Monument Sikns
              Exhibit 1:               Not Applicable                                                                                  ,
              Exhibit ]:               Common Area Maintcnance
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 11 of 115




                  Fo"n 030100
                       W1s00
                      062900
                      U8110U
                      110)00
                                                              LEASIv
                          This Lease dated                                          , 2000, by and berween
                  Woreester Lincoln LLC, a Delaware limited liability company having a maiiing address a( 7
                  Sunderland Road, Worcester, MA 01604-3338 as landlord (hercinatler referred to as
                  "Landlord") and DICK'S SPORTING GOODS, I,NC., a Deiaware corporation having a
                  mailing address at 2001ndustry Drive, Pittsburgh, PA, 15275, as tenant (hereinafler referred
                  to as "Tenant"). Landlord and Tenant are sometimes hereinaAer referred to as the
                  "Party(ies)"

                                                          9RT1C E 1
                                                          PREMI ES

                  i_t Demised Premises.

                           In consideration .of the rents, agreements and conditions herein reserved and
                  contained on the part of Tenant to be paid, performed and observed, Landlord demises and
                  leases to Tenant, for lhe temn ccreinaRer set forth, that certain store premises sltown on
                  Exhibi A(the "Lease Ptan") attached hereto as the Demised Premises containing a ground
                  (ioor leasable area ("GFLA') ofap proximately forty tve thousand (45,000) thousand squara
                  feet with a minimum &ontage of 200 lineal feet shown on the Lease Plan attachcd hereto
                 ("Ihe Demised Premises") within the shopping center showio on the Lease Plan and
                  described in Exl i it &I ("the Shopping Center"). The Demised Premises are demised
                 subject to and with the beneftt of the easements, righls, mslrictions, agreements and
                 encumbrances set forth in Gxhi it B hereof (collectively called "Title Matters"). In addition,
                 Tenant shall have the right to use during lhe tem► of this Lease, the exterior area located
                 imniediately adjacent to the rear of the Demised Piernises identiGed as Tenant Service Anea
                 on the Lease Plan for the sole purpose, and only in connection with Tenant's use of the
                 Demised Premises, as perrttilted by Section 16.4 of this Lease, as a ioading area, compactor
                 and dumpster station and loeation for an electticat transfortner and generator, if applicable
                 (herein such areas are cotlectivefy referred lo as (he'"fenanl Serviee Area' ).

                 1 2 No-13uild and Protected Parkine Areas.

                         (a) No buildings, signs or stnrctures other than canopies and signs attached to store
                 buildings, lighting equipment and dircetional and other signs petmitted by the provisions of
                 this Lease may be built in any area of the Shopping Center shown as "the No•Build Areas"
                 on the Lease Plan.

                         (b) No portion ofthe Parking Areas (defined in Section 1.3 below) iden(i5ed on the
                 Lease Plan as the "Protected Parlang Aieas" may be modinod (inc)uding, btrt not limited to,
                 any changc in the confrguration of the patiting stalls) widtaut Tettant's consent which shall
                 not be unreasonably withheld or conditioned.

                1,3 Restrictionson Cornrnon Areas.

                          The areas of the Shopping Center shown on the Lease Pian as Parking Areas shall at
                all titttes maintain the parking ratio defined below. The expression "Parking Arcas" includes
                parking spaces, driveways and footways adjaoent to parking spaces, and includes the areas
                shown as Parking Areas on the Lease Plan plus such other areus as l.andlord shall firom time
                to time designate as Parking Areas. The areas in the Shopping Center currently used for
                service or labeled SERVICE DR1VE upon the Lease Plan shall be ntaintained during the
                tetrn hereof as setvice roads and areas (collectively, the foregoing art refcrred to herein as
                the "Service Areas"). The Parking Areas, the Service Ateas, the Tenant's Srxvice Arta, the
                ontrances and exits of the Shopping Center and any landscaped areas within the Shopping
                Cenler are called "the Comnton Areas." Landlord agrees that except for necessary and
          I     entcrgency repairs thcre witl be free and tminterrupted access as shown on the Lease Plan
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 12 of 115




                 and fuRher that Landlord shall take no action nor consent to a third party's taking any action
                 to materially and adversely alTect access as shown oii tlte Lease Plan: (i) ror motor vehicles
                 between any and all aceess streets to the Shopping Center and the Protected Parking Areas
                 and the Demised Premises and in, to and around the Tenant Service Area; arid (ii) for
                 pedestrians between the Protected Parking Areas and the main customer entrance of the
                 Demised Premises except for necessary and emergency repairs or alterations which do not
                 permanently adversely affect such areas. The entrances and exits between all adjacent
                 streets and Parking Areas shall be maintained substantialty as shown on the Lease Plan.
                 Landlord agrees that the Parking Areas witbin thc Shopping Center will always contain at
                 least four and one quarfer (4.25) parking spaces for automobiles provided not more Ihan
                 thirry percent (30%) shall be for compact cars, and driveways and footways inciderital
                 thereto, for each one thousand (1,000) sqttare feet-of leasable floor area existing in the
                 Shopping Center from time to time, unless the reduction in the parking is related to an action
                 govemed by Article X hereof, in which event the terms of Article X shall govern and
                 control.

                 1.4 Rcstrictions on Use of shonoina Center.

                         Landlord agrees that during the term of this Lease and for so long as any permitted
                 sales activity shatl be conducled in the Demised Premises and for six (6) months thereaticr,
                  the Shopping Center shall not be used for any non-re►ail putposes ihowever, repairs, alterra-
                 tions, storage and otlices incidental to retailing, and banks and sniall loan offices, shall be
                 deemed retail), or for any entertainment purposes such as a bowling alley, skating rink, bar
                 (which term shall exelude any establishment which derives less than fifty percent (50%) of
                 its gross revenue from the sate of beer, wine and/or alcohol and is located at leas( five
                 hundred (500) lineal feet fnom the Demised Premises), night club, discotlteque, amusement
                 gallery, cinenta, poolroom, health club (except that premises at the Shopping Center now
                 occupicd by Bally's as a health club may be used as a health club, spa or gym so long as
                 such premises operates as a Bally's or by another national spa, gym or heallh club operation
                 or by a regionai opetator with at least three (3) other locations in the Worcester area.),
                 massage parlor or ofF track betting club.

                1.5 Comnctition Rent Reductien.

                          Landlord covenants and agrees that during thc term of this Lease that it has not and
                 will not, nor will any entity under common control with Landlord, cnter in►o any lease(s) or
                 occupancy agreement(s) for premises situated on the Shopping Center. (atlier than tlte
                 Demised Premises), or olhorwise transfer or allow a possessory interest in the Shopping
                 Certter lo a tonant or occupant whose primary use shail be the saie of sporting goods and
                 sporting, equipment or athletic footwear. i.andlord waaants and agrees that during the term
                 of this Lease that it will not, nor will any entity under common control wilb Landlord, enter
                 into any lease(s) or occupancy agreements for premises situated on the Shopping Center
                 (other than the Dem'tsed Premises), or otherwise trunsfer or allow a possessory interest in the
                 Shopping t;,enkr which does not prohibit ("Precluded Sales Activities"): (i) the sale of
                 sporting goods and sporting equipment in five thousand (5,000) or more square feet of sales
                 floor area on the Shopping Center, and, (ii) the retail sale of athledc footwear in three
                 thousand (3,000) or rrtore square feet of sales l3oor area on the Shopping Center. The
                foregoing restriotions in this Section 1.5 shall not apply to 1he premises designated on
                 Exhibit A as "Lowes" or "Home Improvement Store" and '"I'arget" unless Landlord can
                reasonably control any subtetting, assignment or use change which would violate the
                provisions hereie. Notwithstanding, if Landlord or a parent, affiliate or other entity
                controlled by or under comtnon control with Landlord, regains control of any such premises
                the provisions of this Section 1.5 shall apply to each such premises thereafter. IF Landiord
                shall violate the provisions of this Section l.S and the tenant or occupant of arty such
                premises shall engage In sueh Precluded Sales Activity, then Tenant tnay, at its sole option,
                exerciso the following remedies upon prior written notice to Landiord and Landlord's failure
                to cure such violation:

                        (i)     to pay to Landlord monthly in respect of each applicable calendar rnonth, in
                                arrears, not latar than the thirtieth (30th) of each suclt fallowing calendar
                                month ln lieu of Minimum Rent (deftned in Section 4.1(c)) hereunder, two
          ~                     percent (2%) of Gross Sales (as defined in Sectiort 6.2), but never more than


                                                                                                                   ~
            Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 13 of 115




                ,                   ,                                       „        .                        , .




                        .   ,   .                           ..                           .~    .    ~   ~r;




                    ,
                                                                         .', ~       .   ~    .                 , .




               .                        ;
                                                                                                                    .   ~
                                                                            _
    ,                       .                       .                            ,            ,.~
        a                                       ,                ,




                                                            .                                       ,
                                                        I            ,
~                                           .                            ,.                   ,.
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 14 of 115




                                 the lvlinimum Rent for that month that would have otherwise been payable
                                 for such ealendar rrtonth ("Substitute Rent"), during the period which
                                 extends from the begitvting of the fttst full calendar month following the
                                 date on which the Precluded Sales Activities are commenced and continuing
                                 until the end of the r:alendar montit in which such Precluded 3ales Activities
                                 are ceased; and

                         (ii)    ifLandlord faiis to curs such violation within one hundred and eighry (I80)
                                 days afler the Precluded Sales Activities commonced, then Tenant shall have
                                 the right to terminate this Lcase at anytime prior to the date of
                                 discontinuance of the Precluded Sales Activi ry by giving thirty (30) days
                                 advance notice to Landlord uniess Landlord cures such viotation or such
                                 Precluded Sales Aetivities ceases prior to the date Landlord receives
                                 Tenant's termination notice.

                         ln addition to the foregoing remedEes, Tenent shall also have the right to tecover
                 from Landiord the unamortized cost of Tenant's leaschold improvements and trede fixtures
                 paid for by Tenant if this Leasc is terminated, as well as any other rights or remedies
                 available to Tenant in equity.

                 1.6 Initial Co-Tenancv Reouireme

                          (a)     If on the Rental Conurtencement Date (as defined Section 2.3) the Initial Co-
                 Tenancy Requirernent is not met, Tenani shali have the rrmedies as defined in (b) below.
                 The "initial Co-Tenancy Requiren>ent" shall mean (i) that Lowes and Target shall have
                 executed leases and commenced construction on their premises in the Shopping Center and
                 one (1) of thc two (2) has opened for business within ninery (90) days of the Delivery Date
                 and (ii), Stop and Shop, and a minimum of 50,000 sqtrare feet ofadditional midsize retailers
                 comptised of at least hvo (2) tenants frorri Ihe foliowii►g co-tenatiey pool: Ciizuit City,
                 PetSmart, OfLice Depot, Office Max, Linens & Things, Staples, Bed, Bath & Beyond,
                 Michaels Arts & Crafts, Old Navy, Bames and Noble and Borders or other such category
                 replacement of similar si2e and merchartdising,(the "Midsize Retallers") shall be•open or
                 will be open with Tenani. The ]nitial Co-Tenancy Requirement will be deemed to hava
                 been met if, in lieu of Target, an additPonal 50,000 square feet comprised of al least two (2)
                 Midsize Retailers, for a total of at least four (4) Midsi2e Retailen; comprising at least
                 100,000 square feet, shall be open or will be open with Tenant.

                         (b)     In the event the Initial Co-Tenancy Requirement is not met and Tenant
                 elects to open and remains apen for business in the Demi'sed Premises until the Initial Co-
                 Tenancy Requirement is met, no Minimum Rent shall be payable to Landlord by Tenant
                 under this Lease during such period, and in lieu thereof Tenant shall pay to Landlord on
                 or before the thinieth (30~ day after the end of each calendar month or fraction thereof
                 included in such period, Subscitute Rent (as defrned in Section 1.5) for said month. In the
                 event the Initial Co-'fenancy Itequirement is not met and Tenant does not elect to open
                 for business in Ihe Demised Premises within one (1) year after the Rental
                Commencement Date, Tenant shall (i) either terminate this Lease within thirty (30) days
                of the end of such one (1) year period and the term of this Lease shall then tetmfnate and
                Landlord and Tenant shalt be released from all obiigations under the Lease accruing aiter
                the date of terminalion or (ii) restune to the full pnyment of Rent. In the event Tenant
                opens for business and the Inidal Co-icnancy Requirement is not met within two (2) years
                of the Rental Commencement Date as defined in Secdon 2.3, Tenant shall either
                retminate this Lease or resume the full payment of 1Qent. In the event Ihe Initial Co-
                Tenancy Requirement is not met and Tenant does not elect to open for business in the
                Demised Premises the Rental Commencement Date as defrned in Section 2.3 ahall be
                delayed until the lnitiai Co-Tenancy Requirement is met. Notwithstanding anything to
                the contrary contained in this Lease, under no circumstances will Tenant be obligated
                under this Lease to open for business in the Demised Pretnises; or, subject to the
                requirements to resume the payment of Rent above, to pay any Rent to Landtord
                hereunder unless and until lhe lnitial Co-Tenancy Requirement has been met.
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 15 of 115




                  1.7 Ongoinx Co-Tcnancy Rectuir±ement.

                          As used in this Section 1.7, the term "Ongoing Co-Tenancy Requirement" shalt
                  mean that one tenant occupying at least ninety thousand (90,000) square feet of GFLA in
                  the Shopping Center and two (Z) national or regional retailers in excess of twenty
                  thottsand (20,000) square feet exciuding Bal1y's and Tenant (hereina{ter together referred
                  to as "Other Required Lessees") shall be oceupied by the respective Other Required
                  Lessees ("Required Premises'~ and shall be open and continuously operatcd in the
                  Shopping Center during the tentt of this Lease by such Other Required Lessees or a
                  Required Tenant (as dePined below) except for periods of remodeling (not to exceed sixty
                 (60) days) and restoration periods due to casualty or Errtinent Domaia. "Required
                  Tenent" shait mean one of the Other Required Lessees or a renant which (a) on a regional
                 or national basis, operates under the same trade name at least fitty (50) high quality retail
                 stores comparably sized to the respective Required Premises, in a manner which is
                 consistent with a frrst class shopping center in the Woreester, Massachuselts Metropolilan
                 area, and (b) operates as one of the following: (i) full line- department store, (ii) junior
                 department store, (iii) so$ good store, (iv) home improvement store, (v) catalog store,
                 (vi) toy superstore, (vii) electronic equipment/appliance superstore, (viii) craft store or
                 (ix) warehouse department store (e.g. Coslco or Sams Club).

                         )f at any time afler the Rental Commencement Date the On-Going Co-Tenancy
                 Requirement is not satisfied for a period of sixty (60) daqs, Tenant shall pay to Landlord
                 monthly, in arrears, no later than the thinieth (30'") or the following month in lieu of
                 Minimum Rent, Substitute Rent, until sueh time as the On-Going Co-Tenariby
                 requirement is satisfired.' In addition to the rights of Tenant to pay Substitute Rent, ifthe
                 non-satisfaction of the On-Going Co-Tenancy Requirement shall continue for a period in
                 excess of twelve (12) months afler such sixty (60) day period, and for so long as such
                 ntin-satistaciion shali continue, Tenant shall have the right to terminate this Lease'by
                 sixty (60) days' written notice delivered to Landlord:

                                                         ARTICLIr II
                                                            TERM
                 2.1 Orieinal Term.

                        The originat term of this Lease shall be the period commencing on the Delivery Date
                 (as defined in Section 3.1 hereof) and conlinuing for fifteen (15) years from the Rental
                 Commencement Date (as defined in Section 2.3 hereof) plus a fraction of a year
                 eommencing on the fifteenth (15`h) anniversary of lhe Rental Commencement Date and
                 tetminating on January 31 following the fiiteenth (lS'h) anniversary of the Rental
                 Commencement Date.

                2_2 Onti n to Renew,

                        Tenant shall have the option at its eleetion, to extend the original tenn of this Lease,
                for tive (5) consecutive, additional Fauension Pesiod(s) of frve (5) years eacb (individually,
                each period is referred to as an "Extension Pcriod"), the fttst of which fixtension Periods
                shall cotnmence upon the expiration of the original tetm. Tenant shall exercise an Extension
                Period(s) by delivering to Landlord, no later than nine (9) months prior to the expiranoa of
                the then current term, written notice of Tenant's desire to extend the term of this Lease (the
                "Nolice Date"). Notwithstanding the foregoing, if Tenant fails to give notice by such date,
                Tenant's time to give notice of its election shall continue until the date whieh is frfteen (15)
                days after Landlord notifres Tenant that Tenant has failed to nmke such election. if
                Landlord does not give such notice to Tenant on or before the seventy fiAh (75id) day before
                the effective expifation date of the term of this Lease, the term wili extend automatically
                past such expiration date to the date seventy-frve (75) days atier the earlier of (i) Landlord's
                notice to Tenant of Tenant's failure to exercise its Extension Period (subject to Tenunt's
                right within such Glleen (15) day period to extend the term of this Lease, or (ii) Tenant's
                notice to l.andlord that it will not exercise its option to extend the term of ibis Lease. Time
                shall be of the essence for a1l time periods set fonh in this Section 2.2. The expression "lhe
                original tenn" means the period described in Section 2.1 as the original term. Prior to the
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 16 of 115




                  exereise by 'I'enant of any of suclr electlons, the expression "tlte terni of tltis Lease" sliall
                  tneLin thc original tenn; aCter thu exercise by I'enanl o(' any such electioits to extcnd tite
                  originul lenn, thc e:cpression "t)te ternt of tbis Lease" shall mean tkte orilrinal temi os il may
                  have been tlien cxtcnded. Except as expressiy olherwise provided in this Laase, all the
                  agreenients and conditions contained in tliis Lease shall apply to eacit Extension Period[s] to
                  which the original temt sltall be exteiided as aforesaid. If Tenant sltall bive notice of tlte
                  excrcise ul'any suclti electiott in Ihe manner and withiu the time providcd al'oresaid, tlie term
                  aC this Lcaso shull be autoniatica(ly exteuded upon tlre giving of such nutice witlrutn the
                  requircmuit ul' any additionel action un the part ot' Landiord or Tenant except tliat either
                  l.audlurd ur 1'enum may ivquest froni the otiter Party contirtnation ot' any remoininb
                  L•xtensiott I'eriud(s).

                  2.3 ltantal Cumuiencement Date

                           An "Opening Day" shall be any Monday throttgh Friday (except litr legal I►ulidays)
                  between February 15 and the fo(lowinb May I5. and belween Aubast I tind tite (bilutving
                  FJovemlx:r 15. 7'he "Rental Commencerrtent Date" slwll be (i) tlte lirst Upeniob Day to
                  occur sixry (60) days after the Delivery Date (as defined in Section 3.1 hereol} or (ii) tire
                  date oti w'iticit 'l'enant opens for business in llte Demised Prentises, wlticltever occurs (irst.
                  14owever. tlte Delivery Date shall not be earlier than lune l, 2001.

                          Nutwithstanding the lbregoing, if eitber Pany shall be ttnable to obtain a certificute
                  of occupancy (or lucal equivalrtttt) lor the Detnised Prcmist:s because of the condition of the
                  propert), (and such condition ts nqt the resuit of some act or omission of'reoanl or Tenant's
                  empfoyees, im•itees, agents or contractors) Lattdlond is requit~ed to maintain (as detined in
                  Section 7~ Itereul) or uny default by Litttdlord uttdor Sactions 2.6, 3.1. 7,4 or any upter
                  Section oi'this Lcase, then in such event: (a) Landiord shall prontptly correct such conditiun
                  ur delituN so that sttcit cenilicate may be obtained; and (b) the Rental Cumnuncement Date
                 shall he tht: tirst Upening Day tltat is morc thau thiny (30) days afier stach certilicatc is
                  ubtaincd. I luwever, it' the Demised Premises shatl be opened fur business widr eustonrers
                 prior w tha Rentul Cummuucement llute as detentrined under (b) above, suclt date of
                 opaninp sltall be the Itental Cunrntencement l)ate tor all purposes under tiiis Lease. for tlie
                 purpuscs ur'this Section 2.3 and Sections 2.5 and 3.1 hereol; Landlurd's ConslruCllon VVj)rk
                  lis Ihc Uemisx:d I'retnises sha)I be decmed substaniinlly complete notnvithstandin6 that
                 certain "toucit-ups" or "adjusttnents" or the cotnpleliun ul' "pwult list' itettis may be
                 required 1'ur litll completion, provided,that (i) tteitlter the (ailure ol'substantial cotnpletion
                 (hereinaf'ter deliued in Section 3.1) nor tite act of substantial compleliva shall materially
                 interli:re with 'i'enant's use or enjoytnent of the Detnised Premises or any righta ol"fenant
                 tutder Ihis Lease: and (ii) Landlord shull dilihentiy. compiete any such tout:hups ur
                 ad.justmottts or puneh list itenis upon receiving notice of the need therel'or.

                 2.4 Cumtnencement of Constntction.

                           ll' Landlord sltall not have comtnenced Landlord's Construction Work for the
                 flemised Ilremises before April 1, 2001 tlten at any time therealier. but prior to the
                 comntencement ut' Landlord's Construction Work for the Demised Preuuses, Tenant shall
                 liave tlte riglit, at ils election, to temtinate this Lease, by giving Landlord ttoticC Ihereof.

                 2.] C'uttrtrletionot'Cunstruelion.

                           I'rouiptly 1'ollowing the execution date of' this Lease, Tenant shall provide to
                 1_andlnrd a praliminary block out drawin6 for the Demised Preniises based upon Tenant's
                 set ul' I'tvtotypo l'lans dated April 1, 2000. Therea(ter, Landlord shall prepare an initial set
                 of constrttetion drrawings atid speciftcations for the Aemised Premises based upon Tenant's
                  prototype drawings and specilications as modifred by the prelintinery block out drawing,
                 existing building cottditions apd governmental requirentents. Following receipt of suclt
                 initial set of construction drawings and speeifications, Tenant shall review such initiul set of
                 cotistntction dtnwings and specifrcations and infomi Landlord of required revisiotis or
                 correctiuns tltereto within fifteetr (15) days after receipl o('such drawings. Landlord shall
                 widhin liliren (15) days tl:erealter suhmit a reviscd set of conslrttction drnxvings and
                 specitications to 'f'enant for Tenant's approval. Tenmtt shail have ten (10) days alier receipt
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 17 of 115




                   of such revised construction drawings and specifications to review and approve or
                   commettt upon required revisions or corrections tltereto wliich are necessary to confomt
                   stictr rcvised set of construction dinwings and speeifications to Tenant's prototype drawings
                   and specifications (subject to dte limitations of (lte exisiing buildittb eonditions and
                   governtnenial requirements) or reqttired revisions or corrections thereto which are
                   necessary to accommodate tlre site specific nnd code specilic cottditions indicntcd by
                   Landlord's arcliitects or engineers. ,Landlord sltall u•ithin liReen (15) da}•s thereaiier revise
                   the revised set of construction drawings and specifications until approved bJ• Tenant.
                   Tenant sltall have. [n each instance. ten (10) days aller receipt of each revised set uf
                   emistruction drawings attd specilicatiatrs to revietv and c(iniment thereott. 'fbe cunstruction
                   drawittgs attd specifications as approved b}, Tenant shall be deemed to be tlte "Final Platts".

                          Landlord shall complete tlie Demised Prem)ses irt accordance willt the Final Plans or
                  any revisions thereto as contemplated in Exhibit C attached [tereto and ittcorporated herein
                  by reference. If Landlord's Cottstructiott Work for llre Dentised Preniises ottd the Cottrmon
                  Areas necessary for Tenaat to operate its business shal) not be sibstantiallv contpleted and
                  possessiott of the Demised Pretttises slta(l ttot be delivered to Tenant on or before September
                  l, 2001 then, nothvithstanding onvtbing in Section 4.1 Itereorto the contrary. Landlurd shall
                  pay to Tettant, as liquidated damages. on tlic Delivery Dale or within ten (10) days nf dte
                 date Tenattt tenninates this Lease, as the case nlay be, the aniount ol' Five lltousattd Dallars
                 (35.000.001 multiplied by titc number'of days between September 1. 20Ot and the date
                 Landlord delivers l}te Dem)sed !'remises lo Tetant with Landlurd's Cunstruction Wurk 1'or
                 the Denrised Premises and the Comntott Areas necessary for Tenaat tn operete its business
                 substantially complete or tfie date Tenatu terntinates this Lease. whichever is earlier. If
                 LandlotA's ('onstrttction Work tor tlte Dttnised Prentises und the Colntnon Area.s nrccisan
                 fur Tenaat lo operate its business shall nul be substantially coniplete (suhiect to contple►ion
                 ol' puncli list items) and if possessinn ot'the llunismt Prenliscs shtdl nut he delivered to
                 Tt:nam on or bef'rnr Ucro(xr I. 2001 thcn tu an) tinte thcreal'ter. httt hrior tu subst:uuial
                 cotnplctiun ul' I,andlnrd's Cunstructiun 1hur1: litr the L)cntiscd Premises tutd tlic Cuttnnon
                 Areas necessury IiN' 'rCttarlt tU UpCnur its btnittcss and such delirery nl' pussrssion uf thc
                 Demised I'remises to l'enant. Ttar,uu shu(l ha%e the eipht. at ils electiun, tu tenuinute this
                 Lease. by givittg Landlord ttotice tlrercol:

                 2.6 Lnndlord's Constructiott Representations.

                         Upoo the Delivery Date Landlord aLrees thar.

                         (a) the Demised Prentises and all righls of'l'ennnt under this Lease will be frec uttd
                 clear of all liens and encurttbrances other than ttte Titic N(atters. set fortlt i n Erhibit 0 ol'tltis
                 Lease; antl

                         (h) that construction of'the Demised Premises and the Shoppin6 Center and the use
                 ot the Shopping Center, including the Demised Premises, for retail stores, tlie Tenant
                 Servicc Area, tlte Service Drive and Parking Areas in cottneclion therewith. shall be in
                 ntateria) conipliattce tv[th all laws. ordinances and regulations ol' pttblic autlror[ties and
                 insttrance rating bureaus having jurisdictiun (including. without liinitution, zotting aiid
                 building codes).

                         Ftrthetmore. Landlord agrees that if at any time or tinies any pubfic authorities or
                 inst+runce rating bureaus having jutisdiction shall deterntine that dte Shopping Center.
                inctuding the Demised Prerttises, shall nnt Irare been constructed or is nut operated in
                mntcrial cnnipliance with any law. ordinance or Izgulalion oF nny public authnrity or
                insuranee rating bureaus having jtuisdietion and s1a11 reyuest compliance. and if Latidlorcl's
                fai[ure tu cotnpl,v shall in any wa}• adverstly af1'ect Ihe nse of tlte Demixed I'remises. the
                Tennnt Servict: Aren, the Sen-ice Drive, ihe Service Areas nnd the Pm•t;inb Attas by "fcnanl
                or adversely nfl'cct any otlter rights of Tenant under this Lease or itnpose uny oh[igatiun
                upon'l'enant not corttnitted in this Lease, then Landlord shall. upoti rect:iPt ornutice ul'stuch
                complaint. prantpt[y cause sucii repairs, alterations or otlier work to be done or action tct be
                laken so as tu hring afiout the complialtce retlttestcd. If hy reason uf' such litflure ul'
                compliunec hr hy rcaxan ol'sttclt repairs. alicrations or uthcr wvrk tlntte hy I:utdlord.'I'ettuat
                slttdi he dcprived al'thc usc ar eqjuyntcnl of tite teholc ar ;uty pttrt of the I)cmititid 11 remises.
                Ihe 'l cnnot tiervice Area or the C'uutntun Arcas. :dl Rent shall abate un a per dic,n basis in
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 18 of 115




                 to review and approve or wmment upon required revisions or corrections thervto which are
                 necessary to conform such reviscd set of construction drawings and specifieations to
                 Tenant's prototype drawings and spccifrcations (subject to the limitations of the existing
                 building conditions and govemmental requirements) or required revisions or corrections
                 thereto which are necessary to accotttmodate the site specific and code specific condilions
                 indicated by Landlord's architects or engineers. Landlord shall within fifteen (15) days
                 thereaScr revise the revised set of consouction drawings and specificalions unGi approved
                 by Tenant. Tenant shall have, in each instapee, Gfteen (1 S) days atler receipt of each
                 revised set of conslntction drawings and speoitications to review and comment thereon.
                 The construction drawings and specifications as approved by Tenant shall be deemed to be
                 the "Final Plans".

                         Landlord shall complete the Demised Premises in accordance with the Final Plans or
                any revisions thereto as contemplaled in Exhibit C attached hereto and incorpotated herein
                by reference. ff Landlotd's Construction Work for the Demised Premisas and the Commoa
                Areas necessary for Tenant to operate its business shall not be substantially completcd and
                possession of the Demised Premises shall not tie deiivered to Tenant an or before September
                 l, 2001 then, nutwithstanding anything in Section 4.1 hereof to the wntrary. Landlord shali
                pay to' Tenant, as liquideted damages, on the Detivery Date or within ten (10) days of the
                date Tenant tetminates this Lease, as'the case may be, the amount of Five Thousand Dollars
                ($5,000.00) multiplied by Ihe number of days between September I, 2001 and the datc
                Landlord delivers the Demised Premises to Tenant with Landlord's Consttucdon Work for
                the Demised Premises and the Cotnmon Areas necessary for Tenant to operate its business
                subsiantially complete or the date Tenant terminates tbis Lease, whichever is earlier. If
                Landlord's Construction Work ibr the Demised Premises and lhe Common Areas necessary
                for Teaant to operate its busfness shall not be substantially complete (subjeet to compietion
                of punch list items) and if possession of the Deroised Premises shall not be delivered to
                Tenant on or before October I, 2001 then at any time therea@er, but prior to substantial
                completion of Latidlord's Construction Work for the Demised Premises and the Common
                Areas necessary for Tenant to operate its business and such delivery of possession of the
                Dentised Premises to Tenant, Tenant shatl have tho right, at its election, to terminate this
                Lease, by giving Landlord notice thereof.

                2.6 )_andlord's Construction Renresentations.

                       Upon the Delivery Date Landlord agrees that:

                       (a) the Demised Premises and all rights of Tenant under this Lease will be free and
               clear of all liens and encumbtances other than the Title Maners, set forth in Exhibit B of this
               Lease; and

                       (b) that construction of the Demised Premises and the Shopping Center and the use
               of the Shopping Center, ineluding the Demised Premises, for retail stores, the Tenant
               Service Arca, thc Service Drive and Parking Areas in connection thaewilh, shalt be in
               tnaterial compliance with a1l laws, ordinances and regulations of publie authorities and
               insurance rating bureaus having jurisdiction (including, without limitation, zoning and
               building codes).

                        Funhennore, Landlord agrees that if at any time or times any public authoriacs or
                insurance rating bureaus having jutisdiction shalt detetmine that the Shopping Center,
               inciuding the Ihmised Premises. shall not have been constructed or is aot operated in
               material compliance with any law, ordinance or regulation of any public authority or
               insurance rating bureaus having jurisdiction and shall request compliance, and if Landlord's
               failure to comply shall in any way adversely afil:ct the use of the Demised Premises, the
               Tenant Service Area, the Serviee Drive, the Service Aroas and the Parking Areas by Tenant
               vr adversely affect any other rights of Tenant under this Lease or impose any obligation
               upon Tenant not contained in this Lease, then Landlord shall, upon ttceipt of notice of such
               complaint, promptly cause such rtpairs, alterations or other work to be done or acCron to be
               taken so as to bring about the cwmpliance requested. I!f by ttason of such failure of
               compliance or by reason of such repairs, alterations or other work done by Landlord, Tenant
               shall be deprived of the use or enjoyment of the whoie or any part of the Demised Prernises,
               the Tenant Service Area or !He Common Areas, all Rent shall abate on a per diem basis in
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 19 of 115




                 proportion to such deprivation. Funhermore, if at any time the appticable zoning shall not
                 pemit the retail sale of any and all types of wearing apparel or sporting goods in the
                 Demised Premises, then iri addition to the aforesaid Rent abatement Tenant, without
                 waiving any other righls that Tenant may have on account thercof, may tetminate this Lease,
                 by giving Landlord notice thereof, provided Landiord shall have sixry (60) days in which to
                 cure such zoning compliance prior tu Tenant's exercising such right to terminate.

                                                         ARTICLE Itt
                                                      (,
                                                       O<1I~TRUCTIO,\


                 3.1 Landlord's Constntction Work,

                           Landlord agrees that the work described in Section 2.5 and Exhibit C attached hereto
                   as Landlord's Construction Work and Landlord's Consttuction Work for the Dem'rsed
                   Premises will be commenced promptly after the last to occor of (i) the execution hereof, (ii)
                   approval of Final Plans (as defined in acctLqn 2.5 hereto), and (iii) issuance of a building
                   permit, and in no event tater than April 1, 2001. Landlord shall provide Tenant notice of Ihe
                   commencement of Landlord's Consttvction Work for the Demised Premises and a dotaiied
                   schadulo of completion of such work. Once Landlord's Construction Work for the Demised
                   Premises cotnmences the samc will be prosecuted to completion with due ditigence, will be
                  done in a good and worlananlike manner using oitly new first class tnaterials and in
                  accordance wilh all applicable laws, ordinances and regulations, and said work wiii be done
                  at Landlord's sole cost and expense. Landlord shall, following thirty (30) days' prior
                  written notice to Tenant deliver possession of the Demised Premises substantially complete,
                  excluding punch list items, free of all occupancies, on or before 5eptembcr 1, 2001. Upon
                  Landlord notifying Tenant in writing when Landlord considers the Demised Prerrtises
                  "substantially complete" (below defined), which such notice sltall be n;ferred to as the
                  "Notice of Punch List Inspection", Landlord and Tenant shall then arrange to meet at tbe
                  Dernised Premises on a date no eariier than five (5) days prior to the Delivery Datc to
                  inspect the Demised Premises together and to produce an initial ptutch list of rema►ning
                  items to be completed by Landlord. Landlord aoknowledges thal (a) Tenant will not
                  conduet the puneh list inspection until sueh time as Landlord Itas given the Notice of Punch
                  List Inspection (bul Tenant shall conduct such Inspection promptly afier such notice), and
                 (b) Tenant will not aceept possession of the Demised Premises uritil such punch list
                  inspection has occun:ed and the Demised' Premises is substantially completed; thus, failure
                 to give the Notice of Punch List lnspection shal3 delay the Delivery Date. If the initial
                 punch l3st retlects the Demised Premises is not substantially complete, Landlord shall pay
                 Tenant the arrtount of Tenant's actuai out•of-pocket expenses not to exceed One Thousand
                 Five Huadred Dollacs (31,500.00) for reimburscment for the cwsts and expenses incurred by
                 Tenant in conducting a punch list irtspection ptior to the date on which the Demised
                 Premises is substantially comptete ("Punch List Reimbursement"). In the event Landlord
                 fails to pay the Punch List Reitttbursement to Tenant within thirty (30) days after Tenant's
                 invoice thensfor, Tenant shall have the right, in addition to any other rights or remedies at
                 law or in equity, to deduct the Punch Lisi Reimbursement, ptus interest at the Defautt Rete,
                 from the 6rst installment of Minimum Rent due under this Lease. If the initial punch 13st
                reflecls that the 1)emised Premises is not "substantially compiete" or "substantial
                completion" has not occurred as defined below, in addition to Landlord's obligation to pay
                the Punch List Reintbutsement as provided hereinabove, Landlord will pursue cornpletion
                of the punch list itents, attd Landlord and Tenant will again inspect the Demised Premises
                together and produce a final punch list of remaining construction iterns. Tenant will not be
                required to accept the Demised Promises until the Demised Prernises is substantially
                complete. Landlord witl nse reasonable diligence to complete all final punch list items
                within fit3eert (IS) days,after the Demised Premises are deteimined to be substantially
                complete, but in the event such punch list items cannot reasottably be completed within
                fifteen (15) days, Landlord may have up to an additional thirty (30) days to complete all
                tinal punch list Etems. Nothing contained in th3s Seclion 3,1 sha11 be constmed to requite
                Tenant t,o accept the Demised Premises prior to the Delivery Date. For the purposes of this
                Section 3.1, Section 2.5 and Exhibit C, "substantially complete" shall tnean that ail systems
                for the Demised Premises are installed and 9n good working order, that all utility services
                serving the Demised Premises are in place and connected to the llnes of the appropriate
                utility Fornpany and pemtanentty metered; that Landlord has completed the Enstaltation of
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 20 of 115




                               ~           •




  .~       .




               ~               •. ~            ~.




       ,                           ~   -
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 21 of 115




                   Ihe floor, ceiling, walls and storefront of the Demised Premises; that Landlord has obtained,
                  if available prior to Tenant's fixtucing, a tempomry or permanent certiticate of occupaney
                  from appropriate govcmmental authorities and that there are no items or construction to the
                  Dernised Premises remaining that would in any way restrict Tenant from commencing any
                  and all of its .pre-opening activities, including by way of example, but not 1'imitation:
                  installment of sigtu; interviewing prospective emptoyees; setting up afl;ices; fixturing;
                  merchandising; and opening in the Demised Premises for business with the public; and
                  further that all punch list items woufd be considered minor by typical retail tertant standards.
                  The date on which Landlord shall have completed Landlord's Construction Work for the
                  Demised Premises and shall deliver possession of the Derrtised Premises to Tenant in the
                  condition required by this Section 3.1 and by Sections 2.5 and 7.4 hereof is hereia referred
                  to as "Ihe Delivery Date."

                        easurement_of Demised Premises

                          Within niaety (90) days after the Rental Conunencement Date, Tenant may have tho
                  GFLA of the Demised Premises veriGed by Tenant's architect. For purposes of thls
                  veri6catian, the GFLA of the Demised Prcmises shall be measured from the rttidpoints of
                  any interior walls shared in common with another lenant, and fmm the outside face of any
                  exterior walls of the buildiags (or the outside face of alf interior corridor walls). In the cvent
                  that such verification reveals a disenepancy berween the measored size of the Demised
                  Premises and the size set forth itt Exhibit A-1 and Section 1.1 of this Lease, and Landlord
                  and Tenant are unable to agree upon the GFLA for purposes of this Lease, an independent
                  architect acceprable to Landlord and Tenent (the cost of which shall be divided equally
                  between Landlord and Tenant) shalt measure the Prt:mises in the manner set forth above. In
                  the event that Tenant's architect, Landlord or its arcbitect, and the independent an:hitect are
                  unable to agree upon the GFLA of the Demised Premises fdr purposes of this Lease, the
                 GFLA shall be deemed to be the average GFLA of the thnee measutnmeets. In the event
                 that the GFLA of the Demised Premises, as determined in accordance with the methodology
                 set forth above, varies from the GFLA set forth in Fachibit A-1 and Saction 1.1 of the Lease,
                 Landlord and Tenant agree to execute a Iease modification agreemu►t (etreetive retroactive
                 to the Rental Commencement Date) adjusling the GFLA of the Demised Premises and, if
                 necessary, appropriately adjusting the Minimum Rant, and those items of Additional Rent to
                 the extent that such rants were originally calculated on a"per square foot basis". Any
                 necessary payments or reimburaements shall be paid within thirty (30) days of the full
                 execution of the lease tnodification agteement. Notwithstanding the foregoing, in no event
                 shall the yearly Minimum Rent be groater than as set forth in Article 1V.

                          The square footage of the Shopping Center may be re-measured by Landlord or
                 Tenant from time to tirrte and additional charges including, but not limited to, CAM and real
                 estate taxes shall be adjusted accordingly as set forth above.

                 3.3 Pre-DetivcrY Date EnttY,

                          Tenant shall have the cight, wilhout payment of Rent, (as defined in Section 4.1(c)
                 hen.rot), afler the cotnmencement of Landlotd's Construction Work for the Demised
                 Premises and prior to the Delivay Date, whenever Tenant shall deem it reasonably
                 appropriate, to enter the Demised Premises to inspeet the same, and, ptior to the Detivery
                 Date to make such imptovements thereto as it shall have the right to make and install therein
                 fixtures, supplies, merchandise and other property for the purpose of opening a stote for
                 business therein. Tenant's entry upon the Demised Premises for the foregoing purpose prior
                 to the DelFvery Date shall be govemed by and subject to the provisioa9, covenants, and
                 condit[ons of this Lease with rrspect to instaanee, indemnity, remedies, and mechanic's
                 Viens. Tenant agrees that any such entry and the maPting of any such improvements and any
                 such installations shall be done in compliance with alt applicabie laws and without
                 unreasonably hampering or interfering with the perfomtance of Landlord's Construction
                 Work. No such entry by Tenant shalt be deemed an acceptance of the Demised Premises.
                 Landlord shall pay the cost of water, sewer, gas, eieetricity, beat, air-condilioning and other
                 utilities used upon the Demised Premises, and until such time Tenant shall have the right to
                 use, without charge, water, sewer, electricity, gas, heat, air-conditioning and other utilities
                 availabie upon the Demised Premises. Landlord shall have no obtigation for payment of
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 22 of 115




                  tltilitics' t:harL_'es IU'fenaln lur any utilities sctY► ceS cOIlsUmed in IItC t)Utni5ed E'rCmises bY
                  'lbnunt, ur uny peuun claimiu8 uuder'l *,!nunt. liuM and raler tha 17elivcry llalc.

                  3.4 Ltutdlurd's Contribtnion,                              Itttentioaally Deleted
                                                    ~

                                                            Al2TICLE I'Y
                                                                RGN'r
                  4.1 Mitnitnunt Rent.

                          (a) 'fenant sltail pay the fisllowinb sutns per year (" Minintum Rent") to Landlord as
                  I'ollows:

                          (i)      fnnn the Rental {:ommeucement Date until the cnd of tlic (ilth (S°) lease
                                   year tliereof.'fenatu shall pay Minitnunt ltcnt tu Lundlord nt the rate of Sis
                                   tlundred Sixty Titree Thousand Seven 1ltmdred Fifty mtd 00/100 Doilars
                                  ($663,750) (i.e., $ I4.75 per sqttare foot) per year;

                          (ii)     from the cotnmence►nent of the sixth (61°) lease year until the eod ot'►he tentll
                                  ( 1(1"') lease yeur thereol: 'I'entatt sttall pay A•titriniunt itent tu Landlurd at the
                                  rate equal to the lesser ol: (a) Six Ittntdted I:ighty Six Thuusand Two
                                  lituidred Fifty and 00/100 Dullars (S686,250.00) (i.e., $15.35 per squarc
                                  I'out) per year; br, (b) the product resultirtg Yrotn tnultiplying 663050 by fuur
                                  (4) times Ihe traetion, the numerator ol' wliich is the hide:c (detined in
                                  paragraph (d) beluw)1'or the Jtul I'ull montli of the fifilt leasc ycar ul the tenn
                                  of Ihis Lease aud the denomittntor orwhich is tlie Index I'ur the niunth in
                                  whiclt fulls tlte Rental Cotnniettcemettt Date;

                           from the comntencement of t[ie elevenilr ( I I°i) fease year untit the end of the
                         ( iii)
                           original terni, 'I'enant shall pay Miuinttnn Itent to Landlord ut the rate equal
                         ~ to tht lasser of: (a) Seven 1 lundred Gight Thuusund Seven l)undred F'ifty and
                           00/100 Dullars ($708,750,00) (i.e.. $15.75 per square fout) Pcr yeat; (b) the
                           pruduct resulting frum rnultiplying 686.350 by lixtr(41 times tht: rVat:tion.tlue
                           ntilnelatur ol' K-hich is tlte h►dex (detinecl in paraEraph tcl) belun•) for ttta last
                           tidl tuunth ol' the tentit lease year ul' thc tentt ol' titis l.ettse aad the
                           denutttinator of whiclt is t(tt Index lbr dtt: lirst.lidl monttt ot't(ie sixth lease
                           year ot'the term uf this Lease;

                         (iv)     dtn-ing the first Extension Period, if any;'renant shall pay Minitnutn Rent to
                                  Landlurd at the tate of 5even Ilundred Fotty Twn T(tuusand l ivc I•Itutdred
                                  uttd 00/100 Dullars ($742,500.00) (i.e., $16.50 per squutr 1'uul) pur year;

                         (v)      durin0 the second Extension Period, ifany, Tenant slta(1 pay Minintoiu Itent
                                  to Lattdlord at the rate of Seven littndred Seventy Six Tltuusattd Two
                                  1(uttdred Fifly atid 00/100 Dollars ($776,250.00) (i.e., $17.25 per square
                                  foot) per year;

                         (vi)     dttritrg the third Extensiott Period, ifany, Tenant shal) pay Minin► urn Rent
                                  to Laudlord ar the rate of Eight Httndred Ten Thousand aud 00/100
                                  Dollars (SB 10,000.00) (i.c., $1 B.00 per sqtiare foot) per year;

                        (vii)     dttring the fourth Extension 1'eriod, if any, Tenant shall pay Minimum
                                  Rent to Landlord at tlte rate ot' Eight llundred Forty 'l'hree 'I'huttsund
                                  Seven Huttdred Fifly and 00/100 Dollars 1S84],750.00) (i.e., $18,75 per
                                  sctuare tbut) per,
                                                  )•car;

                        (viiil during the tifllt Extension Period, if any, Tenanl shtdl puy Mirtineum ltent
                                 to I_andlord at the rote ol' Eight Hundred Seveoty Seven 1'housand Vive
                                 I lundred mtd 00/100 1)o1L•►rs (SB77,500 00) (i.e., 19.50 per sqtutre fbot) per
                                  year.

           m

                                                                                                                  Rm®
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 23 of 115




                          (b) All Minimum Renl shall be payable in monthly inslallments of one-twelitit
                  (1/12) the annual rute thercof then r' n effect, in advance, wilhout notice or demand and
                  without set off or abatement exeept as expressly set forth herein, upon the first day of
                  each calendar month included within the term of this 1_ease,                   lf the Rental
                 Commencement Date shall not be the first day of a caletuiar month, then the initial
                 instalirnent of Mtnimum Rent shall be paid on the ftrst day of the month following the
                 Rental Commencement Date and afler receipt of an invoice and fully executed W-9 form
                 if not previously fumished. A11 M'inimum Rent and other payments to be made by
                 Tenant to Landlord shall be made payable to Landlord and sent to Landlord at the place
                 to which notices to Landlord ate noquited to be sent, unless Landlord shall direct
                 otherwise by notice to Tenant. Minimum Rent for any fraction of a month at the
                 commencement or expiration of the term, or in which the rate thereof changes pursuant
                 bereto, shall be prorated on a per diem basis.

                         (c) In addition to the payment of Minimum Rent as provided in this Article IV
                 Tenant shall pay to Landlord as "Additional Rent" all other sums of money and charges
                 required to be paid by Tenant to Landlotd under this Lease whether or not the same are
                 designated Additional Rent, including but not luttited to Tenant's pro rata share of a11 CAM
                 as provided in Section 14.3 hereof and real estate taxes as defined in Section 5.1(b).
                 Minimum Rent and Additional Rent and are colleclively referred to herein as "Rent."

                          (d) As used in this Section 4.1, "Index" means the Consumer Price lndex for All
                 Urban Consumers (CPI-U) of the United States Departtnent of Labor's Bureau of Labor
                 statislics in effect and generally published at the Gme the computation is to be made (1996=
                 IQO). If the aforesaid price indices are no longer published, then another price index,
                 generally recognized as authoritative, shall be substituted by mutual agrcement between the
                 parties. in the event the parties are unable to so agree, the matter shalt be submined to
                 arbitration by agreement of Landlord and Tenant during any petiod white the detetmination
                 of such a dispute in the increase of Minimum Rent is pending, Tenanl shall pay the sum set
                 forth in Section 4.1 (a)((ii][aj) and ([iii][a]) as applicable provided, bowever, that the
                 ad}usted sum as finatiy detetmined shatl be retroactive from the pncscribed date and upon a
                 final determination of the dispute, aay de6ciency owed by Tenant sha11 be paid promptly or
                 any overpayment reoeived by Landlord shall be refanded promptly.

                        (e) Any contioversy or claim arising from or relative to any matter in connection
                with paragtaph (d) of this SeoGon sball be submitted to arbitralion in the County ofSufl'olk,
                Massachusetts and settled in accordance with the rules of the American Arbitration
                Association or its successor organization, and judgment•upon the awarti rendered by the
                arbitrator or arbitrators shall be final and non-appealabte and tnay be entered in any court
                having jurisdiction thereof.

                                                         ARTICLE Y
                                                            TAXU
                5.1 Pavment ofTaxe~

                          (a) Tenant shall pay to Landlord the amounh if any, of all reai estate taxes
                 (hereinaRer defined) allocable to tbe Demised Ptemises as detetmrtted below for each tax
                 year which are regularly imposed aceruing on and after the Rental Commencement Dale and
                 payable duting the tertn of this Lease, including aay Eatension Period(s) provided in Section
                 2.2. lf the real estate taxes upon the Dunised Premises shall be separately assessed, then
                Tenant shali pay its real estate taxea as stated on the tax bill(s) received from Landlord prior
                 to the due date stated on the tax bill(s) in accordance with tho provisions of Section 5.4
                hereof. If the real estato taxes upon lhe Demised Premises shali not be separntely essessed
                and the Demised Premises are part of the tax bill(s) for the Shopping Center or ptut thereof
                then the real estate taxes allocable to the Demised Pn:mises shall be an amount tomputed by
                multiplying the total of such real estate tax bill(s) by a fraction whose numetator is the
                GFl,A of ehe Demised Premises and whose denominator is the number of square feet of
                total leasable space within the Shopping Center, whather or not, owned or leased by
                Landlord. Tenant's pro rsta share of real estate taxes for the Shopping Center shall be no
                greater than                      %. Said computed amount shail be "Tenant's Ponion" of the


                                                               . f,
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 24 of 115




                 real estate taxes due. If the nemised Prernises are initially a patt of a larger parcel, the same
                 formula shall apply so long as Tenant's Portion shall be equitabty adjusted as appropriate
                 and no unused vacant land nor excess land be assessed and made attributable to the real
                 estate tax computation. If atter the Retntal Commenccment Date any new consttuction or
                 remodeling shall occur within the Shopping Center, then, to cany out the intent of the
                 patiies, an appropriate adjustment shall be made in the amount payable by Tenant under this
                 Articte V with respect to any incn:ase in the real estate taxes upon the Shopping Center
                 attributable thereto.

                          (b) Landlord covenants and wanants that prior to the Rental Commencement Date
                 of this Lease that all taxes on the Demised Premises and the Shopping Center, except
                 current taxes not yet delinquent, will have been paid in full. For purposes of this Article V,
                "real estate taxes" shall only mean those real estate taxes, assessments and related
                 govetnrnental impositiotts both general and special imposed under the Jaws of any one er
                 more jurisdictions in whieh the Shopping Center is located against the land, buildings and
                all other intprovements within the Shopping Center, whether or not, owned or [eased by the
                Landlord. Real estate taxes shall also include any tax, excise, surcharge or assessment
                hereafter levied by any governmental taxing authority upon or against the rents payabte
                hereunder by Tenant in lfeu of any taxes, Notwithslanding the foregoing, Tenant shall have
                no obligation to pay any income taxes, sales taxes, excess profit taxes, franchise, capita)
                stock, inberitance or estate taxes, license fees, inspection fees, special assessments not
                related to real estate taxes or permit fees levied against Landlord. !t shall include each and
                every installment thereof, which may accrue and become due during the term of this Lease.
                it is the intenlion of ihe parties hereto that the Landlord sha11 receive Minimum Rent and
                other charges reqaired to be paid to Landlord by Tenant pursuaal to this Lease on a net basis
                and that Tenant shall, except as specifically provided for in this Lease to the eontrary, pay all
                costs and expenses of real estate taxes relating to the Demised Premises or any
                improvements thereon or to the tenancy therein created by this Lease which costs and
                expenses may accrue and become due during the term of this Lease. Real eslate taxes for the
                fcrst and last ycars hereunder shatl, ifnecessary, be prorated based on a three hundred sixty-
                tive (365) day year and apportioned between Landlord and Tenant to coincide with the
                Rental Commencemtnt Date of the term of this Lease and expiration or earlier termination
                of this Lease; such that Tenant only pays those real estate taxes and assessments solely
                allocable to the temt of this Lease.

                         (c) Nothing contained in thfs Lea'se, however, shall be deemcd or eonstrued to
                 require Tenant to pay or diseharge: (i) any tax upon the income, profits or business of
                Landlord; or (ii) any petsonal property taxes, capital lery, franchise, gross receipts, revenue,
                inheritance or estate taxes, income or profit, gift, payroll, stamp tax or transfer 1ax which
                may be levied against the estale or interest of Landlord, however such taxes may be
                designated, even though such taxes may become a lien against the Demised Premises. If
                any generai or special assessment is assessed against the Demised Premises, the following
                shalt apply: regardless of whether Landlord elects to pay the assessment in installrnents,
                assessments shall be computed as if Landlord had elected to pay the same in installments
                over Ihe longest period of time altowed by applicable law and only those installments (or
                partial installments) attributable to installment periods (or partial periods) falling wilhin the
                tetm of this Lease shall be considered in determining Tenants tax liability.

                         (d) Notwithstanding any provision of this Lease to the conitary, Landlord (and not
                Tenant) shall be obligated to pay any assessment for special improvements heretofore
                 installed or installed in connection with the initial development of the Shopping Center or
                the Demised Premises, such as the widening of the cxterior roads, the installation and/or
                hook up to and maintenance of sewer and sewer lines, sanitary and storm drainage syslems
                and other utiliry lines and installations (whether public or private) or any other impact fees
                negotiated by Landlord with the government taxing authority. If at any time during the term
                of this Ltase any govetnmcntal subdivision shall undenake to create an improvement or
                special assessment district, the proposed boundaries of which include the Demised Premises,
                Tenant shaN be entitled to appear in any proceeding nlating thereto and present its position
                as to whether the Demised Prernises should be included or excluded from the proposcd
                improvement or assessment district and as to the degree of benefit Io the Demised Pretnfses
                resulting from inclusion. Landlord shall prornptly advise Tenant in writing of the receipt of
                any notice or other information relating to the proposed creation of any such improvement
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 25 of 115




                  or special assessment disttzet, the boundaries of which include the Demised Premises, To
                  Ihe extent permitted by law, Tenant or its designees shall have the right to apply to havc any
                  asscssment Por local improvements asscssed during Ihc tetm of this Lease payabic in annual
                  installrnents. Landlord shall permit any such application to be f led in its name, if necessary
                  or appropriate, and shall execute any and all reasonable and necessary documents requested
                  by 1'enant to accomplish the foregoing result.

                  S_2 Multigle Taxine Authorities.

                          If there shatl be more than one taxing authority, the reai estate taxes for any period
                  shall be the sum of the real estate taxes for such period attributable to cach taxing authority.
                  The real estate taxes for any tax year shall mean such amounts as shall bc finally detetmined
                  to be the real estate taxes incurred for such tax year less any abatements, n:funds or rebates
                  made thereof. For the purpose of detetmitung payments due from Tenant to Landlord in
                  accordance with the provisions itf this Article V. (i) the real estate laxes for any tax year
                  shall be deemed to be tlie real estate taxes incurred for such tax year until such time as the
                  same may be reduced by abaterttent, refund or rebate; and, (ii) if any abatement, refund or
                  rebate shall be made for such lax year, the real estate taxes for such tax year shall be deemed
                  to be such real estate taxes as so reduced plus the expenses of obtaining the reduction, with
                  an appropt;ate adjusttnent to be made in the amount payable from or paid by Tenant to
                  Landlotd on account of real cstate taxes. Landlord ahall submil to Tenant eopies oP the real
                  estate assessment notices within fiReen (15) days of landiord's receipt if the value has
                  increased by Gfteen percent (13%) or more from the prcvious assessment,

                  5_3 Proceedings_to Contest Tazes.

                         If Landlord shall detetmine not to contest the validity or amount of any neal estate
                 taxes, Tenant shall have such right to contest the validity or amount of any real estate taxes
                 as permitted to Landlord or Tenant by law, either in its own name or in Ihe name of
                 Landlord. 1andlord shail coopetate with Tenant at Tenant's expense in any such contest
                 and, in connection therewith, shall make available to Tenant such information in its files as
                 Tenant may reasonably request providing no other Tenant in the Shopping Center has begun
                 such contest and Tenant shall teceive the pro rata resuits of such contest. If any abatement,
                 refund or rebate shall be obtained by either Party or another contesting parry, the reasonable
                 expenses of obtaining the sarne shall be a,first cbarge thereon.

                 ,5.4 Payme2t Procedures.

                         Landlord shall submit to Tenant copies of the real estate tax bills for each tax year
                  within fi8een (15) days of Landlord's receipt thereof alortg with a bill for any amount that
                  may be payable by Tenant pursuant to the provisions of this Article V. Such bill shall be
                 accompanied by a compuratioa of the amount payable and in no event shell any
                  administrative or management fecs be added to the amount to be paid by Tenant. The
                 amount payable by Tenant hercunder for any tax year sball br payable by Tenant n ithin
                 thirty (30) days of Tenant's receipt of Landlord's invoice, provided taxes are then due
                 and payebto to the governmental taxing authority for sach tax year. 1'f reat estate taxe.s
                 are payable to any taxing authodty for any tax year in instaliments, the amount payable
                 by Tenant hereunder shall be payable in similar installments. If mal estate taxes are
                 payable to different taxing authorities for any tux year at different times, an appropriate
                 apponionment shail be made of the amount payabte by Tenant for such tax year and the
                 apportioned amounts shall be payable at such times. Landlord agrees that unless
                 Landlord's Mortgagee requires Landlord to escrow the neal estate taxes, the real estate
                 taxes upon the Shopping Center shall be paid by Landlord prior to the last day that the
                 same may be paid without penalty or irtterest, or if a discount shall be available for early
                 payment, prior to the last day that such discount shall be available, conditioned upon
                 Tenant timely paying its share and Landlord timely billing Tenant as set fonh herein.

                       Notwithstanding anything to the cantrary contained 1n this Section 5.4, if
                Landlord's Mortgagee rcquires Landlord to escrow the real cstate taxes, then Tenant shall
                pay to Landlord, as Additional Rent, Tenant's Portion of ihe real estate taxes in estimated
                (which estimate may be based on the prior calendar year's actual real estate taxes) equai
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 26 of 115




                  monthly installments in advance on tbe first dav of each calendar month during the term
                 of this Leasc. If Landlord determines that Landtord has underestimated Tenant's Portion
                 of real estate taxes, Landlord may revise its estimate and adjust Tenant's monthly
                  payments upon written notice to Tenant and such adjusted estimate shall becorne
                 effective as of t}ze next monihly payment. Within a reasoriablt: time atler receipt of Ihe
                 actual tax bill for such calendar year, Landiord shall furnish to Tenant a statement
                 ahowing Tenant's Poriion of real estate taxes for such caiendar year and payments made
                 by Tenant for such calendar year. If Tenant's aggregate rnonthly payments are greater
                 than Tenant's Portion of rea) estate taxes with respect to such calendar year, then Tenant
                 shall receive a credit for the excess against future payments of Tenant's. Portion of rea)
                 estate taxes becoming due to Landlord (or if such excess occurs at tha end of the term or
                 is otherwise incapable of being credited against future payments and provided that Tenant
                 is ctnsent in the payment of Rent payable under any of the terms and provisions of this
                 Lease, such excess sha11 be refunded to Tenant within thitiy (30) days after said
                 determination), if Tenant's aggregate monthly payments are less than Tenant's Portion
                 of real estate taxes for such calendar year, then Tenant shall pay to Landlord the
                 ditTerence within twenty (20) days after receipt of Landlord's statement. lf the term of
                 this Lease shall begin or end other than on the Grst or last day of a caicndar year,
                 Tenaat's Ponion of the real estate taxes shall be prorated for such calendar year based on
                 a thret: hundred sixty-feve (365) day year.

                        Tenant shall be solely responsible for and shall pay before delinquency ali taxes,
                assessments, )icense fees and public charges levied, assessed or imposed upon its
                business operation, as well as upon all trade iixtures, merchandise and other personal
                propetty in or upon the Demises Prernises whetlter or not owned by Tenant. Should the
                taxing authorities include in real estate taxes machinery, equipment, fixtures, inventory or
                other personal property or assets of Tenant, then Tenanl shall also pay the entire taxes for
                such items.
                                                       ARTICI.E Vl
                                  LEASE MR AIYD GROSS SALES DEFINITI'OiYS

                6.1 Leasc Year.
                        A"lease yeat'' shall mean any twelve month period commencing on February I and
                ending on the following January 31. if the Rental Commencement Date shall occur on a
                day other than the first day of Febtuary, then the period of time from the Rental
                Commencement Date thmugh the next lanuary 31 shall be a"partial lease year." The frst•
                lease year shall then commence on the first Februaty I then following and end on the next
                following January 31.

                6.2 Gmss Siles,
                        The "Gross Saies" for any lease year or panial lease year shall be the total amount
                of all sales of inerchandise and services made, sold or rendered in, upon or from the
                Demised Premises during such lease year or pariial lease year, in each case whether tbe
                same shall be made by Tenant or by any subtenant, Gcensee or concessionaire of Tenant,
                whether for cash, check or on a charge credit or time basis, whetlter delivered from the
                pemiscd Premises or elsewhere, exeept that the following shali not be included in Gross
                Sales for such lease year or partial lease year or, if previously included in Gross Sales for
                any lease year or partial lease yeer, the sarrte shall be deducted from Gross Sales for such
                lease year or partial lease year, as the case may be:

                       (a) The amounts of all discounts, refunds, crcdits, atlowances and/or adjustments
                           made to customets;

                       (b) The amounts of all sales laxes or other taxes in the nature of sales taxes,
                           whether or not the same be called sales taxes, imposed by any govemmental
                           authorities; federal, state or local, icrespective of whether the ssme be imposed
                           by present or future laws;
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 27 of 115




                         (c) The amounts of all sale.c to employees of Tenant or of any subtenants,
                             licensees or concessionaires of Tenant which are made at discounts from
                             prices charged to customers;

                         (d) The amounls received for merchandise transferrcd to any other place of
                             business of Tenant or any aubtenant, licensee or coneessionaire of Tenant or
                             any business organization affiliated with Tenant wherever located, provided ,
                             such merehandise is not used lo rrll a sale made in the Demised Premises, and
                             amounts received for merchandise r+ctttmed to suppliers for credit;

                        (e) Interest or other canying charges on lease, crodit or time sales;

                        (~    The amounts charged to customets for mailing, delivery, alterations or other
                              services
                              where such serviccs are rendered to the customer without prof►t;

                        (g) Unpaid balances of credit sales which are charged otYas "bad debts", provided
                            that if at aay time after any such uttpaid balance shall be so charged off, but
                            prior to the expiration of the term of this Lease, any amount shall be collected
                            on account theredf, such atnount shall then be included in Gross Sates;

                        (h) The amounts receivtd from sales of distressed, darttaged or obsolescent
                            merchandise sold to other than retail customers, and amounts received from
                            sales of used trade 6xtures and store opetating equipment;

                        (i) 'fhe amounts received from licensees or concessionaires of Tenant for
                             occupancy, for serviees rendered to such licensees or cont:essionaires by
                            Tenant or for supplies or equipment furnished to such licensees or
                            concessionaires by Tenant; and,

                        (j)   The amounts paid by Tenant lo companies providing credit card services or
                              check fees Eor Tenant's customers as the fees and other eharges for such credit
                              card or check services.

                 .3 Substitute t2ent

                      All cxclusions or dcductions from Gross Sates allowed pursuant to 3ection 6.2
               shall be exclusions or deduc►ions from Gross Sales for purposes of Substitute Rent. All
               Substitute Rent payable and due under this Lease shall be paid thirty (34) days after each
               monthly accounting period therefor calculated. Any payment of Substitute Rent under
               this Lease shall be accompanied by a statement of Grross Sales and any exclusions or
               deductiuns therefrom petmitted under this Lease.

               6.4 Gross Saies Audit.

                         Tenant agrees that it wiit keep irt its prirtcipal acctnmting office true and accumte
                records, in accordance with generally accepted aecounting practices, showing alt sales made
                in, upon or from the Demised Premises, and that Landlord and its duly authorized agents
               may, from time to tPme and at reasonable times duting Tenant's busirtess hours, upon at least
                fifteen (15) days wrinen notice to Tenant, examine and audit such records for the purpose nf
               vetifyidg the aforesaid statements when requitud by the provisions of this Lcase to be
               submitted by Tenant to Landlord. If Landlord does not give Tta►attt no6ce that it ebeilenges
               any statement or payment within two (2) yeara to which such statement or payment relates,
               such statement or payment shall be deemed final and conclttsive and the obligadon of
               Tenant to keep available for Landlord's examination the sales records upon which such
               statement or payment was based shall cease. !n no event shall Landlord audit Tenant's
               rccords more than one time in any lease year. Furthermore, no such aadit shali occur in
               the months of November. December, ]anuary or Febroaty. In the evcnt such audit
               reveals that Teturnt has underaccounted gross sales by tfiree percont (3%) or more then.
               Tenant shall, within thirty (30) days aRer (.andlord's notieo thereof, pay ttny deficis and
               shall reimburse Landlord for all of Landlord's costs in connection with said audit.



                                                             14                                         i.rt1M
         Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 28 of 115




                           6.5 Ow-n for Business.

                                   Nothing in this Article Vl or any oUter provision of this Lease shall require Tenant to
                           keep the Demised Premises open for business any time or times.                       I
                                                                                                                         _




                                                                ARTICLE Vil
                                                        REPA112S AtVD i3fA1JYTENANCE

                           ,7.1 Tenant.1 Rrpair ObliFations. ,

                                   Damage by fire or other casualty (which shall be controlled by Article IX hereof)
                           and reasonable wear and tear excepted, Tenant agrees, at Tenant's expense, to keep in good
                           order and repair. (1) the interior of the Demised Premises, (2) all glass; (3) all heating and
                           air conditioning equipment ("HVAC") and other equipment in or senring the Demised
                           Premises exclusively (except otherwise provided in Section 7.3 hereof); (4) all permitted
                                                          as


                           signs of Tenant; (5) the interior and extedor of all entry doors; (6) door frames, checks and
                          ciosers; (7) window and window frames; (8) electrical, plumbing, sewage and other
                           mechanical and utllity equipment and systems located upon and serving the Demised
                          Premises exclusively; (9) trade frxtures, business machinery and trade equipment; and (10)
                          noor coverings; provided, however, that Tenant shall not be required to perform any such
                          repairs if such damage is caused by the rtegligcnce of Landlord, its agents; servants,
                          contractors or employees: Notwilhstanding anything eontained in this Section 7.1 to the
                          contrary, I,.andlord agrees that any repairs, alteratioas orreplacements that shall be required
                          at any time from the Delivcry Date until the expiration of the temt oftbis Lcase as a result of
                          the negligence or omission by Landlord or as a result of structural Failure or movement of
                          the building upon the Demised Premises such as settling, or as the resull of settling of the
                          Common Areas, or any repairs, alterations, or replacements required as a result of defective
                          materials or workmanship in the perfomrance of Landlord's Constrnetion Work or
                          Landlord's failun to perform Landlard's.Consrruction Work as required, shall be made by
                          Landlord at Landtord's sole cost and expense.

                          7.2 Landl_ord's RenaiLObligations.

                                   During the first lease year. Landiord agrees, at its sole cost and expense, to make all
                           repairs and replacements of Landiord's Construstion Work, excluding damage eaused by
                           Tenant or its agents, employees and invitees, in and about the Demised Prentises and within
                           any stntctural walls of Ihe Demised Prcmises as well' as all utility lines and areas within or
                           under ibe tloorslab. Landlord agrees to assign to Tenant all warranties relating to the
                          Demised Premises and the equipment located therein, eitcept such warranties as may be
                          used to cover any of Landlord's obligations stated herein. Landlord covcnants and agrces
                          that it will, at its sole cost and expense subject to CAM re'tmbursement, if applicable, during
                          the cntire term of Ihis Lease, maintain and keep in good order and repair those. portions of
                          the Demised Premises whicb are not Tenartt's obligation under Section 7.1 above including,
                          but not limited to the repair of the foundation, ali structutal elements of the Demised
                          Premises and the building(s) thereon. tloorslab, replece attd repair exterior walls, steel
                          Game, roof, HVAC (for one (1) year following Ihe Delivery Date) flashings, gutteis,
                          downspouts, sprinkier system and underground utility tines of tlte Demised Prernises and the
                          building(s) Ihereon, and al) utility lines serving the Demised Premises but located outside
                          the same, excluding damage caused by Tenant or its agents, employees and invitees. ln
                         addition, Landlord shall' paint the exterior of the Demised Premises and the building(s)
                         thereon on a petiadic basis when necded. In perfomung its obligations under this section,
                         Landlotd shall not unreasonably interfere with Tenant's business operations. Landlord shall
                          make any repaics required under thls Lease within fifieen (15) days after the receipt by
,—                       Landlord of written notice from Tenant, or so long as Landlord commences to make such
                         repairs in a diligent and prudent manner, it will be allowed such additional titne as necessary
                         to make such repairs. However, thereaRer if such repairs are not made or not completed,
                         then Tenant shall have the right to make such repairs and deduct the cost thereof from the
                         ttext accruing Minimum Rent or any other sums or eharges due hereunder or such
                         succeeding payments until Tenant recovers the entire amount due, provided Tenant has
     '                   supplied Landlord with a notice detailing said teasonable cost and afTording Landlord at
                         teast thirty (30) days thereof to reimburse Tcnant such costs.
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 29 of 115




                  7.3 HVAC Maimenance.

                          Landlord agrees to make all repairs and teplacements to the HVAC system serving
                  the Demised Premises for the Brst twelve (12) months a8er the Rental Commencement Date
                  and atier the first twolve (12) months to assign to Teoant any aad all original wananties
                  provided to Landlord for the futute bene8t of Tenant. Tenant agnes to catry a service
                  contract at Tenant's cost for said system to provide for routine preventive maintenance
                  including ehanging filters, behs and the lubrication of all moving parta during the tetm of
                  this Lease. If at any time during the temt of this Lease Tenant shall make any repairs or
                  replacements to the HVAC serving the Demised Premises not of a rninor nature and not
                  routincly included in a regular service and tnaintenance conttact, then Tenant shafl be
                  reimbursed by Landlord, upon Tenant's delivery of an invoice to Lartdlord sening forth the
                 cost of such repair or replacement, which shall be delivered no earlier than one hundred
                 eighty (180) days prior to the expiradon of the term of this Lease for an amount equal to the
                 product of such cost multipiied •by a tiaction the denominator of which is one hundred
                 twenty (120) and the numerator of which is one hundred twenty (120) minus the ntunber of
                 months between the date of the making of such repair andlor replacements and the date of
                 the termination of the term of this Lease. If payment is not made within thiriy (30) days of
                 receipl of Tenant's invoiee thereof, said reirnbursement may be effected by Tenant's
                 deducting the amount thereof from the final payments of Rent due and payable hereunder

                 7.4 Uti it .

                         Landlord agmm that on the Delivery Date the Demised Ptemises will be serviced
                  with the utility requirements specified in the Final Piaas. Landlord agrces that from the
                  Delivcry Date until the expiration of the term of this Lease, the Demised Premises shall be
                  connected to the electric and gas lines serving the municipality wherein the Demised
                  Premises are located and to the water and sewer systetns of such municipality and shall be
                 saparately metered for eaeh such utility service, provided, however that water and sewage
                 service may be submetered by Landlord if required. Landtorti agrees that from the Deiivery
                 Date until expitation of the term of this Lease: (i) all such water, electricity and gas shall be
                 in such amouins per unit of timc as shall have existed on the Dellvery Date (including,
                 without limitation, sufticient water for air-conditioning and sutticient water pressure tii
                 maintain 6re systems); and, (li) all such sawage disposal facilides shail be of such cepacity
                as shall have existed on the Delivery Date. Landlord shaU not take, or permit any occupant
                of the Shopping Centcr or any petson claiming under Landlord or any such occupant to take,
                any action which shall materially intenupt; or interfeta with, any electric, gas, water,
                sewerage or telephone service to the Demised PtetnisFs: Cettaitt meters, controls and
                conduits for the udliGes systcros senring the Demised Premises tnay, fcnm dme to time, be
                situated outside the Demised Premises in other prernises within Ihe Shopping Center ("the
                Utilities Room"). Whenever necessaty, Teaam shall have monable at:cess to the Udlities
                Room, and the controis and other conduits theroin, and if such Utilities Room is in common
                with Landlord and other tenants, Tenant shail not intcrfera with any utitities except thasc
                relating solely to the Dcmised Premises.

                     tilities F.aseme

                       Tenant shatl have the right and easement within the Shapping Center to install
               replace, maintain and use utilities conduits seri+ing the Demised Premises and all of the .
               signs whicb Tenant is hereby permined to erect and/or maintain under this Lease, provided
               that such conduits shall be located only in aras subject to the reasonable prior wrinen
               approval of Landlord and as perrnitted by Title Mattes and Tenant shall do the same in such
               manner as shall keep to a reasonable minimum any interference with the business of other
               tenants in the Shopping Center. Tettant shall repair any and all damage caused by the
               exercise of its rights hereunder.

                                                       A,liXICl,.E VIIl
                                                      1,LTFRAT)QNS

               g.l AligGliM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 30 of 115




                  workrttaullke manner and in conformity witb all )aws, ordinances antt regtdations nf all
                  public aulhOrititl5 having Jtn'istliCtiun urltl ►llis Lease, th•rt tnalcriuls in guod tluulity shall be
                  empluyed therein, tftat the strucurre ot' dte Detnisrd Prettuses inr:lltding, wilhout limita»on
                  the ronC shull not be endanberad or impttired thereby antt that excePt for signs artd 3•iVAC
                  and utilities cquipmcnt that 'i'mr.unt is ptnnitted to erecl and ntaintttin pursuant to the
                  provisions ol' tltis Lease, neitlrer the exterior or structural components of the Detnised
                  !'remises nor the heibltt of the Demised Ptetnises sliall be altered wilhout the wri[ten
                  conwut ut' Lartdlard in each irtstance.

                  8.2 3urretider of Altetations.

                          AII repairs, alterations, replacements, other improvements or installations ntade to or
                  upon tht; Detnised Premises which are so attached to lhe Dcniised Preniises that the same
                 shall be by law deeaied to be a part of die reaity and shall (subject, however, to tJte
                 provisions of Section 8.1 above and ttte provisiorts of tlre followinb sentence) be the
                 property of l.andtord and remain upon arid be surreadored with the Dtmised Premises as a
                 part thereof upon the expiration of the term of this Lease. IYotwitltstanding tlte foregoing, all
                 irade fixiures, lighting ftxtures, slatwalls, floor covering, and sigus, wliether or not by law
                 deerned to be a part of the reaity, simll be the property of Tenant or persons clainting ttnder
                 Tenant and may be removed by Tenant or any person claiming under Tenunt at any time or
                 titnes durinb the temti of Utis Lease or any occupancy by Tenant lliereafler. Tenant shall
                 repair any datuage to the Dcmised Premises occasioned by the remoFal by Tenant or any
                 persan claiming under Tenanp of any propeny trotn the Deulised Preruises and leave tite
                 Demisr.d I'remises in broont cieati condition. except I'or oecessary minur, iiuerior holes und
                 ollter upenings to plasler, sheeu•ock aud puinted surlaces resulting thcrul'rom.

                 8.3 Permits.

                         1'enant shall procure alI necessary govemmelital pemtits pursuant to Secaon 8.1
                 before mukhtg any repairs, alterations, ulher iniproventents or installatiuns to or upotn tlte
                 [7ernised Premises at no cost to Landlord. Landlord sitall cooperate widh 7enant in obtaining
                 suclt pennits.

                 8.4 Sittnnee

                          (tt)    Landlord warrants and represents that, other tttan iocal govemment code.
                 Ibere are no signage restrictions wlhicli bind lhe Shopping Center either by a restrictive
                 cuvertant ur tmifunn signage plan, wltciher ur not recor-ded or filed witlt the loca) recording
                 or govemirtb uuthority, and ttwl Tenant shall have tlte righl, at 1'enanl's sole cost and
                 expeost:, to erect and maintain throughout tlie tertn of this Lease; (i) l'enant's standurd
                 prototypical exteriot signage upon the front and side extertor of ihe Demised Premises in the
                 manner dtpicted un $xhibit fi-I; and (ii) Tettant's sign panei upon the Main and 1-290
                 Shopping t;:enter pylon sign(s) or montmtent(s) in the manner depicted on Exhibit 1•1-2. The
                 design of such signage shall be specilically sub,iect to the sign criteria listed itn Soction 9.4 of
                 the '1'argel Notice of Ground Lease. Landlord furthcr represents that Tenatu shall be
                 permitted the maximtun exterior bttilding signage allowed by code and that the height of
                 Tenant's storetiont and exterior signage shall be on equal elevations, at Tenant's option,
                wilh other tenants in the Sitopping Center. iVotw)thstanding anything contained herein,
                 Lattdlord covenants that the heiglit of Tcnant's exterior sibnage shall be at least fotty three
                feet (43"). Landlord and Tenant acknowledge that 1he local code limits tlie square footage
                of the storefront and side wall sign such that Tenant may have only six (6) foot channel
                letters. thereforc Tenant will conunence to obtain a variance to allow for its standard nine
                lbot (9') ielters w(thin thitty (30) days ot'the execution of fi»s Lease. (Landlord agrees to
                tblly couperate in assisting Tenant in obtaining such variance). In tlie event the Tenant is
                unabic to obtain suclt variance witirin tbur (4) tnonths (excluding the appeal period) of Ilte
                execulion ol'this Lease, Tenant tnay temtinate this Lease within thiny (30) days the end of
                such period or the Lease shall be in litll forte and effect and Tenant shall accept tlie
                muxiaturtt cltannel leltnrs allowed.




                                                                  17                                             i iunxl
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 31 of 115




                             (b)    Throughout the term of this Lease, Tenant 91ta8 be responsible to niaititain
                   all of its signs which an: allowed pursuant to this Section 8.4 in good condition and repair.
                   Tenant may rerttove any of it$ signs whicti are allowed pursuant to tktis Section 8.4 at
                   anytiine during the lenn of this Lease so long as Tenant repairs, at Tenant's sole cost and
                   expease, any damage to the Dem)sed Pretn)ses or the Shopping Center caused by any such
                   renwvai: IP Por any reason Tettant Is unable to erect its signage as set forth in this Section
                   8.4, Tenant may tenninate this Lease upon written notice to Landford.

                           (c)      in addition, if a replacement Main or 1-290 pylon or an additional pylon
                   servin6 all tenants of the Shopping Center or monument sign is constructed, Tenant shall
                   havc the right to i+utall Tenant's sign panel upon said futuro pylnn or monument sign(s),
                   witli the si2e and locauon of Tenant's sign pattel to be deterntined on a pro rata basis, e.g.
                   the tenant with the most squarc Pootage in the Shuppittg Center shall have the largest panel
                   attd choice aflocation on thesfgn.

                   8_5 Meehanics' Liens bv Tenant.

                           Tenant shall permit no mechanics'; materialman's or other lien against tite Demised
                   Premises or properry of which the Dentisec) Premises are a part in connect)on with any
                   materials, labar or equipment futnished, or c)aimed to have been ftunislied, to or for Tenant
                  or any persoti clainiing under Tenant; except, however. Iltat if any sucli liert sitall be liled
                  against tlte Demised Premises or property of which the Demised Premises are a pan, Tetiant
                  sltall cause the samc to be disFharged, provided, however, that if Tenttnt desires io contest
                  any suclt )iett in good failh, it may do so as long as tlte enfbrcement thcreof is stayed, but in
                  any event Tetrant shall either. (i) cause any such lieii to be discharged of record wilhin tltirty
                  (30) days after wr)tten request of any mongagee or of Latxilord; or, (ii) wltile contesting the
                  same as aforesaid, deposi► with the Landlord or mortgagee pending such contest, a sum suf-
                  ficient to cover the amount of such lien and all )nterest, penalties or costs that ivould be
                  payabie to discharge suc)t lien )f such lien were valid.

                  8.6 Mechanics' Liens by Landlord.

                           Landlord shall permit no meehanics', materialman's or odter lien against the
                   Demised I'remises or propetty orwhich tlte Demiscd 12remises are a part in connecuott with
                  any tnaterials, labor or equipment fumislted, or cluinred to have been (iamished, to or for
                  t.artdlotvi or any other occupant ofpremises in thc Shopping Center; if atty sucli lien shall be
                  tiled abaitut dte Demised Premises or propeny of which the Demised Premises are a part
                  Landlord shall cause the same to be discharged, provided tltat if Landlord desires to contest
                  any suc.h iien in good faith, Landlord may do so as long as the enforcement ttiereof is stayed,
                  the lien is bondcd or there is otlierwise reasonable assurances that said contents will not
                  subject the propetty to seizure or other similar disposition or otlterwise adversely affect
                  Tenant's use of the Demised Premises,

                                                           ARTICLE IX
                                                FIRE AND O"i'I'tER CASUALTY

                  9.1 Landlord's Qbtiaations.

                          !t: at any titite from artd after the Delivery Date, the Demised Prcmiscs or any part
                  thereol; tbe Tenant Service Atea or any part of the Common Areas shall be damaged or
                 destroyed by tire, the elements, ttie act of any public auihority or other casuolty, then Tettant
                 shal I give notice thereof to Landtord and, except as hereinafler otherwise provFded, Landlord
                 shall, prontptly thereaRer, repair or restore the Demised Premises, Tenaru Serv9ce Area and
                  the Common Areac to substantially the same condidon they wete in immediately prior to
                 such casualty. If the damage to the Demised Premises, Terutnt Service Area or the Common
                 Arcas shall render the whole or any part thereof unsuitable for the use for which they were
                 intended and they are actually not ttsed for their intended purpose, a}ust proportion of the
                 Rent and all oUter amounts payable by Tenant pursuant to this Lease, according to the nature
                 and exiertt of the injury to Tenant's business, sbttll be abaled tintil the earlier of Ihe thirtieth
                 (30h) duy aFier the Denused Premises or pan thereof and the Common Areas shall be
                 repaired ur restored to substantially the same condition they were ht immediately prior to


                                                                  1 tt          '                              11031111
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 32 of 115




                  such casualty or the date Tenant reopens for business in the darttaged area. Rent and any
                  suclt other antottnts paid in advance for a period beyond the date on which the same were so
                  tendered unsuitable for Lhe use for which the same were intendcd sltall be apportioned and
                  adjusted.

                          If the Demised Premises, for any period, shall be unsuitable for business as a result
                  of such damage or destruction to the Demised Premises or as a result of such damage or
                  destruction to other prtxrtises in the Shopping Center, then during any such period or periods
                  no Minimum Rent or.CAM shall be payable by Tenant, but Tenant shall continue to pay its
                  proportionate share of real estate taxes. If more than forty percent (40%) of the gross
                  teasable area in the aggregate of all other premises in the Shopping Ccnter shall for any
                 period be closed for business as a result of damage or destruction and if tlte llemised
                 Premises remains open for business during such casualty or during the repair period, then in
                 licu of Rent, Tenant shali pay to Landlord, for such petiod, Substitute Rent, payable monthiy
                 in arrears on or before the thirtieth (301h) day a8er the end of each calendar month or
                 fraction thereof included in such period. In additiott, if Landlord shall fail to commence to          I
                 repair or restore such damage within 60 days after the occurrence thereof or shall fail to
                cornplete the repair and restoration of such datttage within one (1) year aRer the occurrence       ~
                 thereof then, in either such event, and prior to the cotnmencement or completion thereof, as
                the case may be, Tenant may at its election terminate this Lease, anyaime thereafler, by
                giving Landlord written notice thereof and the term of this Lease shall then terminate on the
                date specifred therefor in such notice. Wherever in this Lease it is provided that Rent and
                any such other amounts shali be suspended or abated for any per►od according to the nature
                and extent of the injtuy to Tenanl's business, Tenaat's sales figures for comparable periods
                shall be considered, together with ali other evidence. Al) insumnce proceeds or damages on          ~
                account of any damage or destruction by frre, the elements, the act of any public authority or
                other casualty shall be made available for the payment of the cost of the.aforesaid repair or       I
                restoration.

                9.2 ):nd ofTecm Casualtv,

                           lt is agreed and understood that: (i) if during the two (2) year pedod preceding the
                  expiration of the term of this Lease tJre Demised PrCmises shall be damaged or destroyed to
                  the extent of lwenly percent (20%) or more of their replacement cost; or (ii) if during lhe onf
                  (I) year period immediately prcceding Ihe expiration of the term of this Lease the Demised
                  Premises shall be damaged or destroyed to the extent of Gfteen peroent (15%) or more of its
                  replacemenr cost, rhen either Landlord or Tenant may, if either shall so elect, terminate the
                  tenn of this Lease, by tiotice to the other within thirty (30) days afier such damage or
                 destruction. If Landlord shall give such notice of termination at a time when Tenant shall
                 have the right to exercise an election to extend the term of this Lease for an Extension
                 Period (as provided in Section 2.2 hereof) and if within 6fteen (15) days after Tenant shall
                 receive such notice of tetmination 6rom Landlord Tenant shall exercise such election, then
                 such notice of termination shall become void and of no fon:e or cffecL In the event of any
                 termination of the term of this Lease pursuant to the ro visions of this Section 9.2, tbe
                 termination shall becorne effective an the twentieth (20`~ day after the giving of the notice
                of tetmination, a just propoition of the Rent and all other amounts payable by Tenant
                pursuant to this Lease, according to the nature and extent of the injury to Ihe Demised
                Premises or the Common Areas, shall bc suspended or abated until the time of tetmination,
                Rent and any such other amounls shall be apportioned as of the time of termination and
                proper adjustments shall be made, and neither Landlord nor Tenaot shall be obligated to
                repair or restore any damage or destruction caused by such fire or other casualty. In
               addition, if Landlord shall tcrminate this Lease pursuant to the provisions of this Section 9.2,
                Landlord shall pay to Tenant an amount equal to the unamortized cost to Tenant of any
                leasehold improvements made by Tenant to the Demised Premises. The unamortized cost to
               Tenant of any leasehold improvetnents made by Tenant to the Demised Prernises sha11 be
               detetmined in accordance with the straightline rnethod of amotiizat►on and the life
               expectancy of such leasehold improvement used by Tenant for federal income tax purposes.
               As used hereinbefore "tfie cost to Tenant of any leasehold improvements" shall mean the
               actual cost to Tenant of tnaking such leasehold improvements less any conhibution thoreto
               or reimbursement titereof made by Landlord to Tenant, including without limitation,
               reimbursement effected by deductions from Rent payable under this Lease.



                                                              19                                          110300
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 33 of 115




     .       ~       S   •'                ~       .   -                         .               ,       .       ~
                                                                                                                                 .




         ~   ..                                                                      ~   .           .
                                  ~   ..       .           .       t   .     .                                           ~       i




.                .            '       .                    ~   .           . r       :       .               `       ~       .




5.
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 34 of 115




                                                       AIt;TICLE 7t
                                                    EMtNENT DOiVIA17V

                  0.1 Condemnation_of _Demised P

                         If atter the execution of this Lease and prior to the expiration of the tetm of this
                Lease the whole of the Demised Premises shall be appropriated by right of eminent dorrtain,
                then the ternt of this Lease shall cease as of the time the fee simple interest shall be vested in
                the taking authority and Rent and all other payments under this Lease shall be apponioned
                and adjusted as of the time of such terntination. Tenant shail have the right, at its election,
                to continue to occupy the Aemised Prcmises, to the extent permitted by law, for alt, or such
                part as Tenant may elect, of the period between the time of such appropriation and the time
                when physical possession of the Demised Premises shall be taken, subject to the provisions
                of this Leasa insofar as the samo may be applicable to such oecupancy by Tenant, but the
                amount, if any, charged to Tenant by the taking authority or its assigns for Rent or use and
                occupancy shall be deducGble from the Rent paid or payable by Tenant hereunder.

                 10.2 Panial Condemnation.

                        lf by right ofeminent domain ar any other act ofpublic authority:

                        (a)     a part of the Demised Premises shall be apptnpriated and if as a result
                                thereof the GFLA of the Demised Premises shall be reduced to less than
                                ninety percent (90%) of the GFLA thereof set fotth in Fxbibit A- I of this
                                Lease; or

                        (b)    a part of the Cammon Areas of the Shopping Center shall be appropciated
                               and if as a result thereof (taking into accouht any prior appropriation of any
                               ponion of the Shopping Center) the Protected Parking Areas sha11 be
                               rcduced in size by twenty percent (20%) or more, or as a result thereof the
                               Sltopping Center has a parking ratio of less than thai mquired by locai code,
                               or a part of the Tenant Setvice Area sball be appropriated and Tenant is_
                               unable to receive mercbandise in the otdinary course; or

                       (c)     the Protgcted Parking Areas shall cease to have satisfactory ingress and
                               egress for pedestrians and motor vehicles to and from Linceln Street; or

                       (d)     there shall cease to be reasonably satisfactoty access for pedestrians between
                               the Parking Areas and the main customer etltrance of the Acmised Premises;
                               or

                       (e)     there shali cea4e to be rcasonably satisfactory access for trucks to and from
                               Lincoln Street to and arouad the Tenant Service Area or the Service Drive
                               shall be materially tttodified so that Tenant's method of detivery in and to the
                               Denused Premises is materially modified; or

                       (I)     any part of the Damised Premises shall be appropriated during the last year
                               of the term of this Lease; or

                       (g)    any part of the Protected Parking Areas are appropriated and such
                              appropriation has a material advetse etleect upon Tenant's business operation,

               then Tenant may. if Tenant shall so elect, taminate the tenm of this Lease, by giving
               Landlord notice of the exercise of such election within thirtty (30) days afler the receipt by
               Tenant of notice from Landlord of sueh appropriation. If by right of eminent domaan any
               part of the Demised Prentises shall be approptiated during the last year of the tcrm of this
               Lease, Landlord may, if Landlord shall so elect, tenninate the ternr of this Lease by giving
               Tenant notiee of the exereise of such eteCtion within dinty (30) days aRer the receipt by
               Landlord of notice of such appropriation. If Landlord sball give such notice of termination
               at a time when Tenant shall have the right to exercise an election to extend the term of this
               Lease for an Extension Period as provided in Sectfon 2.2 hereof and if within fifteon (I5)


                                                             '1n                                          ......
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 35 of 115




                   days after Tenant shall rcceive such notice of tertnination from Landlord Tenant shalt
                   exercise such election, Ihen such notice of termination shall become void and of no force or
                    effect. In the event of a termination under the provisions of this Section 10.2, the
                   termination shall be effecrive as of the time ihat physical possession of the ptemises so
                   appropriated shall be taken and Rent and all other payments pursuant to this Lease shall be
                   apporiioned and adjusted as of the time of such termination, but the amount charged by the
                   taking authoriry or its assigns for Rent or use and occupancy between the time of
                   approppriation and tbe time of termination shall be deducuble fmm Rent and other charges
                   paid or payable hereunder. If there shall be an appropriation by right of eminent domain and
                   if fhe tetm of this Lease shall not be temunated as aforesaid, then the term of this Lease shall
                  continue in full force and effect und Landlord shall, within a reasonable time after physical
                  possession is taken of the premises appropriated, restore what may tr.rnain of the Demised
                  Premises, of the Tenant Service Area and of the Common Areas to as close to substantially
                  the seme condition they respectively were in prior thereto, as is reasonably possible subject
                  to reduction in size thereof. A just proportion of the Rent and a11 othcr atnounts payable by
                  Tenant pursuant to this Lease, according to the nature and extent of the injury to Tenant's
                  bus4ness, shall be suspended or abated untii the fifteenth (i Sth) day after what nray remaaia
                  of the Demised Premises and the Common Areas shall be restored, as aforesaid, and
                  thereafter a just propottfon of the Rent and any such other amounts, according to the »attuc
                  and extent of the injury to Tenant's business, shall be suspended or abated for the balanae of
                  Ihe term of this Lease. For the purpose used herein, Rent shall be deemed allocable seventy
                  percent (70%) to the Demised Premises and thirty (30%) percent to the Common Areas.

                  10.3 Condemnation Awards.

                          Landlord reserves to Itself, and Tenant assigns to Landlord, all rights to damages
                 accruing on accounl of any appropriation by emincnt domain or by reason of any aet of any
                 public authority for which damages are payable. Tenant agrees to execute such instruments
                 of assignment as may be rcasonably rcquested by Landlord in any petition for the recovery
                 of such damages, and to turn over to Landlord any damages that may be n:covered in any
                 such proceeding. lt is agreed and understood, however, that Landlord does not reserve to
                 itself, and Tenant does not assign to Landlord, any damages in an amount equal to the
                 unamortized cost to Tenant of any improvemcnts made by Tenant to tbe Demised Premises,
                The unamoctized cost to Tenant of any improvement made by Tenant to the Demised
                Premises shatl be deterrnined in accordance with the sttaight-line method of amortization
                and the lifo expeetancy of suclt improvement used by Tenant fnr federai income rex
                purposes. As used hereinbefore, "the cost to Tenant of any improvements" shall mean the
                actual cost to Tenant of ntaking such improvements tess any contribution thereto or
                reimbursement thereof made by Landlord to Tenaat, inclqding, without limitation, reimbur-
                sement effected by deductions from Rent payabie wrder this Lease.

                                                         ARTICLE JCI
                                                    I Nj1E111NIF1CAT1ON


                 lj.l   Landlord's Insurance

                        Landlord shalt rnaintein "A11 Risk" property insurance at least as broad as the
                Insurance Services O1Fee's Causes of Loss Special Form, insudng the Shopping Center
                Buildings, Common Areas, the Demised Ptemises and the leasehold improvements, in an
                aroount equal to one hundred percent (100°rb) of the full replacement cost thereof and so
                as to prevent the application of co-insuranee provisions of such property insutance (but
                only for the lease year then in progress). "Leasehotd Improvements" shali include all
                improvements made by Landlord or Tenant that are petrnanently aflixed to the Demiseil
                Premises. including, but not limited to, all lighting, ceifing tiles, pantition walls, wall
                coverings, and floor coverings, but speeiGcally excluding ail of Tenant's Personal
                Property (whether Tenant's Personal Property is in the Demised t?remises or in the
                Tenant Service Arca).




                                                              7t                                          1,MM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 36 of 115




                  11.2 Tenant's lnsurance


                          Tenant shall either self insure (provided it has a net worth of 1•itty Million Dollars
                 ($50,000,000) or more) or maintain, at its expense, from the date Tenant physically
                 occupies the Demised Premises, "All Risk" property insurance at feast as broad aa the
                 insurattce Services OHice's Causes of Loss Speeial Fomn, insuring all of its movable
                 personal property within the Demised Premises including, but not limited to, Tersant's
                 trade fixtures, inventory, merchandise, equiprnent, fumishings, drapes, and any other
                 items of Tenant's personal properry not permanently affixed to the Damised Premises
                 ('"t'enant's Personal Properry") in an amount equal to one hundred percent (100%) of the
                 full rcplaeement eost thereof and so as to prcvent the applicalion of co-insurance
                 provisions. Tenant may carry such insurrance under so-called "blanket" policies covering          ~
                 other of Tenant's properties, and such insurance may have commercially reasottable
                 deductible amounts deemed prudent by Tenant if Tenant has met the net worth criteria set          ;
                 forth above.

                 11.3    Liabilitv lnsurance

                          Each Parry shall, for the 6enefit of the other and Landlord's mortgagee (Landlord
                 shall name Tenant as additional insured and Tenant shall name Landlord and Landlord's
                 mortgagee as additional insured), maintain cotnmercial generai liability insurance in an
                 amount •of not less than One Million Dollars (S1,000,000) combined single limit for
                 bodily injury and property damage per occurrence and have an aggregate of not Iess than
                 Five Million Dollars (E5,000,000) and such insurance may be satisfied by so called
                 "blankets" or "umbrella" policies. Landlord and Tenant shall also provide umbrella
                 coverage in an amount not less than Ten Million Dollars (E10,000,000). As long as
                 Tenant has a net worth of l:,Ry Miilion Dollars,(S50,000,000) or more, commercially
                 reasonable deductibles shall be acceptable to Landlord and its mortgagee(s). As of the
                 date of this Lcase a comrnen;ially neasonable deductible sball be One Hundred Thousand
                 Dotlars ($100,000).

                 11.4 Waivcr of Subroeation


                        Each Party, on behalf of itself and on behalf of anyone claiming under or thruugh
                it by.way of subrogation or otherwise, waives all rights and causes of action against the
                other Party and such Party's agents and invitees for any liability arising out of any loss or
                dmnage in or to the Demistd Premises, its contents and the Property caused by: (i) any
                peril nortttally covered under "All ltisk" Special l:onn policies described in Article 11
                (whether or not such Party actually carries such insutanee policies); or (ii) if the scopo of
                coverage Is broader than in (i) above, then any pedl actually covered under the property
                insuntnce maintained by such Party. 'I'his ralease and waiver shall be complete and total
                even if such ioss or damage may have been caused by the ncgligence of the other Party or
                such Party's agents or invitees and shall not be affected or limited by the amount of
                insurance proceeds available to the waiving PaRy, regardless of tbe reason for sucb
                deficiency in procet:ds. If one Party's insurattce carrier prohibits waiver of subrogetion,
                then each Party's reloso aad waiver shall become null and void as each waiver is given
                in consideration for the other. Each Parry covenants that, $om and after ilelivery Date,
                its insurance policies will contain waiver of subrogalion endorsements, and, if such
                endorscments for any reason are about to become unavailable, it wili give the other Party
                not less than thuty (30) days' prior written notice of such impending unavailability. .

                            erat Kea0lrema

                         All policies of insurance required to be maintained by Landlord or Tenant shail be
                issued by insurance companies having an adjusted policy hoiders sutplus of at least Two
                Hundred Filly Million Dollars (S250,000,000.00) and amhorized to do business iit the
                state in which the Demised Premises is located. All policies of insurance shall inelude a
                written undertaking from the insurer to notiiy all insureds and additional insureds at.least
                ten (10) days' prior to cancellaiion for nonpayment of pmmiums, and at least thirty (30)
                days' prior to cancellation for any other reason. Either Party may provide any insurance


                                                             77                                         ~.mm
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 37 of 115




                  required hereunder under so-called blanket policies cov®ring other parties and locations
                  so ]ong as the coverage requfrcd hereunder is not diminished. Furthermore, upon rcquest,
                  either Party sha11 fumislt the other with a certificate of insurance evidencing any such
                  policy.

                  11.6    (ndemnitication

                         Subject to Section 11,4, cach Parry (in the capacity of "Indemnitor") hereby
                 agrees to indemnffy, defend and hold the other ('in the capacity of "lndemnitee") harmless
                  from and against all costs, expenses, claims, suits, causes of action, liabilities, losses,
                 injuties and damage, including, without limitation, reasonabfe attomeys' fees and costs
                 (collectively, "lndemnified Costs") relating to or resulting from bodily injuries, including
                 death, and from injury or destruction of tangible property occurring on the Demised
                 Premises or in other portions of lhe Shopping Center, the Property or on other adjoining
                 property owned or controlled by Landlord and arising out of such lndemnitor's acts or
                 omissions or use thereaf except to rhe extent caused by the negligent or intentional act or
                 omission of the indemnitee or its Agents or other tenants. The Indemnitor shall be
                 promptly notified of any suits, proceedings, clairns or demands for which the Indemnitee
                 requests indemnification. The Indemnitor shall have the right to assume the eatire
                 control of the defense thereof and the lndemnitee shall cooperate fully with the
                 lndemnitor in such defense.

                                                        ARTIC1.E a)I
                                                              FAULT

                 12.1 Tenant's Default.

                          It shall be a defauit under this Lease; (a) if Tenant shal) fail to pay Rent or other
                 amounts due ("monetary default"); or, (b) if Tenattt fails to perform any other tetm,
                 covenant or condition of Ibis Lease ("non•monetary default"). If Tenant shall fail to pay
                 Rent or other amounts due to Landlord as provided for in Utis Lease, such unpaid amounts
                 shall bear interest from the due date thereof to the date of payment at the rate which is the
                 prime rate as stated in [he Wall Street loumal plus two perccnt (2%) or the maximum
                 intcrest rate permitted by law (the "Defautt Rate"), if less.

                 12.2 LandLord's Re

                         ln the event Tenant does not cuie (i) a monetary default provided in Clause (a) of
                Section 12.1 within ten (10) days aRer written notice thereof from Landlord provided, that
                 Landlord shall have no obligation to provide such notice more than two (2) times in any
                twelve (12) month period or (if) in the event Tenant does not cure a non-monetary default
                provided in Clause (b) of Section 12.1 wilhin thirty (30) days after written notice thereof
                from Landlord lo Tenant or if such default cannot by its nature be cured within such thirry
                (30) day period and Tenant shall not within such period cotttmence to cure such default and
                thereafter prosecute the curing of such default to completion with due diligence, Landlord
                shall be entitled to the foliowing remedies (in addition to any other rights or rernedies at law
                or in cquiry):

                         (a) Landlord may, at Landlord's election, tetminate this Lease such termination to
                be cffective thirty (30) days after notice thereof to Tenant. All Tenant's rights in Ihe
                Demised Premises (and in and to the Tenant Service Area) shall terminate upon the
                tetmination of this Lease. Upon the lemiination, Tenant shall suRender and vacate the
                Demised Premises and Landlord may re-enter and take possession of the Demised Premises.
                ln the event of such termination, Tenant covenants to pay to Lattdlord all sums whieh are
                due and payable through the date of such termination. In addition, Tenant shall be liable for
                the cost to relet the Demised Prentises, which shall include repair, broketage fees,
                advertising, and attomey's fees as long as all costs are reasonable and necessary in
                Landlord's reasonable business judgment. Landlord sltall, in such instance, use reasonable
                efforts to mitigate damages; or

                      (b) Landlord may, at Landlord's election, pursuant to applicabte summary
                proceedings or ollter judicial proccss, re-enter the Demised Premises, and without


                                                              23                                          1 i n,m
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 38 of 115




                  terntinating this Lease, at any time thereafter, rcict the Demiscd Prernises and
                  improvements, or any part(s) of them, for the account, and in the name of Tenant or ,
                  otherwise, all upon the best rates readily available. Landlord shall 9n such instance use
                  reasonable efforts to mitigate damages. Any relettfng may be for the remainder of the term
                  or for any tonger or shorter period (provided, however, that if Landlord enters into a new
                  Iease beyond the cunront temr of this Lease, then Tenant sball only be respvnsible hereunder
                  through the current term of this Lease). Landlord may exeeute any leases made under this
                 provision in Landlord's name, and Landlord shall be entitled to all fents from the use,
                 operation or occupancy of the Demised Premises or improvements, or both. Landlord shall
                 have the further right, at Landlord's option, to make such reasonable and necessary
                 alterations, repairs, replacetnents andlor restorations which shall not operate or be construed
                 to release.Tenant hom liability hercunder. Tenant shall nevcrtheiess pay to Landlord on the
                 due dates specified in this Lease the equivalent of all sums required of Tenant under this
                 Lease, plus Landlord's expenses set fmlt in Section 12.2(a) above, less amounts received
                 hom successor tenants. No act by or on behalf of Landlord under thfs provision shall
                 constitute a terminstion of this Lease unless Landlord gives Tenant writton notice of
                 termination.

                       (c) If Tenant shatl default in the pedormance of any of its obligations under this
                Lease, Landlord, without thereby waiving such default, may (but shall not be obligated to)
                perform the same for the account and at the expense of Tenant, without notice in a case of
                emergency, and in any other case only if such default continues after the expiration of any
                applicable notice and cure period(s) sct forth herein. Any reasonable expenses incurred by
                Landlord in connection with any such performance and all sums advanced by Landlord on
                account of Tenant under this Section shall be and constitute Additional Rent and be due and
                payable upon I.andlord's demand therefor.

                         (d) It shall atso be an event of default entitling Landlord to the aforesaid remedies
                 if an involuntary case under the federal bankruptcy law as now or hereafter constituted is
                 commenced against Tonant, or under any other applicable federal or state bankruptcy,
                 insolvency, reorganitation or other similar law, or there is frled agair,st Tenant a petition
                seeking the appointmcnt of a receiver, liquidator or assignee, custodian, trustee,
                scquestrator (or'similar otrciat) for Tenant or any substantial part of Tenant's propertx,
                or seeking the winding-up or liquidation of Tenant's affairs and such involuntary case or
                petition is not dismisscd within thirty (30) days after the filing thereof, or if Tertant
                commences a voluntary case or institutes proceedings to be adjudicated as bankrupt or
                insofvent or consents to the entry of an order for relief under the federal bankruptcy laws
                as now or hereafter constituted or any other applicable federal or state bankruptcy or
                insotvency or other simllar law, or consents to the appointment of or taking possession by
                a receiver or liqutdator or assignee, trustee, custodian, sequestrator (or other similar
                oflfcial) of Tenant or of any substantial part of Tenant's propetty, or if Tenant makes any
                assignment for the benefit of creditors.

                       efault bv Tenant'

                       Notwithstanding anything to the conttaty contained in Ariicle XII or elsewhete in
                this Lease, after any assignment of Tenant's 9nterest in this Lease in which the original
                Tenant named herein is not released from 19abiiity hereunder. E.andlord shall not exercise
               any rigbts or rcmedies under this Article Xll on account of any default in payment of any
                Rent or other sum of money unlcss Landlord shall give: () notice to Tenant named herein,
               as wall as the tenant in possession, of sueh default; and, (ii) the opportunity to both Tenant
               named herein as well as tfie tenant in possession to cure each such default within the
               applicable period of time provided in Section 12.2 above. After such notice, if the term of
               this Lease shall be terminated pursuant to the provisions of this Articln XII, the Tenant
               named herein sha11 not be liable for the payment of any Rent or for the perfotmance or
               obsetvance of any agreements or conditions to be performed or observed aflcr the date of
               such termination unless Tenant shall cure any defaults and execute a new lease for the
               balance of the term of this Lease on the same tenns and conditions provided for herein.

               12.4 Landlord's Waiver of li,en in FavoLof Einancigg Gomoanv.




                                                             74                                         ..,.,M
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 39 of 115




                        (a) Landlord shall not have any lien for the failure of perfotmance of any obligations
                 of Tenant upon any fixtures, machinery, equipment, goods, wares, merchandise or other
                 personal property, and Landlord hereby expressly waives the pmvisions of any law giving to
                 Landiord such a lien.

                        (b) Furtherrnore, Landlord has contemporaneously with the execution of this Lease,
                 executed a Landlord's Waiver and License Agreement, attached hereto as Exhibit F, in favor
                 of General filectric Capital Corporation, as agent for certain lenders ("GE"), pursuant to
                which Landtord has agreed tltat so long as Tenant shall have granted a security interest in its
                 fixtures, machinery, equipment, goods wares, merchandise or other personal propetry
                ("CollateraC') to GE; (i) Landlord shalt not have any lien, for the performanoe of any
                obiigations of Tenant, and (ii) Landlord hereby expressly waives the provisions of any law
                giving to Landlord such a lien. Landlord further agrees to execute additional similar
                landlord's waivers in acwrdance with (1) and (ii) abave upon Tenant's request in favor of
                such other financing institutions which may have an interest in the Collateral upon
                substantially similar terms as those contained in _xhibit F.

                12.5 Landtord's Successor.

                       If any person to whom Tonant shall not then be paying Rent under this Lease sha11
                demand payment of Rent from Tenant or any ottter amoient payable by Tenant under this
                Lease alleging his or its right to receive such Rent or other amount as a result of a transfer of
                Landlord's interest in tbis Lease or otherwise, Tenant shall not be obligated to honor such
                dcmand unless Tenant shall receive written instructions to do so fmm Landlord, the person
                to whom Tenant shalt then be paying Rent or sltall othetwise receive written evidence from
                Laitdlord satisfactory to Tenant of the right oC the person making the demand. The
                Lvithholding of Rcnt or the paymcnt of Rent to Landiord ((he person or entity to whom
                Tenant shall then be paying Rent) or any otiler amount payable by Tenanl under this Lease
                by Tenant pending the determination of the right of the Party making the demand shall not
                be deemed to be a defaull on the pan ofTenant.

                                                       ARTICLE Xlll
                                                        SELF-HELP

                13.1 Landlord'~eht to Self-Heto.

                        If Tenant shall default in the perfomtance or observance of any agreement or
                 condition contained in this Lease to be perfotmed or observed by Tenam, other than an
                obligation to pay Rent or other amounts due to Landlord under this Lease, and shall not cure
                such default within thirty (30) days atier notice from Landlord specifying such defa(uit (or if
                such is a dcfault that cannot by its nature be cured within such thirry [30] day period, and
                Tenant shall not within such period commence to cure such default and thereal3er prosecttte
                the curing of such default to completion with due diligence), Landlord may without waiving
               any claim for damages for breach of agreement, at any 6me therea8er cure sueh default for
                the account of Tenaat, and any ainount paid or any contractual liability ineutred by Landlord
                in so doing shall be deemed paid or incurred for the accottnt of Tenant, and Tenant agrees tD
                reirnburse Landlord therefor plus interest at the Default Rate withiafifleen (15) days a@er
               receiving a bill therefor accompanied by invoices or other documentation to substantiate
               the amount paid on the account of Tenant. Landlord may eure any such default as aforesaid
               pdor to the expiration of said thirty (30) day period, but after notice to Tenant, if the curing
               of such default prior to the expiration of said thirry (30) day period is reasonably necessary
               lo protect the Shopping Center or Landlord's interest therein or to prevent injury or damage
               to petsons orproperty. IfTenant shali fail to reimburse Landlord within thirry (30) days for
               any amount paid for the account of Tenant hereunder, such amount shail be added to and
               become due as part of the next payment of Rent due to Landlord hereunder.

               13.2 Tenant'_s Rieht to Seir-Heln.

                      If Landlord shall default in the pedormance or observance of any agreerttent or
               condition contained in this Lease to be perfotmed or observcd by Landlord or if Landlord
               shall default in the payrnent of any tax or other charge which shall be a lien upon the
               Demised Premises or in the payment oC any installment of principal or intcrest upon any


                                                             25                                           t ioloo
                       Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 40 of 115




                                                                  ~                                                                                       ,.




,                                               ,..                                            ,                           .                                                               _.




               ,       -       .                                                                                                                                 '     .           .        ,
                                                    ..r~~~.                                ~           ,   ~           '       .             . .. '       ..

                               .   .,   i       .         ~                   ~        .                       ~               ~ ~           .                 ~ , ,       ,                    •. ~




    .      .                                          .                   ,                            .   ~....       .             .
                                                                                                                                                           .                                        .




                           .                .        ~                            "   ..                           '           .                      ~                        "       ~        .




        .1 ~       '                    .                     .       .       .                    .           '       ,                 .       ,         '     ~         ,   ,                    ~
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 41 of 115




                  mortgage which shall be prior in lien to the lien of this Lease and for which Tenant shall not
                  have received a subordination, non-disnrrbance and attottunent agreement in thc form
                  required herein, and if Landlord shall not cure such default within thirty (30) days after
                  written notice from Tenant specifying such default (or if such is a default that cannot by its
                  nature be cured within such thirty (30) day period, and Landlord shall not within such
                  period eotnmence to ctre such default and thereafter prosecute the cucing of such default to
                  completion with due diligence), Tenan[ may, at its option without waiving any claim for
                  damages for btr.ach of agreement, at any time thereafter cure such default for tha account of
                  Landiord, and any amount pald or any contractual Gability ineun•ed by Tenant in so doing
                 shall be deemed paid or incurred for the account of Landlord, and Landlord agrees to
                  reimburse Tenant therefor plus interest at the Default Rate and Tenant shall provide
                 docurnentation to substantiate the amount paid on the account of Landlord. Tenant may
                  cura any such default as aforesaid prior to the expitation of said thirry (30) day poriod, but
                 atler notioe to Landiord, if the curing of such default prior to Ihe expiracion of said thirty
                 (30) day period is reasonably necessary to protect the Demised Premises and the Tenant
                 Service Area or Tenant's interest therein or to pnvent injury or damage to persons or
                 propetty or to Tenant's business. If Landlord fails to pay any such amount to Tenant within
                 thirty (30) days of Tenant billing Landlord therefor, Tenant shall have the right to (a) set off
                 such amount against up to thirty (30) percent of the future monthly payments of Rent until
                 Tcnant is fittly reimbursed for sueh amount, and (b) set off aii post judgment or undisputed
                 amounts due agaihst future payments of Rent until Tenant is fully reimbursed (and in either
                 event if Tenant cannot so reimburse itself prior to the expiration of the tenn of this Lease
                 (including Extension Period[sJ), the term of this Lease sha11 automatically extend (at the
                 same Rent as owed immediately prior to the expiration of the temf of this Lease) for the
                 period of time necessary to allow Tenant to be fully reimbursed).

                                                     ARTICLE XIV
                                                    COMbON AREAS

                 14.1 Right to llse Common Areas.

                       Landlord grants to Tenant, its agents, employees, customers, imritees, licensees and
                concessionaires tlte nort•exclusive right during the term of this Lease to use Ihe Common
                Areas. Tenant's use of the Common Areas shall be in common with others entitted to the
                use thereof and subject to the provisions of this Lease. -Tenant and all petsons having
                business with Tenant shall have the right to use, in common with all other occupants of the
                Shopping Center and al1 persons having business with such other occupants, and no other
                pesons, all Common Areas of the Shopping Center, for parking and access in connecQon
                with business with the oceupants leasing space in buiidings in the Shopping Center, and for
                no otherpurpose.

                14.2 ):sndlord's Mana emen ,QfCommon Areas.

                        Landlord ahall operate, manage, equip, light, repair, clean, maintain and replace the
                 Common Areas in a good and serviceable condition for thcir intended purposes in the
                 mantter described in Exhibit ] and such Comrtton Aress shall at all times be subject to the
                exclusive control and management of Landloni Landlord rnay. at any time, temporarily
                close all or any pant of the Cotnmon Atr.as to make rapairs or changes, to prevent the
                acquisition of public rights in the Common Areas and to perform such othcr acts in or to the
                Common Areas to improve the benefit thereof ►o Tenant and other occupants of the
                Shopping Center as Landlord in its reasonable disaretion shall deem appropriate. Landlord
                shall use reasonable efforts to arrartge any temporary closing of the Common Areas at sooh
                times and in such manner as to minimize interference with or disruption of the conduct of
                Tenant's business in the Demised Premises.

                143 Charees far Common Area Maintertonce.

                       Tenant shalt pay its pro-tata sharc (as hereinafter defined) of L.andlord's actual
                reasonable and commcrcially competitive annual cost (as determined on a calendar year
                basis) of CAM (as hereinafter defined). CAM shall include the reasonable costs and
                expenses paid or incurred in cleaning, repairing, insuring, and maintainir.g Ihe Cornmon
                Areas, including'such lighting faoilities; curbs, walkways, parking lot p.uching; security;


                                                              26                                         1 imnn
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 42 of 115




                trash colfection; srtow and ice remaval; gardening and landseaping; striping of Parking
                Areas; reasonable depreciation or amortizalion of, or rents for the equipment used in the
                operation of Common Areas; annual premiums for insurance required to be maintained by
                Landlord hcreunder, wages, worker's compensation, unemployment taxes and Social
                Security taxes of employees directly and actually performing the above described services;
                (provided however, if such persons perform scrvices for more than one shopping center,
                such wages, workmen's compensation, unemployment taxes and Social Security taxes shall
                be allocated between the Shopping Center and such other shopping centers, and Tenant shall
                be obligated to contribute only to the portion allocated lo the Shopping Center); fees artd
                assessments imposed by any documents of record; abd in lieu of Landlord's profits,
                administrative fees and ovcrhead costs, Landlord shall be permitted to charge an amount
                ("Management Fee") computed by multiplying the CAIvf Costs (exclusive of Iasurance
                Costs, utility charges and the portion of single purpose expenditures that exceed $25,000.00)
                by seven percent (7%) (the panies acknowledge that the repair or replacement of the roof is
                not included in CAM). "Insurance Costs' shall mean annual premiums for all insurance
                required to be obtained by Landlord undcr this Lease. Tenant's pro rata share incurred by
                Landlord for CAM for the Shopping Center shall be no greater than
                                           %.

                        The foliowing items shall be specifically excluded from CAM and frotn any other
                costs, by whatever name calied in this Lease, for which Tenant is liable to reimburse
                Landlord;

                       (a)    all costs incarred in connection with or related to the acquisition of the land
                              comprising tiie Shopping Center;

                       (b)    all costs ineurred in conneetion with or related lo the original construction
                              (as distinguished from operation and maintenance) of the Shopping Center
                              (including the Common Areas) andUor any replacement or expansion of the
                              buildings in the 5hopping Center (inc)uding the Common Areas);

                      (c)     all principal, interest andlor ground -rent payments on any frnancing,
                              refrnancing or ground lease for all and/or any ponion of tht Shopping
                              Center,

                      (d)     all costs of cotrecting defects in or inadequacy of the initial design or
                              construction of the buildings and Comrnon Areas of the Shopping Center, or
                              repair and replacement of any of the originai matedals or equipment required
                              as a result of such defects or inadequacies;.

                      (e)     a11 costs and expcnses inctrrred as a result of any act, omission, default or
                              negligence of tbe Landlord, its agents, servants or employms, and any costs
                              and expenses incurred as a rc,sult of Laadlord's failure to use reasonable
                              efforts to minimize expettses to the extent possible without det7acting 6rom
                              the standards ofa frrst ciass retail Shopping Cenler,

                      (t)     all costs and expenses incurred as a result of eny act, omission, default or
                              negligence of any other tenants In the Shopping Center, including their
                              agents, servants or employees;

                     (g)      any reserves for anticipated future expenses, capital or ottierwise, which
                              would be incurred subsequent to the then current calendar year,

                      (h)    ali legal and other fees, leasing commissions, advertising expenses and other
                             costs incurred in connection with the originai development or original
                             leasing of the $hopliing Center and/or any re-leasing ofall or any part of the
                             Shopping Cenler,

                     (i)     any items for wltich Landlord is reimbursed by insuranee or otherwise
                             compensated, ineluding direct reimbursement by any tenant or accupant of
                             thc Shopping Ccntcr;



                                                            27                                           1   rolrM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 43 of 115




                     (j)     any bad debt loss. rent ioss, or rrserves for bad debts or rent loss;

                     (k)     alt costs and expenses of repair or restoration to any portion of Ihe Shoppiag
                             Center that is (i) damaged or destroyed by a frre or other casualty and/or (i)
                             taken by eminent domain or conveyance of titte in iieu thereof;

                     (1)    the cost and any depreciadon or amortization thereof of any improvements,
                            alterations, add'stions, changes, replacemenls, repairs to buildings in the
                            Shopping Center except as to the C=MMqU_&cM which shall include
                            parking 1ot repavfrt a er e severitb (7°i) Jcase year of thc term but never
                            moro than once every seven (7) years (and shall not include parking lot
                            replacement); the cost and any depreclaliort or amortization thereof of any
                            fixtures and equipment and other items which, under generaliy accepted
                            accounting principles consistently applicd as pertaining to the real estate
                            industry, are prnperly elassified as capitai expenditures, except that
                            reasonable depreciation or amortirdtion of moveable ntaehinery and
                            equipment used to rnaintain the Common Areas of the Shopping Center
                            which shall include the cost or portion thereof reasonably alloeable to such
                            maintenance over such period as Landlord shall reasonably detetmine shall
                            be included in CAM;

                     (m)    all costs and expenses of providing or perfotming improvements, work,
                            repairs and/or replacernents within or to any leased andfor leasable premises
                            in the Shopping Center, or witbin or to any other ponion of Ihe Shopping
                            Center that is not part of the Common Areas, at any time;

                     (n)    ali interest or penalties incucred as a result of C.andlord's lale payment of any
                            tax, bit1, invoice or other rost or expertse as Ihe same shall become due
                            except to the extent causcd by Tenant's default on payment of its portion of
                            such expense;

                    (o)     the costs of nnting or teasing any item if the purchase price (or depreciation
                            thereon) woutd not properly be included as a reimbursable expense
                            hereunder,                                                                   '

                    (p)     any and all costs associated with the operation of the business of the entity
                             which constitutes Landlord; it is intended by this exclusion to distinguish
                            such costs from the costs of operation and maintenance of the Shopping
                            Center. Excluded items shall speciftcally inciude, but shall not be limited to,
                            all costs and expenses related to or ineurted in connection with: forrrtation of
                            the entity; leasing of the Shopping Center including consuiting and
                            marketirtg fees, advertising ' costs, renovation costs, and brokaage
                            commisa9ons; intemat accounting and legal matters, including but not limited
                            to prepatation of tax retums and finaneial statements and gatheting of data
                            thercfor, the institotion by or against i.andlotd of any legal action or
                            proceeding related to or involving the Shopping Center or atty mortgagee or
                            tenant thereof, including rent collection and eviction proeeedings; the selling,
                           syndicationk frnancing, tnortgagIng or hypothecatlttg of all or any of
                            Landlord's intcrest in the Shopping Center. and all salaries, wages,
                           employment text:s, worket's compensation insurance, frirtge benefits and
                           other costs and , expenses incurred with respect to any of Landlord's
                           employees andlor officers who ere not engaged fioll-time in the day-to-day
                           operation and maintenance of the Shopping Center (such as, by way of
                           example, real estate personnel of Landlord engaged in leasing activity for the
                           Shopping Center, and ail of Landlord's "home offtce" personnel including
                           executive managers, bookkeepers, accountants, receptionists, clerks,
                           secretarie.s and the like);

                    (q)    'any fee or charge to the management antUor supetvision of the operation of
                            ihe Comroon Area, or any part thereof, paid to a third party, comnterciai
                            management corttpany or simifar provider and any administrrative charges or



                                                          28 ,                                         110300
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 44 of 115




                                   management fees of any kind other than the Management Fee of nat more
                                   than seven percent (7°/u) as expressly provided for above;

                           (r)    all costs, expenses, liabilities, Fines, penalties and Josses in connection with
                                  or relatcd to hazardous materials testing, abatement, remediation, clean-up or
                                  removal programs in the Shopping Ccnter

                          (s)     all costs and expenses of Landlord's compliance with its repair and
                                  maintenance obligations as set fonh in this Lease, other Ihan CAM;

                          (t)     all costs and expenses of putting all or any portion of the Shopping Center
                                  into compliance with the reqairements of the Ameticans with Disabilities
                                  Act;

                          (u)     all of I.andlord's income, excise, franchise and other taxes; and

                          (v)     entertainment, transportation, roeals and lodging of anyone.

                           Subject to the provisions of this subparagraph and the last subparagraph of this
                  Section 14.3, Tenant's pro-rata share of CAM due and payable to the Landlord pursuant ta
                  the provisions of this Leose shall be an amount that is equal to CAM multiplied by a
                  fraction, the numerator of whicli shall bc the OFLA of the Demised Premises and the
                  denominator of which shalt be the gross leasable area of all buildings in the Shopping
                  Center. hlotwithstanding the above, in the eveni any occupant in the Shopping Center
                  provides insurnnce directly on its parcel or premises or directly performs and pays its full
                 portion of CAM on its parcel or premises (e.g., parking lot ligfiting, refuse removal, etc.),
                  rhen the gross leasable floor area of the btJilding(s) occupied by such occupant(s) shall be
                 excluded in determining Tenant's pro-rata share of any such eosts; provided, however, the
                 gross leasable t7oor area of the building(s) occupied by such occupanl(s) shall be exciuded
                 in determining Tenant's pro-rata share only with respect to the cost paid directly by any
                 such occupant(s). Cornmeneing un the Renfal Comniencement Date, Tenant shall pay as
                 Additionai Rent to Landlord Tenant's pro-rata share of CAM during the term of this Lease
                 for each calendar year or partial calendar year.

                          Tenant shall pay its pro-rata share of the CAM for each calendar year or partial
                  calendar year during the tetm of this Lease in monthly installments on the first day of
                 each calendar month, in advance, in an amount estimated by the Landlord. Landlord's
                 estimate shall be made on the basis of the most recent annual CAM (as defined herein
                 above), adjusted to reflect reasonably anticipated increases or decreases of CAM. On an
                 annual basis Landlord shall prepare a statement setting forth in reasonablc detail the
                 actual CAM paid or incurred by Landlord in the preceding twelve (12) month period
                 ending December 31, together with copies of invoices, receipts and evidenee of payment
                 ("the Annual CAM Statement"). Landlord shall provide to Tenant the Annual CAM
                Statement not later than nirtety (90) days after the cnd of each calendar year. Therea@er,
                 there shall be an adjustment between Landlord and Tenant wilh Tenant's payment to
                Landlord or repayment by Landlord as may be required to the eatd that Landlord shall
                receive the entire amount of Tenant's pro rata share of such CAM and not more.
                Natwithstanding anything contained hereitt to the corttrary, Tenant's pro rata share of
                CAM for each of the initial pattial calendar year (adjusted on a per diem basia) and the
                first calendar year of the term of this Lease shall be the lesser of.• (a) Tenant's actual pro-
                rata share of CAM; or, (b) One and 00/100 Dollar ($1.00) per square foot of the Demised
                Premises. Notwithstanding anything contained herein to the contrary, Tenant's charges
                for CAM shell not be increascd in any calendar year by more than Five Percent (50/6) over
                Tenant's charges for CAM for the preceding calendar year (the "CAM Cap Threshold").

                        Notwithstanding anything contained hercin to the contrary, for any period of time
                included within thc tcnr. of this Lease that is tess than a full calendar year (herein called a
                "partial calcndar year"), Tettant's pro-rata share of CAhS for any such partial oalendar
                year shall be equal in amount to Tenant's pro-rata share of CAM for the fult calcndar
                year that includes such partial calettdar year multiplied by a fraetion, the numerator of
                which shall be Ihe number of duys wilhin such partial calendar year and ttte denominator
                of whieh shall be threc hundred sixty-five (365).


                                                              ~o                                         ...,._..
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 45 of 115




                 14.4 Tcnant's Ri t_to Audit.

                         Tenant shall have the right at any time within two (2) years from Tenant's receipt of
                 Ihe Annual CAM Statement and, upon wriuen request to Landlord at Tcrrant's expense, to
                 audit Landlord's book.s and records relating to CAM and Tenant shali provide Landlord with
                 a copy of the results of the audit. Tenant's charges shall be adjusted aecordingly if such
                 audit discloses any expenses not permitted ar provided for under this Lease or that Tenant
                 was charged more than its pro-rata share of CAM. IfTcnant's billings for CAM exceed the
                 actual amount that Tenant should have been billed Landlord shall reimburse Tenant such
                 amount plus interest at the Default l2ate. If Landlord does not reimburse Tenant's
                 overpayment within thiriy (30) days after the amount ofoverpayment is 6naliy determined,
                 then Tenant may elect to deduct such ovcrbillings plus interest at the Default Rate from the
                 next accruing Rent, and/or any other sums and charges due under this Lease until such
                 overbillings are recouped in full. If the cxcess is more than three percent (3%) of the
                 amount Tenant should have pafd, thon Landlord shall also pay Tenant's reasonable costs
                 associated with perfotming the audit and interest at the Default Rate on the excess until such
                 excess is recouped in full.                                  -

                                                   ARTICLE 7CV
                                             MORTGAGE SUBORDINATION

                 15.1 Mort a e Subordination.

                        (a) Landlord sbaU, within thirty (30) days of the execulion of this Lease, obtain
                 from the current holder of any ntortgage upon the Demised Premises a Subordination Non-
                 Disturbance and Attomment Agteement in substantially the forrn set forth on Ex ib't
                 attached hereto and incotporated herein by reference or other such form reasonably
                 acceptable to Tenant and such mortagee.

                        (b) Landlotd shatl have the cight to subject and subordinate this Lease to the lien of
                any loans or mortgages hereafter placed upon Landlord's interest in the Demised Premiset
                and/or upon the lands and buildings of which the Demised Premises is a part, provided that
                Landtord shall first secure for Tenant's benefit a written Subordination Non-Disturbance and
                Attornment Agreement, in substant}ally tlie form of Hxhibit D or other such form reasonably
                acceptable to Tenant and Tenant will then execute and deliver an instrument subjecting this
                Lease to the lien of any such loan or mortgage.

                        (c) Upon the faiture of Landlord to provide a Non-Disturbance Agreement as
                required herein to Tenant while the Lease is in effect, Tenant shall have the right lo defer
                6fly percent (50%) of Minintum Rent payable to Landlord until such time as Landlord
                secures the required Non-Disturbanca Agreement for Tonant's benefit.

                152 Senior Lease.

                        (a)     In th6 event Iandlord herein is the tenant under the tenos of any senior lease,
                Landlord agrees that prior to the commencement of Landlord's Construcdon Work, it shall
                secute from any such senior landlord an agreement in the form attached hereto and made a
                pan hereof as Exhibit whereby such senior landlord, upon,default of Landlord herein or
                upon tcrmination of Landlord's lease with such senior landlord, and for so long as Tenant
                heroirt shall not be in default, shall not deprive or disturb Tenant's use and possession of the
                Demised Premises so long as Tenant attoms to such senior landlord which Tenant hereby
                agrees to do.

                       (b)     Upon the failure of Landlord lo provide Non•Disturbance Agreement as
                required herein to Tenant while the Lease is in efkct, Tenant shall have the right to pay
                monthly. in lieu of Rent payable hereunder, Substitute Rent (as detined in Section 13
                hereoo until such time as Landlord secures the required Non•Disturbance Agreement for
                Tenant's beneGt.

                15.3 t sndlord's Failure to Pay Mortgage


                                                              in
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 46 of 115




                         1f Landlord shall default in making payment under any rnortgage or rnortgages
                 encumbering the Demised Premises, or if Landlord is in breach or in default of any such
                 mortgage or mongages in any respect, Tenant shall have the right but not the duty to make
                 all rental payments thereafter becoming due under thi§ Lease to such mortgagee in lieu of
                 Landlord, and payrnents so made shall discharge the obiigation of Tenant hereunder
                 respecting the payment of Rent provided Tenant receives notice from Landlord granring
                 such right. Should Landlord, in connect9on with the mortgaging of the Shopping Center or
                 any tract of whicfi the Demised Promises is a part, execute a conditional assignment of
                 rentals, Tenant will execute an acceptance of such assignment, providcd the assignment
                 recognizes Tenant's rights hereunder.


                                                    ARTICLE XVI
                                          ASSlGN;NFNT, RECAPTURE, AND USE

                 16.1 Assitmment and Sublettina.

                       (a)     Tenant shall be entitled to assign this Lease orsublet all or any part of the
                 Demised Prerrtises without Landlord's consent:

                        (ii)     to parent, subsidiary or affiliate ofTenant;

                        (iii)    to the successo) to Tenant in the reorganization, consotidation or rnerger of
                                 Tenant or the purehaser of all or substantially all of the stock or asscts of
                                 '['enant; or

                        (iii)    to a Pennitted Retailer, a"Permitted Retailer° shall mean an operator of a
                                 fitst class retail business (as permitted under Section 16.4 hereof) recognized
                                 as a national or regional tenant, and having sui6eient financiai 9trength to
                                 successfulty operete its business;

                pravided (A) Tenant shall not be reteased from liability under the Lease; (S) Tenant sha11
                dcliver prior written notice to Landlord of any assignment of this Lease or subletting of the
                Demised Premises; and, (C) any such assignee or sublessee agrees in writing with a copy to
                Landlord to assume Tenant's obligations under this Leese and be botind by this Lease.

                        Jf Tenant intends to assign this Lease to Pemtitted Rctailer under subsection (iii)
                above, Tenant shall give Landlord written notice of such intention specify9ng the identity of
                the permitted Retailer. Landlord shall have 6fteen (IS) days after receipt of such nodce of a
                proposed assignmeat to a Permitted Retailer withut which Landlord may terminate th➢s
                Lease and recapture the Demised Premises pursttant to the tettns specified in 16.2, and
                thereafter, neither Landlord nor Tenant shalt have any obligations hereunder accruing from
                and after the ef1;'ective date of such termination except as expressly provided in this Lease.
                Landlord's right to ternunate shall not apply if the intended assigtunent to a Permitted
                Retailer is part of a sale of at lease ihree (3) of Tenant's stores.

                        Tenant further aclatowledges and agrees that it shall not sublease or otherwise
               subdivide the bemised Premises into more than two (2) spaces at any,time dtuing the tetm
               of this Lease.
                       (b)     ]n connection with any assignment of this Lease under Section 16.1(ax►3i),
               no consent from Landlocd shall be necessary, tenant shatl be released frotn any liabitity to
               Landlord hereunder Ctom and afier the effective date of such assignment without the need
               for any documentation from Landlord and Landlord shall have no right to reeapture
               pursuant to Sectio.n 16.1(a) provided such assignee:

                       (ii)     has a tangible net wotth which equats or exceeds Eighty Million and 00/106
                                Dollars ($80,000,000.);

                      (iii)     is then also an operator of, or owned by an entity operating, a chain of at
                                least ten (10) retaii stores and has a retail operating history of at least five (S)
        . ~                     years; and


                                                                31                                            110100 —+Pita
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 47 of 115




                         acknowledges and assumes all of Tcnant's responsibilities and obligations under this
                         Lease.

                         (c)     An initial public offering subsequent to which all or a portion of Tenant's
                 stock will be soid or tcaded on a nationally recognized stock exchange or on the "over the
                 counter' markei or the saic of Tenant's stock on a nadonally recognized stock exchange or
                 over the counter market shall be deemed not an assignment for the purposes of this Lease
                 and nothing in this Micle XVI shall be applicable to, nor prohibit sueh transaction.

                 VWX, : •.t. ~ ~ _ TL79i..ti a ~

                         !f Tenant elects to cease its business opetations at the Dertlised Premises and such
                cessation is for reasons other than Bre and easualty, force majeure, compliance with laws, or
                 repairs, remodeling and renovation and Tenant contimtes to meet all its obligations under the
                 Lease except for any obligations that could only be met whife operating the Demised
                Premises and such cessation continues for mort than one year or Tenant fails to assign this
                 Lease putsuant to Section 16.1 and such assignee is not open and operating in the Demised
                premises ptior to the one year period, then Landlord sba11 have the option of recapturing the
                Demised Premises at anytime thercafter subject to Landlord giving writtcn notice of such
                recapture to Tenant thirty (30) days in advance. lf Landlord exen:ises such right of
                recapture, upon the date ofrecapture Tenant shall be relieved ofand from any and alf further
                liability or obligations pursuant to this Lease and to Landlord theteafier accming.
                Furthermore on or befare the date of such temtination, Landlord shall rcimburse Tenant for
                the unamortized value of leasehold improvements instailed by Tenant. If Landlord fails to
                exercise such right of reeapture within th4rty (30) days of the one year period then such right
                to nscapmre shall continue therentte , but Teaant may cancel such r9ght upon receipt of the
                written notico by reopening for business within the thitty day recepture notice period, or by
                Tenant's assignee opening within sueh period.

                 16.3 . Intantional v Dalcted

                 16.4 Use of the P~r mis

                        Tenant agrees that the Demised Premises shall be used for any retait purposc or foP
                no purpose, and for no other purpose. Tenant furtltcr agrees that the Uemised Premises shall
                not be used for any use which violates or contlicts witFr the Declaration of Lincoln Plaza
                Prohibited and Restricted Uses reeorded October 4, 2Ot10. Landlord agrees that the Demised
                Premises shall not be restticted during the terrn of this L,ease from the sale of sporting goods
                and sporting equipment, apparel or athletic footwear.        .

                                                     ARTICLE XVII
                                                   IMIiPRETATION

                17.1 Sevgmbility,

                        lt is agreed that if any provision of this Lease or the applicadon of any provision
                hereof to any person or any circumstance sball be detemrined to be invalid or unenforoeable,
                such detetmination ahall not affect any other provisions of this Lease or the application of
                such other provision to any other person or circuntstance, and all of such other provisions
                sha11 retnain in full force and efPect It is the intention of the parties bercto that if any
                provision of this Lease is capable of two conswctions, one of which would tmnder the
                provision valid, the provision shal) have the meaning which renders it valid.

                17.2 succcssors anst Assiens.

                        The words "Landlord" and "Tenant" and Ihe pronouns refetring thereto, as used in
                this Lease, shall mean, where the context rcquires or permits, Ihe persons named herein as
                Landlord and as Tenant, respectively, and their respeotive heirs, legal representatives,
                successors and aesigns, irrespective of wltether singular or plutai, or masculine, feminine or
                neuter. The agreements and conditions in tttis Lease contained on the part of I.andlord to he
                performed and observed shall be binding upon Landlotd and its successors and assigns and
                shall inuns to the bencfit of Tenant and its successors and assigns, and the agreements and


                                                              32                                          tuotoo
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 48 of 115




                  conditions in this Lease on the part of Tenant to be performed and observed shatl be binding
                  upon Tenant and its successors and assigns and shatl inure to the benefit of Landlord and its
                  successors and assigns. If Landlord sltall be more than one person or entity, the obligations
                  of i.andlord hereundershall be joint and several.

                         (a)      In the event Landlord's interest in the Demised Premises passes to a
                  Successor (the "Successor") by sale, lease, foreclosure or in any other manner, Tenant shall
                  be bound to the Successor under all of the tettns of this Lease for the balance of the term
                  (and any Extension Period[s]) with Ihe same force and efTect as iP the Successor were the
                  Landlord under the Lease, and Tenant hereby agrees to anom to sueh Successor as its
                  Landlord, such attomment to be effective upon written notiee thereof given by Landlord to
                  Tenant. in the event that Landlord's interest in the 1]emised Pretnises passes to a Successor
                  and such Successor is bound unto Tenant as set forth above, Landlord shall be released
                  from all future obligatians to Tenant hereunder arising at3er the date Landlord's interest so
                  passes;

                          (b)      The liability of Landlord to Tenant for any default by Landlord under the
                 terms of this Lease shall be limited to the interest of Landlord in the Shopping Center and
                 Tenant agrees to look solety to Landlord's interest in the Shopping Center (and the proceeds
                 of sale, insutance, and condemnation awards) for the recovery of any judgment from the
                 Landlord, it being intended that neither Landlord nor any parmer, shareholder, member,
                 oflicer, director, ete. of Landlord shall be personally liable for any judgmcnt or deficiency.

                 17.3 Force tvfajgurc

                          Provided (i) the delayed Party has periodically kept the othar party hereto fully
                 advised by notice of such delays and the cause thereof and (ii) the delayed patsy uses best
                 efforts and all due diligence to effeet the «quired performance, in any case where either
                 parry hereto is required to do any act, such delays caused by or resulting finm an Event of
                 Force Majcure shall not be counted in determining the time when the performance of such
                act must be cornpieted, whether such time be designated by a fixed time, a fixed period of
                time or "a reasonable time." The provisions of this Section 17.3 shall not be applicable with
                 respect to payment of money or to obligations under Article 11. For the purposes hereof, an
                "Event of Force Majeure" shall be deftned as the occurrence of any of the following: Act of
                God, war, civiI commotion. fire or other casualty, extreme weather conditions not
                predictable in the normal course of work seheduling, strikes, loelcouts and the inability to
                procure labor or materials or reasonable substitutes, uncontrollable governmental
                interference or other causes beyond the reasonable control of such Party, its agents,
                employees, contractots or subcontractors (other than causos related to sueh Party's tinancial
                condition.)

                17.4 Floldinq Qver,

                         If Tenant or any person ctaiming under Tenant shail temain in possession of the
                 Demised Premises or any pact thereof aQer ihe expiradon of the term of this Lease wilhout
                any agreement in writing between Landlord and Tenant with respect then:to, the person
                 remaining in possession shall, prior to acceptance of Minimum Rent by Landlord, be
                deemed a tenant at sufferance, and, after acceptance of Minimum Rent by Landlord, the
                person remaining in possession shall be deemed a tenant from month•to-month subject to
                the provisions of this Lease insofar as the same may be made applicable to a tenancy from
                month-to-month subject to the provisions of this Lease with Minimum Rent at one hundred
                twenty five percent ( f 25%a) of the Minimum Rent during any holdover period.

                     Waivers.

                       Failure of either Patty to complain of any act or omission on the part of the other
               Parry, no matter how long the sante may continue, shall not he deemed to be a waiver by
               such Parry of any of its rights hereunder. No waiver by either Parry at any tinte, express or
               implied, of any breaclt of any provision of tliis Lease shait be deerrted a waiver of a breach
               of any other provision of this Lease or a consent to any subsequent breach of the same or
               any other provision. If any action by either Party shall requin: the consent or approval of the
               other Party, the othcr Party's consent to or approval of such action on any one or mote


                                                             33                                         mmnn
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 49 of 115




                  occasions shall not be deemed a consent to or approval of said actlon on any subsequent
                  occasion or a consent to or approval of any other action on the same or any subsequent
                  occasion. Any and all oghis and remedies which either Pa►ry may have under this Lease or
                  by operation of law, cither at law or in equity, upon any breach shall be distinat, scparrte
                  and cumulative and shail not be deemed inconsistent with each other, and no one of them,
                  whether exercised by such Pany or not, shall be deemed to be in exclusion of any other.
                  Any two or more or all of such dghts and remedies may be exercised at the same time.
                  Without limiting the generality of the foregoing, if any restriction contained in this Lease for
                  the benefit of bither party shall be violated, such Party, without waiving any claim for
                  breach of agreement against the other Party. may bring such proceedings as it may deem
                  necessary, either at law or in equity, in its own name or in the name of the other Party,
                  against thc person or cntity violating such restriction.

                  17.6 D~nutes.

                          It is agreed that if at any time a disputc shall atise as to any amount or sum of money
                  to be paid by one Party to the other Party under the provisions hereof, the Partty against
                  whom the obligation to pay the money is asserted shall have the right to make paytnent
                 "under protest", stu:h payment not being rtgarded as a voluntary paymcnt, end there shall
                 survive the right on the part of such Party to institutc suit for recovery of such sum. If it
                 shall be adjudged that there was no legal obligation on the pan of such Parry to pay such
                 sum or any,part thereot such Party shall be entEiled to recover such sum or so much thereof
                 as it was not legally required to pay under the provisions of this Lease. ]f at any time a
                 dispute shail arise between the panies hereto as to any work to be performed by either of
                 them under the provisions hereof, the Pany against whom the obligation to perform the
                 work is assened may perform such work and pay the cost thereof "under protest", the
                 performance of such work in no event being regarded as a voluntary perforrnance, and lhere
                 shall survive the right on the part of such Party to institute suit for recovery of the cost of
                 suoh work. !f it shall be adjudged that there was no legal obligation on the part of such
                 Party to perform the same or any part thereof, such Party shall be endtled to recover the cost
                 of such work or the cost of so rnuch tltereof as such Party was not legally required to
                 perform ttnder.this Lcase. lf at any time a good faith dispute shall arise as to any amouat to
                 be paid by Tenant pursuant lo Anicle XIV of this Lease and irTenant sha11 g'tve notice to
                 Landlord thereof, the Pailun of Tenant to pay such disputed arnount unti) resolution of sucb
                 dispute shall not be deemed a default by Tenant under this Lease ror purposes of Section
                 12.1 hcreof. Any amount not in dispute sliall be paid as sei forth in this Lease.

                  7.7 Ouiet $nio

                        Landlord agrees that upon Tenant's payment of Rent and performing and observing
                the agrecmenis and conditions on its part to be perfotmed and observed hereunder, Tenent
                shall and may peaceably and quietly have, hold end enjoy the.lJemised Premises and all
                rights of Tenant hereunder duting the term of this Lease without any manner of hindrance or
                molcstatEo».

                17.8 Nodces.
                         Any notice, consent or approval provided for herein shall be deemed duly given by
                 the sender thcreof to the addressee theteof only if in writing and mailed to such addressee at
                 the "IVotice Address" of such addressee (as set fonh below) by registered or cenified ntail,
                 postage prepaid, return receipt requeslcd, or by Federal 13xpness, Airiwme or other ovemight
                courier service which delivers upon signed receipt of the addreasa. The lime of the giving
                of any such notice given irt the manner required above shatl be the dme of reccipt thereof by
                the addressee or any agent of the addtrssee, except that if the addressee or such egent of the
                addressee shall tefuse to receive any such notice given in the manner required or if there
                shall be no person available at the time of detiVery thereof to receive such notice, the time of
                the giving of such notice shall he thc titne of such refusal or the time of such attempted
                delivery, as the ease may be.

                71te Plotice Addttiss of Landlord shalt bc:

                29 Sutherland Road


                                                              7d                                          ......
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 50 of 115




                     Worcester, MA
                     Attention: Sam Adams
                     Fax Vi: 508-754-3256

                     The Notice Address of Tenant shail be:                         with a copy to:

                     Dic1c's Sporting Goods, Inc.                                   Benjamin 1. Viloslti, Attorney at Law
                     200 Industry Drive                                           Benjamin d. v-lloski, $squire
                     Pittsburgh, PA 15275                                       Shopping Cectter Law Associates
                     Attention: Senior Vice President                              Pa►k 1Vest One Building
                                                                                1000 Ciiff ihtine Road. Sulte 530
                     Fax #: 412-809-0725                                            Pittsburgh.PA 15275

                     If the sender of any notice to any addressee shall have previousiy been given notice by said
                     addressee of a change of address of said addressee, such changed address shall thereaffter, as
                     to such sender, be deented the Notice Address of such addressee.

                     17.9 Cost and Exnense.

                            Wherever in this Lease provision is made for the doing of any act by any person it is
                     understood and agreed that such act shall be done by such person at its own cost and
                     expense untess a contrary intent is expressed.

                     1 7.1lLFtazardous Matcrials.

                            (a)     Definitions.

                            (i)     "Environmental Laws" — AIl present and future federal, state and municipal
                                    laws, ordinances, rules and regulations applicable to the environrnental and
                                    ecoiogical condition ofQie Denifsed Premises and the Shopping Center, if
                                    appiicahle, including. without lirnitation, the Federa1 Comprehensive
                                    Environmental Rcsponse, Compensation and Liabilitty Act of 1980, as
                                    amended; the Federal Resource Conservation and Reeovery Act; the Federal
                                    Toxic Substance Control Act; the Ciean Air Act; the Clean Water Act; the
                                    rules and regulation of the Federnl Environmental Protection Agency, orany
                                    other federai, state or municipal agency or govetnmental board or entity
                                    having jurisdiction over the Demised Premises.

                            (ii)   "Haurdous Substances"—includes:

                                   (A)     Those substances (in actionable levels onty) included within the
                                           det3nidons of "hazardous substances," "hazardous materials," "toxic
                                           substances" "solid waste" or "infectious waste" in any of the
                                           Environmental Laws; and

                                   (B)     such other substances, materiais and wastes (in actionable levels
                                           only) whieh are or become regulated under applicable iocal, state or
                                           federal Iaw, or which are classified as hazardous, toxic or infectious
                                           under Environtnental l.aws.

                           (b)      Tenant, at its sole cost and expense, shall promptly comply with the
                    Environmentat Laws whieh shail impose any duty upon Tenant with respect to Ihe use,
                    occupancy or maintenance of the Detnised Premises. .Tenant shall promptly comply with
                    any notice from any source issued pursuont to the Environmental Laws pertaining to
                    Tenant's use, occupancy or maintenance of the Demised Premises, whether such notice shall
                    be served upon Landlord or Tenant.

                           (c)     Tenant shall not cause or permit to oceur:

                           ()      any violation of the Environmental Laws rolated to environmental conditions
                                   on, under, or about the Dcmised Premises, or arising from Tenant's use,



                                                                  35

i
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 51 of 115




                                   occupancy or maintenance of the Demised Premises, Including soil and
                                   ground water conditions; and

                            (ii)   the use, generation, release, manufacture, refining, production, processing,
                                   storage or disposal of any Hazardous Substances (aceionable levels) on,
                                   under or about the Demised Premises, or the trat>sportation to or from the
                                   Demised Premises of any Hazardous Substances, except as necessary and
                                   appropriate for general use in which case the use, storage or disposal of such
                                   Hazardous Substances shall be petfbnned in compliartce with the
                                   Environmental Laws and the highest standards prevailing in the industry.

                          (d) Tenant shall inunediately nolify Landlord of (? any violation by Tenant, its
                  employees. agents, representa►ives, customers, invitees or contractors of the Environmental
                  Laws on, under or about the Demised Premises, or (ii) the presence or suspected presence of
                  any Hazardous Substances on, tmder or about the Demised PremFses and shall immediately
                  deliver to Landlord any notice received by Tenant relating to (i) and (ii) above from any
                  source.

                          (e)   Tenant shall execute alridavits, rcpresentations and the like from time to
                  time, within ten (1 tf) days of Landlord's request therefor, conceming Tenant's best
                  knowkdge and belief regarding the presence of any Harardous Substancos on, under or
                  about the Demised Ptemises. ~

                           (f)    Upon reasonable belief that Hazardous Substances are present (in actionable
                  levels) in, under or about the Demised Premiscs and upon advance notice (except in ►he case
                 of emergency when no no6co shall be required)ti Landlord and its agent shall have the right,
                  but not the duty, (unless it is reasonably believed that sueh Hazardous Substances first
                 existeci prior to the Dellvery Date or originated outside the Demised Premises, in which
                 cases, Landlord shall bave a duty) to inspect the Demised Premises and conduct tests
                 thereon at any time to detennine whether or the extent to which thera has been a violation of
                 Environmentat Laws by Tenant or whether Utere ara Hazerdous Substances on, under or
                 about the Demised Premises. In ezeatising its rights herein, Landlord shall use reasanable
                 efforts to minimize interferenee with Tenant's business but such entry shall not constitute an
                 eviction of Tenant, in whole or in part, and Landlord shalt not be liable for any interfercnce,
                 loss, or damage to Tenant's property or business caused thereby uniess such Ha7ardous
                 Substances first existed prior to the Delivery Date or originated outside the Demised
                 Premises.

                         (g)     lf Landloni, any lender or govemmtntal ageney shall ever require testing to
                 ascertain whether Ihere has been a rclease or Hazardous Substances on, under or about the
                 Demised Pretnises or a violadon of the Pnvironmental Laws, and such requirement arose in
                 whole or in part because of an act or omission on the part of Tenant, then the teasonable
                 costs thereof shall be reimbursed by Tenant to Landlord upon detnand as Additional Rent
                 otherwise Landlord shafl pay for sttNt testingat its sole cost and expense.

                         (h)     Tenant shall indetnnify, protecl, defend and hold hartnless Landlord and
                Landlord's managing agent from any and all clairas, loss, iiability, costs, expcnses or
                damage, including attomeys' fees and costs of remediation, incumed by L.endlord in
                connection with any breach by Teuant of ils obligalions tuuiar this Section 17.10. In the
                event Tenant is required to undertake remedialion activities which damages the Shopping
                Center (other than Tenent's improvementsl Tenant shall be responsible for tbe cost of
                replacement of said improvements damaged or destroyed as a testtlt such work. The
                coveaants and obligations ofTenant under this Seetion 17.10 shall survive the expiration or
                earlier termination of this Lease.

                        (i)     Landlord represents and watrattts that as of the Delivery Date, the Shopping
                 Center (including the Demised Prerriises) based on a Pbase 1 by Paragon Environmental
                 dated )une 6, 2000, shail no► contain any Hazardous Substances and has never been used as
                 a sanitary landfill, waste dumpsite or for the lreatment, storage or disposal of Hazardous
                 Substances. Landlord heteby agnxs to indemnify, protect, hoid harmiess and defend
                 Tenant front any liability in connection with; (i) the ~+iolation of any Environmental Laws
                 by Landlord; (ii) the preaence of any Haznrdous Substances at the Shopping Center


                                                               36                                        uvioo      .-
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 52 of 115




                   (including the Demised Premises) not caused by Tenant or anyone acting by, through or
                   under Tenant; and, (iii) ony violatlon of the obligations of Landlord contained in this
                   Section 17.14. In ihe event of a finding of any Haurdous Substances at the Shopping
                   Center (including the Demised Premises) not cattsed by the acts of Tenant, Landlord shall
                  undertake all rerrtediation activities required by law and Landlord shall pay all cosls and
                  expenses to compicte the remediation. In the event Landlord is requaed to. undertake
                  remediation activities which datnages Tenant's improvements, Landlord shall be
                  responsible for the cost of replacement of said improvements damaged or dostroyed as a
                  result of such work. If it is reasonably necessary for Tenant to cease its business operations'
                  due to Landlord remediation efl'orts, all Rent shall abate until Tenant n;sumes business
                  operations. tandlord's representations, watranties and indetmtity of Tenant pursuant to
                  this Section shall survive tho expiration nr temtination of this Leasa.

                        (j)    Remedietion activities shall inclade the investigatiotts of the environrnental
                condition, the prcparation and. delivery of any notices, stirdies, or rcports, and the
                perfortnance of any cleanup, disposal, removal, temedial or restoration work.

                 17.11 Tenant's Financial Statenentst

                        Upon written aequest by Landlorcl during the term of this Lease and any extensions
                tbereof, Tenant shall provide to Landlord on an annual basis, within ninety (90) days
                following the end of Tenant's fiscal year, a copy of Tenant's most recent Snancia)
                statements prepared as of the end of Tenant's fiscal year. Notwiihstanding the foregoing, in
                the event that the Tenant becomes a public company, Tenant will, within (30) daya request
                therefor, send Landlord a copy of Tenant's most recent Annual Report filed with the
                Securities and Exehange Cornmission,


                17,12 Headings an~d ''~aations.

                       The marginal notes uscd as headings for the various provisions of this Lease are
                used only as a matter of conveniencx for reference and are not to be consldertd a part of this
                Lease or used in determining the intent of the partles to this Leasa

                ]1.13 t3rokers,

                       Landiord and Tenant each watrant and represent to the other that it has dealt with no
               broker or brokers in connection with this Lease other than Jed Hayes of Sullivan Hayes
               Company and Topsfietd Associata ("Broker"). 3n connection therewith, Landlord agmes to
               be responsible to pay to Hroker any and all h:asing or broker commissions, fees and
               expenses in connection with this Lease pursuant to a separate agmement. Otherwise, eac6
               Parry shall defend, indettutify and hold hannless tha other Party from and against all other
               leasing or brokerage commissions, fees and expenses, and all claims therefor, in cortnection
               with ihis Lease that are otherwise due to, or rnade by, any other broker alieging that such
               broker has dealt with the indemnitor Party in bringing about this Lease.

               17.14 Relation;hio of the Parties.

                        Nothing contained in this Lease shall be deemed or construed by the parties hteeeo
               nor by any third Pattyy as creating the teladonship of principal and agent or of parinership or
               of joint venture between the pacties hereto, it being understood and agteed that no provision
               contained in this Lease, nor any acts of the parties hereto, shall be deemed to create any
               relationship between the parties hereto other than Landlord and Tenant.

               l7.1 SMemorandum of Lt ase.

                       The panies will execute, concurrently with the execution of this Lease, a
               Memorandum of this Lease in substantinity tbe form as shown on attached Elbibit G and
               Lartdlord shall record sanu at Landlord's expense (including but not I'tmited to all mxas,
               fess, and charges in connection thet,ewith) with the applicable title tegistry ofifice and
               provide Tenant with a copy of the recorded instrument showing filing information within
               thirty (30) days of the date of recording.


                                                             37                                          i iosoo
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 53 of 115
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 54 of 115




                          lf such Memorandum of Lease shall not have been delivered to Teriant, fvlly
                 executed artd recorded as required herein, within thirry (30) days aBer the date L.andlord
                 receives Tenant's request that Landlord reeord such Memoraadum of Lease, then Tenant
                 sha11 have thc right to: (a) terminate this Lease with no Gability to Landlord whatsoever, or
                 (b) pay, tn lieu of Ren1, Substitute Rent (as defined in Section 1.5 hereof) until such time as
                 Landlord delivets said recorded Memorandum ofLease.

                         Upon the t:xpitation or earlier tenttination of this Lrase, Tenant agrces to execute a
                 Reiease of Memomndum of Lease within twenty (20) days a@er receipt of a requesi
                 therefor. !f such Release has not been executed aRer an addittonal ten (10) days' written
                 noiice to Tenant (unless Tettant advises of a dispute pursuant to Section 17.6 or Scction 12.2
                 relating to such Release), Landlord is expressly authorized to execute such Release as the
                 agent and anomey in fact for TanattL

                 17.16 Reoresentations and Warranties.

                        (a) Landlord wanants and represents to Tenant that:

                                  (i) on or befote the Delivery i)ate, Landlord shali have good title to the
                        Demised Premises and the Common Areas in feo simple absolute, subject only to the
                        Title Matters, it has full right, authority and financing to malce this Lease and to
                        perform as required under this Lease, and this Lcase and the use of the Demised
                        Premises for the saie of ctothing, sporting goods, sportirtg equipment and casual and
                        athletic footwear does not conflict with any other agreentent to which Landlord is
                        bound or any other covenant condition or reslrietion afPecting or running with the
                        land of which the Demised Premises and Ilte Shopping Center are a part. L.andlord
                        will itirnish to Tenant, upon ntquest, evidence reasonably satisfactory to 7enant of
                        irs title and authoritation;

                                (ii) Ihe i3emised Premises are zoned to aliow their use as a matter of right
                        for the sale of clolhing, sporting equipment, sporting goods, casual and athletic
                        footwear and 'fenant's use of the Common Areas of the Shopping Center for access
                        to the Deraised Premises, accessory automobile parking, signage (subject to Section
                        8.4) and serviea facilities contemplaled by thia Lease, shall not be prevented or
                        materially impaired by any current zoning, building, health, safery, envit+onmental or
                        other govemmental law or regulation, or by any restriction, covenant. tease or
                        agreement entered into, whether ofrecord or not•,

                               (iii) ta the best of Landlord's knowledge and befeef there atz no claitns,
                       causes of action or other proccedings pending or thrcatened in respect to the
                       ownership, operation or envit+onmentat conditIon of the Shopping Center or any part
                       thereof (includittg disputes with mortgageea, govemmental authoritiea, utilities,
                       conttactors, adjoining land ownera or suppliers of goods), except for claims which
                       an: fully insuted and as to which the insurer has accepted dofettse without
                       teservation; and,

                               (lv) to the best of Landlord's lmowiedge and belief thete is no existing,
                       pe,nding, contemplated, threatened or anticipated: (A) oondemnation of any part of
                       the Shopping Center except as disclosed with rsapect to the proposed widening of
                       Lincotn Street; (S) repaving, widening, change of gtsde or limitation on use of
                       streets, roads, or highways abutting the Shopping Center, (C) special tax or
                       assessment to be levied against the Shopping Center; (D) change in the zoning
                       ciassification of the Shopping Center; or, (E) change in the tax assessrnent of thts
                       Shopping Center, except as a result of lhe Shopping Center redevelopment.

                        If at any time there is a breach or default of any of Landlotd's repaesentations,
                wattanties or agreements under tbis Seetiott 11.16 which tmit9 in deprivatian or
                impairenenl in any material respect in the use and enjoyment of the Demised Premises, or if
                for any othec ceason Tenanl shall be deprived of or impaited in the use and enjoyme:nt of the
                Aemised Premises and Common Aneas as herein provided, the Itent to be paid by Tenant
                shall be equitably abated during any suah period. If such period continues for rnore tttatt


                                                             'iR                                         1 nnon
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 55 of 115




                 thirty (30) days at3er notice from Tenant and such additional petiod as is reasonably
                 neeessary to cure same so long as Landiord is putsuing with due diligence, but not longer
                 than ninety (90) days, Tenant may at its opiion cencel this Lease by notice to Landlord while
                 reserving ail tights which Tenant may have for Landtord's breach of the Lease.

                        (b) Landlord and Tenant represent and wartant to each other that (i) it is duly
                organized, validly existing and in good standing in accordance with the iaws of the state
                trnder which it was organized; (ii) all action necessary to authorize the exccution of this
                Lease has been taken by it; and (iii) the individual executing and delivering this Lease on
                behatf of each Party has been authorized to do so, and such execution and delivery shall
                bind Landlord and Tenant. Each Party, at the other parties' request, shall provide the other
                with evidence of such authot9ty.

                17.17 Attomev's Fces,

                        lf any legal action is instituted as a tesult of a default by eithu Party under this Lease
                that is not eured within the applicable grace period, the prevailing Patry in sueh action shall
                be entitled to reeover its reasdnable anomey's fees from the non-prevailing Party.

                17.18 Waiver of Trial bvlurv.

                        Landlord and Tenant mutually, expressiy, irrevocably and uneonditionally waive
                trial by jury for any proceedings arising out of or in connection with tbis Lease, or any
                eonduct or course of dealing of the panies, statenients or actions of any person.

                 7.19 Tliis Instt~nent
                                 u

                        This instrument contains the sntire and only agreement between the parties and no
                oral statements or representations or prior written matter not contained in this instrvment
                shall have any foree or effect. This Lease sltall not be modified in any way except by a
                writing subscdbed by both parties.

                17.20 Access.                                                                                    -

                     Landlord shall have access to the Dernised Premises at all reasonable times for
               purposes of making inspections, exercising any cure rights as set forth in Section 13.1
               above and showing the Dernised Premises to prospective mortgagees or purchasers.
               Landlord shall give Tenant's manager on duty reasonable advance oral notice bcfore
               soeking access to the Demised Premises, but 3n an emergency situation no such notiee
               shail be necessary.

               17,21 Campacto~,and Du n~sters.

                       Tenant shall have the right to place compactors and dumpsters at tht: location
               shown on Exhibit A, subject to applicable law and to maintain such compactor/dumpster
               in clean condition. If applieable law requires the enclosure of compactors and dutnpsters,
               Tenant shall be responsible, at its expense, for the construction and tnaintenance of such
               enclosure,

               17. 22 s(Mpel Ceftiricate.

                        9lrthin 6fteen (15) days aQer receipt of a request, eacfi Party agreos to deliver to
               the other a duly executed and ac(cnowledged insuument certifying (i) whether this Lease
               is in lltil force and effect (and if not, why), (ii) as to the existence of any defaui4
               including the nature or extent of such default, (iii) whether there ate any defenses,
               cwunterclaims or oftl;ets to such default, (iv) whether there has been any modification or
               amendment to the Loase, and specifying the nature of such modi8cation, (v) as to the
               commencentent and expiration dates of tlro tcrm, (vi) as to the date to which' Rent has
               beert paid, and (vii) as to such other mattcrs relating to tfiis Lease or the Demised
               Premises as may be reasonably requested. Any such certiftcate may be relied upon by the
               requesting Party and by anp other pecson to witent it has been exhibited or delivered, and
               the contents of the ccrtificate shall be binding upon the Party executing the cerfiFcate.
                        Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 56 of 115




                                                                                                                                          u



                                  17.23 Inter,gretation

                                       "Iuclude;' "includes," and "including" mean considered part of a larger group and
                                 not Iimitsd to the items necited. "Sball" means is obligated to, "May" means "is
               '                 permitted to: ' The necessary giammatical changes required to make the provisions
                                 hereof apply eit4er to corporations, partnerships, or individuals, men or women, as the
                                 case may be, shall in all cases be assumed as though in eacb case fully expressed.

                                 17.24 Hreak Up Fee

                                        Landlord hereby acYhowledges tbat there are no contingencies that would prohibit
                                Landlord from fulfilling its obligation to constYuct and deliver the Demised Premises
                                pursaant to Article II and Article ffi under tbis Lease to Teuant. lf subsequent to the
                                mutual executfon of this Lease, i,andlord for twsons lanown or unknown to Tenant, fails
                                to perform its obligation to constract and deliver the Denused Premises on t6e Dtlivery
                                Date as set •fort5 in this Lease and Landlord or Tenant teaminaates this I.ease due to
                                Landlord's failure to perfonn, Landlord shall promptly pay Tenant the sum of Fifly
                                Thousand Dollars ($50,000.00) as a"break up" fee to cover Tenant's expenses in (i)-
                                negotiating, reviewfng and documenting clais Lease, (ii) providing the necessary n:view to
                                complete Final Plans and (iii) incurring other costs in consatnmatmg tlyis Lxase including
                                planning to open the Demised Premises in Landlord's Shopping Center. Tbis clause shall
                                become null and void and in no further for+ce and effect upon Tenant's-acceptance of tbe
                                Demised Prrmises on the Delivery Date. Suoh amount shall be paid within ten (10) days
                                of any such terminatfon of this Lease due to I.andlord's failure to perform a9 t+equired
                                herein. Tenant's rigbts and Landlord's 4bligations under tlius Section 17.22 shai] survive
a                               the termination of this Lease.

                                17.25 Plab. Ridera~and Exlu'bits.

                                      Clauses, plats, riders, addendums and exhibits, if any, afOxed to tbis Lease arc hereby
                                incoipoiated herein by reference as if fully set forth and are expmsly made a part hereof.

                                       IN W1TNF,SS WIEREOF, the partie5 hereto have caused this Lease to be eocecuted
                               as of ihe day and year fast above writtpu. •

                           ~-WTIIJESS:                                               LANDLORD:
                                                                                     VtWOR
        '        • f.       + _~Y~ • •
                                                                                          ^    i
                                                                                      B
^S}}':      •;' ~' ~.~~~ ~~.•                                  -             .
         . f'`                                   r.
                                                `
u •a'~'. ` i>.•~~~if: ~",►.':r'
                          ,7; S • .;'`•.c•;•'.. :S . . . •! • `. ' `
~.~. f                                                                             _ Title: ~
                                           :L :fr.l _._ ~....... . , hl•ik. ~
                                                                                                                                               ~




                                                                                                                                      ;.f:y~
                                                                                                                                        _~A ~•         •
                                                                                                     u~a~v wvLa~ uvt.F:-;• _'"`.:,.: : .
                                                                                                        ., si,
                                                                                                             ~.:;,.f: ~ * ,. . •~: 'i~t:;
                                                                                                                         t                           •~:
                                                                                                                       r. ~' ::t~•' ~.•z ~ ';ur
                                                                                                         Y ~!• ~ ~ • ~_        -'i1't.5 • ~ ~; ~ ~ ~i ~';
                                                                                                                                  'K.~S: •' `f. .
                                                                                                                                  '
                                                                                                                                                    . .. +
                                                                                                        ~ ;,~~_~ ;`•~.. .
                                                                                                    ~~"~.~
                                                                                                                         Y
                         Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 57 of 115




                              17.23 Inter,pretation

                                  "Include," "includes," and "inciuding" mean considered part ofa iarger group and
                           not limited to the items recited. - "Shall" means is obligated to. "May" means "is
                           permitted to." The necessary grammatical changes required to make the provisions
                           hereof apply either to corporations, parmerships, or individuals, men or women, as the
                           case may be, shall in all cases be assumed as though in each case fully expressed.

                           17.24 Break Uv Fee

                                   Landlord hereby acknowledges that there are no contingencies that would prohibit
                           Landlord from falfilling its obligation to construct and deliver the Demised Premises
                           pursuant to Article II and Article III under this Lease to Tenant. If subsequent to the
                           mutual execution of this Lease, Landlord for reasons known or unknowa to Tenant, fails
                           to perform its obligation to construct and deliver the Demised Premises on the Delivery
                           Date as set •forth in this Lease and Landlord or Tenant terminates this Lease due to
                           Landlord's failuro to perfonn, Landlord shall promptly pay Tenant the sum of Fifly
                           Thousand Dollars ($50,000.00) as a"break up" fee to cover Tenant's expenses in (i)
                           negotiating, reviewing and documenting this Lease, (ii) providing the necessary review to
                          complete Final Plans and (iii) inourring other costs in consummating this Lease including
                          planning to open the Demised Prenuses in Landlord's Shopping Center. Tbis clause shall
                          become null and void and in no further force and effect upon Tenant's'acceptance of the
                          Demised Prenuses on the Delivery Date. Such amount shall be paid within ten (10) days
                          of any such temaination of this Lease due to Landlord's failure to perform as required
                          berein. Tenant's rights and Landlord's obligations under this Section 17.22 shall survive
                          the termination of this Lease.

                          17.25 Ptats, Riders and Exhibits.

                                 Clauses, plats, riders, addendums and exlubits, if any, affixed,to this Lease are hereby
                          incarporated herein by reference as if fully set forth and are expressly made a part hereof.

                                IN WTTNESS WHBREOF, the parties hereto have cansed tlris i.e•ase to be executed
                         as afthe day and year firstabove written. •

                      .,-WlTNESS:                                                                                  LANDLORD:
 .                                      •
     .                   .•                                                           .                 ,

         ...          'L 1.••, ~ ~. '           -     •       •              ~            ..      '
                                                                                                                                                           LLC
 .. .                 yr1~~~~
                                  ,• •      .                     .                               -
                                                                            , .                         .
                  1
                                                                                                                    By.
  , • :,~fY'• ~,~.~'.F~.
                      ~•=~4...
                         ; -                                      . .                            .
 •,?yr:.~i~ :: .":.~:~i:~,~,~` • ' tY • .                                                              ..
                                                ;..       .             •                  •   -. -.
i:~:;;~,Y~ ~~;~•:;}3~';L~''~" ~:.,• .                 ~~! _;~:~_•.''             •,            • ..:
ei~'iU?.~Tr~:3~~,~~~•   .~                                                                                  ; Title~~ ~
                                                                        -             --- .~'t~ - •
                                                                                                            • •-~~~ .::1~~,Si;:'~.r% •F~ "        , ..,;,.,:              •. ;,.':: !         .
                                                                                                            i     ~ . eS~
                                                                                                                       ,      ~t
                                                                                                                       'iF'~:~!?~~•ia%+          tl='e•••t'i'. ._".•
                                                                                                                                       . •t"~~...•                .~           ....r?~• : • -
                                                                                                                 _                            .. ~ .,^,,'+~• : rw         1it;•..:::
                                                                                                                   Tri~~~l~'R              ~.~`~~•
                                                                                                                               S'~~ ~;L:.•=•             y . '~~ ~ ' rs.._           e       ' .
                                                                                                                                                   °{.. ,                    •• :'E
                                                                                                                            'r
                                                                                                                                                                  -r; • "         `•„f;:
                                                                                                                                                                                       • '- . •
                                                                                                                                                                                         • '
                                                                                                                                  ~:~      '~,`i-Y-`
                                                                                                                                                F •~"''=-'• `~             '•J ••'

                                                                                                                    DIG:G'S SPORTIl~G GaODS, INC.::;
                                                                                                                                                 ~f .ry
                                                                                                                                                      _J~;... ..            ;•,1,.,
                                                                                                            'F~~'.~.
                                                                                                                   ••~..ir~• lu:~~s{'.                                                     ~
                                                                                                                                                             ,,y
                                                                                                            ^~1~1    ~~~i~j                            ~~.,,1•'S::'r~• . . •.!~ r

                                                                                                            ~~.`...•'_ ~~~'`_': •• L 1+~1~~.~
                                                                                                             .r-~            •
                                                                                                                             V
                                                                                                                                                                             . . • . •. •.
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 58 of 115




         ^~------
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 59 of 115




                   17.23 rntaroretation

                         "Include; "'includes," and '•including" mean considered part of a larger group and
                   not limited to the items recited. "Shall" means is obligated to. "May" tneans "is
                   permitted to." The necessary grammaticai changes required to make lhe provisions
                   hereof apply either to corporations, parinerships, or individuals, men or wornen, as lhe
                   case may be, shall in a!1 cases be assumed as though in each oase fully expressed.

                   17.24 9reak Uo Fee

                            Landlord hereby acknowledges that there are no contingencies that would prohibit
                    Landtord from fui611ing its oblfgation to construct and deliver the Demised Premises
                   pursuant to Artieie Ii and Article IIl under this Lease to Tenant. If subsequent to the
                    mutual execution of this Lease, Landlord for reasons known or unknown to Tensnt, fails
                    to perfonn its obligation to consttvct and deliver the Demised Premises ort the Delivery
                   Date as set forth in this Lease and Landlord or Tenant tenninates this Lease due to
                    Landiord's fhitttre to perform, Landlord shail promptly pay Tenant tha sum of Fiity
                   Thousand Dollars ($50,000.00) as a"break up" feo to cover Tenent's expenses in (i)
                   negotiating, rcviewing and documenting this Lease, (ii) providing the necessary review to
                   complete Final Plans and (iii) incurring other costs in consumnrating this Lease including
                   planning to open the Demised Premises in Landtord's Shopping Center. This clause shall
                   become nuU and void and in no furthor foree and effect upon Tenant's acceptance of the
                   Demised Premises on the Delivery f?ate. Such amount shall be paid within ten (10) days
                   of any such tcnninatiort of this Lease due to Landlord's failure to perfonn as required
                   herein. Tenant's rights and Landlord's obligations under this Section 17.22 shall survive
                   the terrnination of this Lease.

                   t7.25 Plats,, Ridets and Exhibit .

                         Clauses, plats, riders, addendums and exiiihits, if any, afTxed to this Lease are hereby
                   incorporated here'm by reference as if fuity set forth and are expnssly made a part hereof.

                          IN WITNESS WHEREOF, the perties her+eto have caused this Lease to be execuled
                  as of the day and yearfrrst above written.

                  W1IN8SS:                                               LANDLORD;

                                                                         WORCESTER LINCOLIV LLC

                                                                         6y:


                                                                         Title:


                  WlTAlESS:                                               TBNA.NT:

                                                                          DICICS SPORTING GOODS. ING


                                                                         sy:                        -W---
                                                                                  ~
                                                                         Title: Senior Vice President
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 60 of 115




                 STATB OF                   )
                                            ) SS:
                 COVN'lY OF

                         On this        day of                           .2000, befon me pecsonaliy came
                                                       , to me petsonally Irnown, who, being by me duly
                 swom did depose and say that be resides in                                             t
                 that he ls                                         of
                                                          a
                 that executed the within insttument; and he acimowledged to tne that be executed the
                 same on behalf of and in the neme of such


                                                              Notary Public

                                                              (Printed Signature)
                 My Conunission Expires:
                 My County of Residence:



                 State ofPennsylvanie                 )
                                                      ) SS:
                 County of AUegheny                   )

                         On this 9 day of N~++em 6"                       , 2000 befor+e me petsonally catne
                 Joseph Queri, to me per3onaily known, who, befng by nu: duly swom, did depose and say
                 that he tesides in Pittsburgh, PA; that he is the Senior Vice President of Dick's Sporting
                 Ooods, Inc., the corporation described in and whieh executed the within Instrument; and
                 that he sigoed his name theteto by order of the Board orOirectors of said corpotation.

                        Witness niy hand and Notaria! Sesi this       d             o   NOYen'~~    :2QOD.

                                                                           ~                       ~
                                                                       ublic

                                                              (Printed Signetaro)
                My Cottunission 6apires:
                 My County af Residence:
                                                                               tw~td s•r
                                                                    Je       McEmirm
                                                                   Pfo amm M.h nara ~ ~c
                                                          '           Cceto~dsafw~ fx Iroe . ~
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 61 of 115




                                                            ,    E!(111b1T A-1


                          AII of said boundaries are determincd by the Land Coutt to be loeated as shown on a subdivision
                 pian drawn by William 1. Thompson, C.fi., dated tvtay 1, 1936, as medified and approved by llie Coua.
                 frled in the Land Registration Office, a copy of which is filed with Ccnificate aCTitie No: 2220.

                            Bcing Lot 1 on said plan, Plan No. I5937B.

                            Also, another tract situated in said WorceSter, bounded:            ,

                 Easterly:           by Tyler Prentice Road Thirty (30) feet;

                 Southerly:           by land now or formerly of Philip N. Cartis, Trustee One Hundred Fifteen (115) feet;

                 Westerly:            by said Curtis land Thitry (30) feer, and

                 Norcherly:          by Lot I on a pian hereinafter described One Hundred Fifteen (115) feet.

                          All of said boundaries are dctermined by the Land Coun to be located as shown on a subdivision
                 pinn drawn by William 1, Thornpson, C. E., dated July 19, 1936, as modif[cd and approved by the Coun,
                 ftled in the Land Registration Office, a copy of which is ftled with Cenificate af Titie Pio. 2248.

                            Beine Lot 2 on said plan, Ptan No. 15937C.                                                       (

                 Parcel III (g Tyler Prentice Road, Wort:ester, MA 01605)

                            The fand in Worcester, County of Worcester, Commomvealth of Massachusetts, bounded and
                 described as follows:
                                                                                                                             i
                 $asterly:           by Tyler Prentice Road eighty (BO) feet;                                                ~

                 Southerly:           by land now or formerly of Philip N. Cvnis, Trustee one hundred fsfteen (115) feet;

                 Westerly:           by said Cuctis land ei¢hty (80) feat; and                                      -

                 Northerly:          by Lot 2 as shown on a plan hereinafter described one hundred fifteen ( i 15) faet.

                         All of said boundariea are determined by the Land Coutt to be located as showtt on a sub-
                 division plan drawn by Wiiliam r. Thompson, C.E., dated October 26, 1937, as modified and approved
                 by the Com filed in the Lannd Registration Office, a copy of which Is filed with Land Registrotion
                 Certificate 2362 as Plan 15931D.

                            BeinY lot 3 on said pian, Plan 15931D.

                 ParcellY Liocoln Street

                       That certain parcel of land situated in Woreester, Counry of Worcester. Comraonwealth of
                 Massachusetts, bounded and described as follows:

                 Northerly:          by the southerly line of Lincoln Street 121.74 faet;


                Easterly:           by Lots 1, 2 and 3 as shown on plan heninafrer described 145 feet;

                Southerly:          by 121.69 feet;

                Westerly:           by 145 feet by land now or fortneriy of Plaza Ceater,lnc.


                        All of said boundaries are determined by tfie Land Court to be located as shown ott Subdivision
                Plan No.15937-N, drawn by Francis B. Thontpson. Surveyor dated luly 1963. as modified and approved
                by the Coun, 8ted in the Land Registration Office, a copy of a portiort of which is filed with Land
                Registration Certificate No. 6463.

                       Being Lot 24 an said plan. Plan No. 15937-N.


                                                                EXHI(31T A-1
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 62 of 115



 Worcexter, MA




                           EXIHBIT A
                     SETTLEMENT AGREEENT
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 63 of 115




                                                                ol

                                                                     .r




                                         ~
             It
             P



                                   ~
                                   R
                                                           ~




                                                           ~




             a
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 64 of 115



~    —
      o~AFR. i.240r~ 3:q8PWi I~~,:oiGOISLSTON & STORRSxat~.cm~n~.~s.                   1~0.8363   a ?.   3
          Mpr 4y~ir~! I ~tc'~~~1       otrRt~^AeiYY~R~+IB9                            915634
                                                                                                    P•
                 APi. 1200; 9i 1aPl1   80atsTal! t STd@IS                             m6 P. ~

                    AV&3.2M                                                                                  .
                   P1~Z                          •


                                                             ~aae~~1~ ~
                                s~ DdcYsBpamt~E~~ vedty~~emn~tem
                                ~A9t,3D.
                       Upaa wceaado~ alat4~m~y rg~eaa~ib~~oQtei+a~~~
                   mtme. ~aFtetiet~U ac~psiA~ m 9to8~aOafaat~d~~d~i tvldty~a~ss.
                                Pkuo siga beloa aDab folZ4l. 110 CM iEyaa Mas Up' 4adiaa~.




                    ',t~s-.~ S~v~~deae                           ~                    a•o
                                                                                      ~




                    se BmWA.BaaWids.ft
                         bhtaDd.lhamsd,la4
                    tMILt
                                                                                                                 I


                                                                   0




          0




                                                                                  ~
               Case 4:20-cv-40143                              Document 1-1                      Filed 11/13/20   Page 65 of 115
                                                    -1



                                            S 1191liX3




                                               fQ"11AfoC]1
   uotitonun uneoyoee oDet 2~a4waWo9P~oPanD~Culu~uPwpueoyim+~uoa eu}Ao~roy Wew®sa~ ~ a
                       VN
                      1P~MWOOO 01 .4  MAW mop      twWmx
      PuBH0c14nWd W0~
                  e~           n~ p~+N1t   Wpnq
                                              u9p9~Q fY~WD~ 'b D
                                                                                          ►eDoO
  'n PsW t40 t'S't MM POPP WANAC WSU►fl Ps dW. oRM.vo% (at)4¢*+a v mw~ m ~+~ll rot1 ictect
                                                                          p~ua_esaf   ot uwuriscd -t   ~
                      'P~~~o+d+~14D~aiapueyv~d~soPA+oD~us~qw®uedlas;P1~lto' ~t
                                               Fw lem'isoMID+q J/u Wusq Euaw swpenw eouao w
    ~cti~4st~~'a R~~ t'at                           g          apswzuvtre~fd al+rMtu.uwuwn
                                             104m
               ~IeII~m~~~~uiR~~~
                                                     a.we~aouri~ao,aua~s~a,a~+n ~
                        tOEe9rMluiw?+1saeW"oaDafmaAAftAft=.lPwOaev,na.Qewo.i -4
                                                            eD1o
  pew~eP~qIIW► u~ew~soW~'DWt'r~DRWb~~l LDRw~3v~H~B ~til~usd
     oi wunDuta uiow nuwo pwwopi ayp ca uapruum e~i uDdn aa acow4 Naeaauuyw Apo qy1. :moH
                              iMI'Z 11 'd NMl fa aweCf QOEoieNewl ~ woucene ~e~es ePlM DL 1
            ,oallopunoql~tavYaupYaRf~t+arn'~+~auyiWm~DMlwttdel(1DatoptuCbltAi7na'~MD~ 1
                                             :(~ ums seeWna) seens up~+n ~+++lett~uwe. uans 'a
                      :(o91weu9®4woro1oNL1,i1!!•ODWH1luaRUllollofwSu+Dacqltw)IAnMtDiyQu,al ~
                                                                   ~a7oluon►~rDbup{ccd 7
                                l(lWM n Rl"omwnmYV l4 4pomDWurDl7 001 LW1WfqU►itQ 'A
         odD aseis~►l 01 {9h~) +~I ~P4M M',I t1u Au91 wa4~0.~+d eU1 Wsom wariP pecuow1T 'p `
                                                                 bea ~uwnl aiswoN DH -3


                                             ~~"~O~LL#/~P~i~~P~++rir"A~~O •e
                                   Eu~o1p~ i411I~w 04'A!(DQ OODL'lt AqWiUdes PD wW •oppZ
    +gZeunpcP ae0 '2uj                            utlaauroouoM:{oAYopoldo, uOM
                                                                           fDDutlJ+AevOJ
    ~1 Auedad ~'mW'~saarolN Pv~ ~~1d ~1d u~7 R~9 elMl P~1 W9a1~d1T6"
                                         ~►q~Aad puD anP saA ~av ua, 9 aen wwww~ puo
 snxqwQaQ109lSusn0e94t19'OODt'aEn4W~64~+wU101E4~»t0Al81ru~~ncpeemou~6olpdall 't ~


                                                                             l
           io 'saa► ts&r'eceooJf~diou ppnAucdwoo Dcp puo) oDawprb 000j ~aua a t i~on w~opl~d h9i



   Q2[0'!QldV'7 A9 Q3QIA0?td (SNOI1dHOX3) S?Iff,I.LVYB 81,LF.1 ahib' AOI70d 9'I.I.LL
                                                             .(„siapsW aju.L.. se ol pamajal wajoto
sJauew altn Ststmo[ioj ai{i 'So igauaq ayc cp!m pue 'ot rsafqns pasiwap we pue 'meq jo uopmdo
dq sastwald pasiwaQ acp oy pue asea-t siqi o> >ueuaundde s1qSu aqi Io pe pus asEaZ stto al
pouie)uoo scqgra aqi;o I;sjo p3auaq aqt qpsm lueuol oi pasiuiap aJe sasinnsd pascwaQ aqZ

                                       SiI3,1.f.dN TUCL
                                                 1 3
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 66 of 115




                                                                      EXH1B[T B




           Plen tJ9374( flad aa 0acumaM Ne, i41li8 (Ahae ~ All Part'ole)
           Noh: Thfs pelkv sdimtirfvdy huscea tMr upa► d» connvoria+~ ta thv rvloarod cawar mtaln pursuent to Permq tar
           6aw9r tiyaeft fi5atrnston or GOr+nooaan exenrtad Febxutry3, POnQ taki meoment wil h® dCamed rtlorasad to Na nevv
           eannaYFa+aas or 6e dawnod aFw+dvryocl.
           r    8. 14ghwby lawtlon tGr d:e wtdedny U1d aoedon ottktca1n lueet daced Omabor 17, tt3ep Ilfed es'
                     Uootu+rens fva 1fl39d. (AileetsAU Par
           r    7. FUphwuy  locatton ot Impntua 090 dated +►pr; 6.19tf1 AlerJ ac DoeURten1 No.2A14A. (Wtectt; Pa tutc 611 b pQ

           g         9. Patnnpn: dapd AA®y 16.1974 Ned ae t7oournert No. 302Ov. (ABeets Peleralc I, A 3111)
           r     0. RlpltQ at Otr►Bf9 hl aM S0 C1G urWtsBsltfped ►tpa ot4rwlc, a Yhawn vn uruecorded t$all hV 6tttf~Q
                      Engtt mer4~g. !r>` da9~d.luie 2% 200o. rmrited 8oDtinlhar 11, 7900. (ldtaat Pateel61,11611q
           s     tp. 11~ er nrtd sv+Mpt vawpneid ehar+n an Pttn tsQ7W. (ANecto La1762 on P1an 14oT3a1. (Matt1 I'~arod 1, tt &

           ~+    11. Twotny 410) toa! wrrora.rsmant and nnpo ai ehawn on Lnnd Goutt Plen 1 907-G; (Nfeact Par`Cli l. ll b tlq
           A.         NOTE: ThQ ComAQ+rlt twnby tn~ures Ita haured that uamo Nun6era~. Q. R, v. 2 6 M wN tlart LAorfaro ~
                                                                                                           M premtooa
                      das
                        ~cst~d ie p~a~l
                                      ~        npio+red o~r ada~bx by~ttto SflmidPls~n tletod SCPWMbBr 19,
                      NO•tHa The Camos+ny bereby Ineuret• lfielneured em(tto! etty losa wMab oaid Insurad ~hall auelain ae e mauR
                      arany urarelee af sheltpnc ot tcoo or ma>nwnono► oFtha aRamenm or wayti nhtrad to In Itarn AA
           ao 12. CttlorofTaR[nppyIItoCIVOfWartottardecedAAoy2,T9W1dedasl7ccx,mQMNa.t02ta(Akastelat2a)
           cc         in,mi R No ~t~and DlvArona ott lorihtn Da.d to 9Wiq fno. datod Feexvary24,1&ts6 fUt~laa
                 % Qio                 SARea<a La! Ze)
                    Nl7fE: Tha Can      beeeby trnudstllelrtetA•ed tf100t the drMtwsy oasotntars eoradnod ln wuranrydeed ln
                    GtmCN~~nWa                 ~ho                PWICY ~nd np ervatowl                  adn     mw
                                                 d ~ai~a~ rn►yl Prt+radaras   u          d+~a6edOyiheS
                                                                                                    I        PbndatQd
                    Saprm.bd'18,2000.
           c 14. DaCla+atbnaiLlnoolnPtaaProNeeedUeeebyworoeecerlJnOo► nLLC4etadSvptamha!_,.24vat6ea
                    Belrterr.ber_.PnCo aaQOCumancNa
           m     ta. Activityand Uw L+mLalon Aqiqenrord deted               .2a0o +eoorded           , 2004, Wlscts Lat 241
           n             NOtOa WhYe maduded horn ovwrapp hawjrder.tfie raoardrs atwareerterCaunryae0'stry or 044de
                         rsnodo the e>tlalanoe olthe tallowlny:
                         a. Oider olCondilione (OEP FOeNa 31e.W) fled Pabrt►aty 1e,• 20Qo ee Dowmsnl No. 7171d. (Alreeb
                         Parcets t, (1 l llij                      •      , •••


                          tnaddAlonto dw matrls aet fartl~ tn xc•1lorf 1 af lhis Sdtaoulo, tha Udo ta thaaa~ or tmrrsce tn thsuuw
                          doOot.R~id Ortel9trtidtoln SOhodutN► ip tubJptt to theloNouWnA rnatlep. Itany6e ehtma but tht Gtvnpeny
                          In        auah mnttareuQ whorqlmv to tha um        or oh
                                                                                aeyp at i1m Isu;uroo mart;rrCa upon mtd esttae at
                          IfferalL

                 v       1,




                a.       Z Natlaa ol leaee nami     U. 8. Natdt, lne. I.eoeee, detad Navem6erdo,lBeA had as t7or.vmatnNa 48sK
                                                 m
                              ao ailxrod ~1+8abotdinaflon. Karttnstw~nen anst ~srnmaauA~ennlassnatea           . a000 sBad
                              mffql-l1t100aat~oo►maeuNo                 ~apt.mtseaueno~+raaypC~lbY~~l~~~iAttfetslan:Wsl,

                a        0. Notlaa oF Laeae by ard hetvnea W=pter UnoOtn tJ.C, ao landtoN. snd 7142 StOp 4 Slron 9upennarkel
                              COfppany, ae taRlnt, Catod Septonntor , 2GW flh,d 9+GarA5er    2at1G as Oooumm Na       aR
                              aNa,ta! bY 8uhordtna(on, Non•Olitab~TCO attt Mommast RprpTi~nn~
                              sey. att0er `                                                 i     datad Sepasnt~ ~'¢Q~p t9ad
                                            . i0tlo as Oaapnerp Na ~
                ne       <. Nattoa tt 600aa by.ad bsMrem wasnt.r l6xain LLC, tm t etxAard end ltivA'C H4tnt♦ CanRent, ImC-, aa
                             Ttnant dtbd 96Ctw6er         ~p t~p aephmev           20t70 W qocumsr! N0. aa ettezfai bv
                             Sut~xdin~lOn Ncrt•Obtttr83fl
                                                        ivaenaARommontApra~'  rnnritdsddSeptem4or,l,,'~OtiedsoptOnmr
                              _..,. 2ti00 Au boaumans Na „~,~
                a►      5 Na@m fl! tawa by ar.d hotwaan WarmaYrtheotn ILC, as 1wrdlorcl, ud raqat Caroaranen, ea Trraa
                            datnd s[poamher      20a0 rtatl s9tilmtdor IIOQO aa aeCummn No,      a. qgetud bY
                            9ube+dinidlon. N~rordpnre #tl Atlnrrtn+Otd}e9resrrre~t rlxt~ 9eprom'G~_, XCq 4IfrJ sapiernbar
                               r20I10 ea cocunwA NO.,,,~.




                                                                        EXHZB[T 3
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 67 of 115




                  Lineole Pllta




                                                          EXHIBIT C
                                                  CONSTRUCTlON WORK

                         "Landiord's Construction Work" is the constntction, repair and/or alteration of all Ute
                  Common Areas and buildings of the Shopping Center as shown on the Lease Plan and
                  "Landlord's Construction Work for the Llcmised Premises" is the consttvction of Tenant's
                  Demised Premises pursuant to this F.xhi it      Section 2.5, and Section 3.1 as well as in
                  compliance with Landlord's obligations as detailed in Section 11.10 of titis Lease.

                          The Demised Premises shall be completely construeted and/or repaired and altered
                  by Landlord at Landlord's soie oast and expense and in eompliance witlt the set of Final
                  Plans (as defined in Section 2.5) to be incorpotated herein by reference as amended by
                  interiineations (if any) thereon. The Floal Plans are to be prepared by Landlord at
                  Landlord's sole cost and expense and approved by Tenant pursuant to Section 2.5. Tenant
                  shall submit to Landlord its pcntotype plans and specifcations dated April 1, 2000
                  ("Ptototype Plans'), receipt of which Landlord hereby acknowledges, and Landlord shall
                  within sixty (60) days thereafter prepase and submit to Tenant for Tenant's review proposed
                  Final Plans for the Demised Premises. Tenant shall raview the proposed Final Plans and
                  retum the same to Landlord marked with the required changes, all submissions and revisions
                  in accordance with Section 2.5. Landlord shall make such changes and return the revised
                  Final Plans to Tenant for Tenant's final review and approval. It is the intendon of the parties
                  hereto that Landlord will consttnct a complete "tumkey" premises for Tenant pursuant to the
                  Final Plans as finally approved by Tenant,

                          Landlord shall also be tespansible for completion of all buildings and commomarea
                  improvcments ttnd ctrb euts outside of Ihe Demised Premises as shown on the Lease Plan
                  pursuant to Final Plans prepared by Landlord and approved by Tenant, so as to allow Tenant
                  to obtain a certificate of occupancy and open for business as contemplated under this Lease.

                         Landlord shall be responsible to apply for and obtain, at its sole cost and expense, all
                  permits and approvals necessary to complete Landlord's Construction Work for the Demised
                  Premises,

                         Landlord shall fumish Tenant v,dthin five (5) days after the commeneement of
                  Landlord's ConsnucGon Work for the Demised Premises a schedule showing when different
                  phases of Landlord's Construction Worit, if applicable, including Landlord's Construction
                  Work for the Demised Premises shall be cotnmenced and completed.

                         Duting the progress of Landlord's Consmction Work for the Demised Premises,
                 Tenant may give writtatt notiee to Landiord of changes requested in such Fipal Plans, as
                 initialad and approved above. These changes shall be incotpotated in the Lattdlord's
                 Construction Work for the Demised Premises to the extent that the same do not affect the
                 soundncss of the structure or the an:hitxttual or engineeting design of the Demiscd
                 Premises; thereafter such Final Plans, as changed, shall be deemed to be the Fittal Platts for
                 Landlord's Constntctioa Work for the Demised Pt+etnises. The net amount by which any
                 such changes inerease or decrease the eoat to I.andlord of Landlord's Construction Work for
                 the Demised Premiaes shall be bortte by or credited to Tenant Aay such inereases sha11 by
                 payable within forty-five (45) days after receipt of kandlord°s invoice but in no event prior
                 to compledon of Landlord's Constntcqon Work for tlte Demised Premises, provided that
                 Landlord shall, prior to the commencement of constmction of such cbanges, have notiSed
                 Tenant of such net iacrease and Tenant shall have appmved of the cost of any sucit inerease.
                 Any net decteases in the cost of Landlord's Constnttxion Work for the Dentised Pranises
                 caused by changes made by Tenant, as aforeseid, shall be credited by Landlord to Tenant
                 against any such increases or paid to Tenant wllhin thitty (30) days after the Rental
                 Commencement Date.

                        Notwithstanding any approval hereunder by Tettant, Landlord shall be, solely
                 rcsponsible in all cases for proper design and coordination of alt architectural, structttral,
                 plumbing, electrical, heating, ventilating, air conditioning and site elements of the Demised
                 Premises, and Landlord shall fumish Tenant for Tenant's approval a list of all deviations
                 from those Final Plans.



                                                         EXHfBiT C
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 68 of 115




                                               EXHIBiT D
                    SUB09A1NA'Pt(ZN,VON DIST-UT2BANCE 4ND ATTORNMENT AGRLERfENT

                THE STATE OF
                COUNTY OF

                              TH1S SLIHORDII3ATION, NON-DISTURBANCfi AND A'I TORNMENT
                 AGREEMENT, made as of the            day of                 , 2000, by and arnong Worcester
                 Lincoln LLC, a Detaware limited liability eompany, having a mailing address at 29 Sunderland
                Road      Worcester, MA        01604-3338 (the "Lerrdlord"),                             , a
                                          having a mailing address at                                     (the
                "Lender'J and DICK'S SPORTIiVG GOODS, INC., a Delaware cotporation, having a mailing
                address at 200 tndu5try Drive, Pittsburgh, PA 15275 (the "Tetraitt"). Landlord, Lender and:
                Tenant are someiimes hereinafler referred to as "Party(es)"

                                                      WITNESSETii:

                       WHEREAS, Lender is the holder of a mongage (the "Mortgage'l covering a parcel of
                )and owned by Landlord together with the improvements erected thereon (said parcel of land and
                itnprovements thereon being hereinafter referred to as the "Shopptng Ceuter" and being more
                panicularly described on Exhibit A attached hereto and made a pan hcreof); and

                       WHEREAS, by a certain lease heretofore entered into between Landlord and Tenant
                dated as of                  (the "Lease'?, Laadlord leased to Tenant a portion of the Shopping
                Centcr, as morc particularly described in the Lease (thc "Dernrsedd PrenrLres'7; and

                        WHEREAS, a copy of the Lease has been delivered to Lender, Ihe recefpt of which is
                hereby acknowledged;and

                       WHERfiAS, as an inducement to Tenant to enter into the Lease, Atticle Xv thereof
                provides chat the Lease is canditioned upon Landlord obtaining this Agreement from Lender; and

                       WHEREAS, the parties desire to satisfy the foregoing eondition and to provide for the
                non-disturbance of Tenant by the bolder of the Mortgage; and

                        NOW, THEREFORS, in consideration of the premises and of the mutual aovenents and ~
                agreements herein contained and other good and valuable consideration, the receipt and
                sufficiency of which are hereby expressly acknowledged, the Parties hereto, intending to be
                iegally bound hereby, agree as follows:

                         1.     In consideration of the agreements of Tenant contained herein, Lender hereby
                conaents to: and approves the Lease and the tetm lhereof, incJuding the options to extend the term
                as set forth in the Lease, and covenants and agrees that the exercise by Tenant of any of the
                rights, remedies and aptions therein contained shall not constitute a default under the Mortgage.

                        2.     Tenant covenants and agrees with Lender that the Lease bereby is made and shail
                continue hereaRer to be subject and subordinate to tho lien of the Mortgage, and to all
                modilications and extensions thereof (and such subordinaation sball not lessen or diminish
                Tenent's rights under the Lease), subject, however, to the provisions of this Agreement.
                Tenant's consent and subordination sha11 be comingent upon and subject to the conditions set
                focth in Paragraph 3 hereof.

                        3.   Lender agrees that so long as the Lease shall be in fttll force and effect, and so
                long as Tenant shall not be in defautt under the Lease beyond any applicable notice and cun
                period:

                              (a)    Tenant shall not be named or joined as a patty or otherwise in any suit,
                action or proceeding for the foreclosure of the Mongage or to enforce any rights under the
                Mortgage or the bond or note or other obligation secured thereby;

                               (b)     The possession by Tenant of the Demised Premises and Tenant's rights
                thereto shall not be disturbed, affected or impaired by, nor will the Lease or the tetztt thereof be
                terminated or othenvise affected by (i) any suit, action or proceeding brought upon the Mortgage
                                                          Ea}lID1T D
                            Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 69 of 115




                                                                                    •
                                                                                    {"




    ,       ,                       .   .
        ,           .                               .           ~       .       '            .               .         ~       '           ,       .           '   ..




~               '       '   '   .   .           '   .                       .   ~ I                  .   .                     ~                           .            .   .




                                                                                    .                                                      1       .




    .               ~           .           ~           ~   ~       .               .    ,       '               . .       '       .           `       ~           .            ,

                                                                                                                                       1
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 70 of 115




                or the bond or note or other obligation securcd thereby, or for the foreclosure of the Mortgage or
                the enforcement of any rights under the Mortgage, or by any judicial sale or execution or other
                sale of the Demised Promises or the Shopping Center, or any deed given in lieu of foreciosure, or
                by the exercise of any other rights given to any holder of the Mortgage or othcr documents as a
                matter of law, or (ii) any default undcr the Mortgage or the bond or note or nther obligation
                stcured thereby; and

                                (c)     All condemnation awards and insurance proceeds, paid or payable with
                 respect to the Dert»sed Premises or any other part of the Shopping Center shall be applied and
                 paid in lhe manner set forth in the Lease.

                        4.     If Lender or any future holder of the Mortgage shall become the owner of the
                Shopping Center by reason of foreclosure of the Mortgage or otherwise, or if the Shopping
                Ccnter shall be sold as a result of any action or proceeding to foreclose the Moetgage, or transfer
                of ownership by deed givon in lieu of foreclosure, the Lease shall continue in full force and
                effect, without necessity for executing any new leasc, as a dircct lease between Tenant and the
                then owner of the Shopping Center, as '9andlord", upon all of the same tetms, covenants and
                provisions contained in the Lease, and in such event:

                               (a)     Tenant shall be bound to Lender or such new owner uader alI of the terms,
                covenants and provisions of the Lease for the remainder of the term thereof (including the
                Extension Periods, if Tenant elects or has etected to exercise ils options to extend the term) and
                Tenant hereby agrees to attom to Lender or sueh new owner and to recognize such new owner as
                "9andlord" tmder the Lease. such attomment to be effective and self-operative without the
                execution of any further instcument;

                               (b) 1Hotwithstanding anything to the contrary eontained herein. Tcnant wiIl be
                 under no obligation to pay Rent to Lender or any new owner until Tenant receives written notice
                 from Lender or such new owner that Lender and/or such new owner bas succeeded to the interest
                 of "Landlord" under the Lease;

                                 (c)     The respective rights and obligetions of Tenant and Lender or any new
                 owner upon such attornment will, to tho extent of the then iremaining balance of the term of the
                 Lease, including, any extensions or renewals thereof elected by Tenant, be the same as now set
                 forth therein, it being the intention of the Panies hereto for this purpose to incorporate the Lease
                 in this Agreement by reference with the same force and eflect as i f set fotth at length herein; and

                              (d)    Lender or suchnew owner shal) be bound to Tenant under all of the terms,
                covenants and provisions of the Lease for the retnainder of the ternt thereoE' (inciuding the
                Extension Periods, if Tenant elects or has elccted to exercise its options to extend the term)
                which such new owner hereby agrces to asstune and perform and Tenant shall, from and alter the
                date such new owner succeeds to the interest of "landlord" under the Lease, have the same
                remedies against Lender or such new owner for the breaeh of any covenant contained ln the
                Lease that Tenant might have had under the Lease against Iandlord if Lettder or such new owner
                had not succeaded to the interest of "landlord' ; agvided howqM that Lende;r or such new
                owner shall not be:

                               (i)     liable for any act or omissian of any prior landlord (including
                        Landlord) unless soch aat or omissioti contiuues from and after the date upon
                        which Lendcr or the new owner succeeds to the interest of such pdor landlord or
                        during a period of Gme during which Lender or such new owncr is receiving Rent
                        from Tenant;

                                (ii) subject to any defen9es which Tenant may have against any prior
                        landlord (including Landlord) unless rcsulting from any default or breaoh by sueh
                        prior landlord which continues from and atter the date upon which Lender or the
                        new owner succeeds to the-interest of such prior landlord or during a period of
                        time during which Lender or such new owner is reeeiving ltent from Tenant;

                               (iii) subjeet to any oifsets whieh Tenant may have against any prior
                        landlord, except to thc extent sucb offsets ure expressly provided under the Lease
                        and Lender or the then holder of the Mortgage has received notice thereof
                        whether or not Lender or the then holder of the Mortgage elected to cun: or
                                                           EXHIBlT D
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 71 of 115




                           remedy the act or omission (it being furtiur agreed that offsets under the Lease
                           that were deducted by Tenant prior to the date upun whiclt the new owner
                           succeeds to tite interest of such prior landlord shall not be subject to challenge);

                                   (iv) bound by any Reni or Addirional Rent which Tenant might have
                           paid for more than one month in advance of its due date under the icase to any
                           prior landlord (including Landlord), (a) except for credits due Tenant pursuant to
                           any monthly payments paid in advance for CAIvI, insurance or real estate taxes, or
                           (b) unless such additional rer%t is paid in accordance with the applicable provisions
                           of the Lease; or

                                   (v)    bound by any previous amendment or modification of the Lease
                           made without its consent; notwithstanding the foregoing, Lender acknowledges
                           that the Lease specifrcalty provides for amendments and modifrcations and
                           specifrc terminetion rights upon the occurrence of certain events described in the
                           Lease, and, by its execution below, Lender agrees to recognize such amendments,
                           modiRcations or termination rights as pan of the Lease, and Lender further agrees
                           that such new owner shall also be bound by such amendment(s), madification(s)
                           or tetmination rights itnder the Lease, without any consent on the part of Lender
                           or such new owner. Notwithstanding, Lender shall not be bound by a voluntary
                           termination of the Lease or sunender of the Demised Premises, provisions for
                           which was not already expressly contained in the Lease.

                                (e)      Tenant's obligations hereunder shall be effective oniy so long as Lender is
                   bound to Lender's obligations hereunder.

                          S.      If Lender enforees any assignment of rents clause conlained in the Mortgagc or in
                   any other instrument stxuring the loan, Lender and Landlord will hold Tenant Irarrniess from any
                   claims arising out of Tenant's payfng Rent, as required under Ihe Lease, to Lender or by
                   complying witti the assigrunent of rents clanse or similar right.

                           6.     Tenant wi11 notify Lender of any default by Landlord under the Lease which
                   would entitle Tenant to terrriinate the Lease or abate the rent payable thereunder and agrees that
                   notwithstanding any provision of the Lease, no notice of termination thereof nor any abatement
                   shall be efkctive unless Lender has received the aforesald notice and has failed to cure the
                   subject default within the same time period allowed Landlord under the Lease. It is understoodt
                   that the abatement provisions of this section relate to abatements by reason of Landlord's default
                   and do not apply to provisions of the Lease whereby Tenant has the automatic right to abate
                   rentals such as, for example, abatement upon casualty or condemnation.

                            7.     Neither the Mortgage nor any other security instrument executed in connection
                   therewith shall encumber or be construed as subjecting in any manner to the lien thereof, any
                   trade frxtures, signs or other personal property at any time furnished or installed by or for Tenant
                   or its subtenatirs or licensees on the aforementioned property regardless of the rnanner or mode
                   of attachment thereof.

                       8.      Anynotices of communications given under this Agreement shall be in writing
                and shall be given by registered or certifred mail, return receipt requested, postage prepaid, (a) if
               to Lender, at the sddress of Lender as hereinabove set forth or at such other address or persons as
                Lender may designate by notiee in the manner herein set forth, with duplicate eopies to
                                                                                 , or such other address or persons
               as Lender may designate by notiee in the manner herein set fonh, (b) ) if to Landlord, at the
               address of Lender as bereinabove set Porth or at such aiber address or persons as Landlord may
               designate by notice in the manner herein set forth, with dupticate copies to
                                                                                 , or such other address or persons
               as Landlord rnay designate by notice in the manner herein set focth, or (e) if to Tenant, at the
               address of Tcoant as hereinabove set forth, with duplicate copies to Benjamin J. Viloski, lsq„
               Docpken Keevican & Weiss, 600 Grant Sireet, USX Tower, 581° Floor, Pittsburgh, Pa 15219, or
             ~ such othcr address or persons as Tenant may designate by notice in the mannor herein set forth.
               AI1 noticcs given in accordance with ttte provisions orthis Section shall be eftective upon receipt
                  (or refusal of receipt) at tlte address of the addressee.



                                                               GXHISIT D
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 72 of 115




                        9,      This Agreetuent shall inure to the benefit of and be binding upon and enforceable
                 by the parties hereto and their respective successors, assigns, and sublessees, and any purchaser
                 or purchasers at forectosurc of the Shopping Center and their respective heirs. personal
                 representatives, succasors and assigns.

                         t0.     This Agreement contains the entire agreement between the parties and cannot be
                 chahged, modifiod, waived or canneled except by an agreemeot in writing executed by the
                 Parties or their respective interests.

                         11. 71tis Agreement will be govemed by and construed in accordanee with the laws of
                 tho State of the location of the Demised Premises.

                          12. 'The effective date of this Agreernent will be the date of execution by the last
                 Party to sign this Agreement proyided an executed copy of this Agreement is thereafter delivored
                 to all other Parties to this Agreement.

                         13. This Agreement and the covenaots herein contained are intended to run with and
                 bind all tands affected theteby.




                                                        EXIt1B1T D
    Case 4:20-cv-40143                 Document 1-1                   Filed 11/13/20          Pa




                       ]N WITNESS WHEREOF, the Parties hereto have executed and sealed this
                 Agreement as of the day and year tirst above written.

                       TENAIYT

                       DICK'S SPORTING GOODS,INC
                       A Delaware Corporation
                                                           WITNESSES:
                      By:
                      Name: 7oe Queri
                      Title: Sr. Vice President


                      LANDLORD

                      WORCBSTERLINCOLN LLC
                                                           WITNESSES:
                      By:
                      Name:
                      Titie:

             I
                      LENDER


                                                           WITNESSES:
                      By:
                      Name:
                      Title:




,
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 74 of 115




                                                   ACKNOWLEUGMENT

                   COMMONWEALTN OF PENNSYLVANIA                        }
                                                                       ) SS:
                   COUNTY OF AI.LEGHENY                                )

                                ' On this, the        day of                     , 2000, before me a Notary
                   Public, the tmdersigned officer, personaliy appeared Joseph Queri known to me or
                   satisfactotily proven io be the petson whose name is subscribed to the witbin instrument.
                   and acknowledged that helshe executed the same for putposes therein contained.

                                  IN WITNESS VJHEItEOF, I hcreunto set my name and oiricial sea1.


                                                                       Notary Publio

                   IvIY COMMISSION EXPIItHS:




                   STATE OF                                            )
                                                                       ) SS:
                   COUNTY OF                                           )

                                  Oa this, the        day of                     . 2000, before me a Notary
                   Public,        the          undersigned        ofticer,       petsotmlly        appcared
                                                             laaown to me or satisfactotiiy proven to be the
                   person whnse name is sttbscrlbed to the witbin instrument, and acknowledged that he/she
                   executed the same for purposes therein contained.

                                  IN WITNESS WHEREOF, I heteunto set my name and otlicial seal.


                                                                       Notary Public
                                                                                                                i
                   MY COMMISSION EXPIRES:


                   STATE OF                                            )

                   COl3NTY OF                                         )

                                  On thfs, the        day of                      . 2000, before me a Notary
                   Pub{ic,        the          undersigaed          officer,     personaliy         appeand
                                                              1Qtown to me or satisfaclorily proven to be the
                  - petson wbose name is subspibed to the within instrutnettt, and acknowledged that helshe
                    exet:utad the same for ptuposes therein contained.

                                  IN Wt1NESS WHEREOF,1 hercunto set my name attd o6'icial seat.


                                                                      Notary Public

                  MY COMMISSION EJCI'IRES:
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 75 of 115




                                      EXHtBIT E
                                   (NOT APPLICABLE)




                                     EXHIBIT E
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 76 of 115




                                                 EXHIBIT F
                                 LAND.LQgA'S WAIVER AND LICENSE AGt7EEhtENT


                  General Eleciric Capital
                  Corporation, as Agent
                  210 High Ridge Road
                  Stamford, Connecticut 06927

                  RE:    pick's S,goninu Goods Inc f"Ternant"1
                         525 —545 Lincoln Street
                         (Shopping Center add,ess to tu ptovidad by tandloR!)
                  Ladies and Gentlemen:

                         Reference is made to a tease dated                    , 2000 (the "Lease") entered
                  into between Worcester Lincoln LLC ("Landlor(f) and Tenant pursuant to which
                  Landlord. as the owner of the real property and buitding and improvements to be located
                  thereon conunonly known as the proposed Dick's Sporting Goods at the Lincoln Piaza
                  leased to Tenant a portion of such reat property and building and improvements to be
                  located thereon as more panicularly set forth in the Lease (the "Demised Premises").

                          Reference is also made to lhe financing arrangetnents between Tenant, certain
                  lenders (" enders") and you, as agent for the Lenders (in such capaeity, togethcr wilh
                  your officers, directors, employees, agents and invitees, "Aeent) including, but not
                  limited to, the Credit Agreement between Tenant, Lendets and Agent (the foregoing,
                  together with all related documents, agreements, instrurnents and notes, as the same may
                  now exist or may hereaRer be amended, supplemented or otherwise modified, being
                  collectively refetred to herein as the "A¢reements").

                          Pursuani to the temts of the Agreemcnts. Tenanl has granted to Agemt for the
                  benefit of Lenders a security interest in all of the existing and hereafter acquired tangible
                  and intangible personal property of Tenant, including, but not limited to. cash, cash
                  equivalents, bank accounts, accounts and other receivables, inventories, (wherever
                  located), secusities (whether or not marketable), contract rights, instruments, doeuments,
                  franchise tights, patents, trade names, trademarks, ttade styles, copyrights and all other
                  intellectual property rights, notes receivable and general intangibles and all fixtures and
                  equipment other than those fixtures and equipment wbich are a part of the real property
                  defivered to Tenant under the Lease, or which are so permanenUy anached to the real
                  ptroperty deiivered to Tenant under the Lease that they have becorne a part of that real
                  property, and a11 substitutioro, accessions and proceeds of the foregoing (coliectively, the
                  ° ol t") as secttrity for atty ttow existing or bereaftar arising obligations of Tenant to
                  Agent and Lenders pursuant to the Agreements or otherwise.

                          In order to induce Agent and Lendets to enter into the Agreements and in
                  considetation of the loans and other financial accommodations'to Tenant contemplated
                  thereunder wluch will acerue to the benefit of Landlord by enabling Tenant to meet its
                  various obligations to Landlord, including those arising under or in connection with the
                  Lease, and for ten dollars (SIO) and other good and valuable consideration, the receipt
                  and sufficfency of which are bereby acknowledged. Landlord hereby agrees with Agent
                  tbr the benefit of Lenders as follows:

                         1,          ase

                                (a)    Landiord acknowledges that (i) the Lease is in full force and effect
                 and each of the Lease and this Agreement constitutes the legal, valid and binding
                 obliga►ion of Landlord enforceable against Landlord in aecordance with its terms; and,
                 (ii) Landlord is not aware of any existing default under the Lease or any such default
                 which would rosult from the execution, delivery and perforrttance of the Agreements.




                                                               EXHIBIT F
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 77 of 115




                                  (b) - Landlord agrces to provide Agent with (a) a copy of atty
                   canceilation, amendment, consent or waiver'under the Lease and (b) written notice of any
                   default or claimed default by Tenant under the Lease (a "Default Notice") at the same
                   time as it scnds such notice to Tenant; provided that Agent shall have at least (15) days
                   following receipt of such Default Notice to cure such default, but neither Agt:nt nor any
                   Lender shall be under any obligation to cure any default by Company under the Lease.
                   No action by Agent or any Lender pursuant to this Agreement shall be deemed to be an
                   assumption by Agent or Lenders of any obligation under the Lcase, and, except as
                   provided in patagraph 3 below, Agent shall not have any obligation to Landlord.

                                  Waiver of Lien B.iebts

                                   Landlord hereby waives any and all title, landiord's lien, right of distraint
                   or levy, security interest or other intcrest which Landlord may now or hereafter have in
                   any of the Collateral now or hereafter located at the Demised Premises, whether for
                   unpaid rent or otherwise and whether by virtuc of thc Lease, the landlord-tenant
                   relationship, any possession thereof, any local, state or federal law or statute, including,
                   without limitation, Title I1 of the United States Code; as amended, common law
                   doctrine, or otherwise. Landlord agrees that all Cotlateral (other than the Tenant's
                   interest in the Lease) is and shall remain petsonal property and shall not const'itute
                   fixtutes, notwithstanding any attachment to real propaty except for those fixtures which
                   are a part of the real propetty or which are so permanently attached to the real property
                   that they have become a part of that real property pursuant to applicable law including
                   but not limited to all parts of the heating, ventilating and air conditioning system serving
                   the Dcmised Pcemiscs and any mechanical equipment or other leasehold itnprovements,
                   wherever located, and any installations made by or on behalf of Tenant on the Shopping
                   Center roof or otherwise located outside the Demised Premises.

                                  Llce

                                  (a)     Each of Tenant and Landlord hereby agree that, pursuant to the
                   terms of the Agreements, without any accountability or liability to Landlord or Tenant
                   exeept as provided in paragrraph 3(b) beiow, Agent tnay enter on, use and occupy the
                   Demised Premises, at any time prior to sixty (64) days after receipt of written notice from
                   Landlord that Landlord has repossessed the Demised Premises (such date shall be herein
                   referred to as the "Outside Removal Date"). for the purposes of repossessing andlor
                   removing the Collateral in accordance with the provisions of the Agreements (including
                   without limitation, for inspections and collatetal audit and management purposes), the
                   Uniform Commercial Code and any other applicable law (and whether or not a default
                   exists under the Lease or the Agreements). Agent agrees that no sale (public or
                   otherwise) wiU be condueted in, at or upon the Demised Premises or the Shopping
                   Center, and no signage conceming any sueh sale will be permitted in. at or upan the
                  Demised Premises or the Shopping Center. Landlord agrees not to unreasonabiy restriet
                  or otherwise unreasonably interfere with access to, or use of. the Demised Premises by
                  Agent for the foregoing purposes ptior to the Outside Removal Date. Agent agrees (i) to
                  fttlly cooperate with Landlord's agents in connection with suoh removal of the Collateral
                  and (ii) to conduet such removal in a manner reasonably designed to minimite
                  interruption or interfetence with the notmal business operations of the Shopping Center.
                  Said license shall bE irrevocabie and shall continue at Agent's optioa untii the Outside
                  Removal Date. Use or occupancy of the Demised Ptr.mises by Agent as set forth herein
                  shali not consdtute an assumption by Agcnt or any Lender of the Lease or any obligations
                  thereunder.

                                  (b)     In consideration of the foregoing, Agent agrees (to the extent not
                  paid by Tenant) to pay ►o Landlord for the use and occupancy of the Demised Premises
                  by Agent as provided above: (i) per diem rent (based upon base rent and Tenant's pro
                  rata share of operating costs, utilities and taxes payable by Tenant under the Lease but
                  excluding any supplementa) rent or other costs, expenses or amounts or any indemnities
                  payable thereunder, upon default or otherwise) for eaeh day Agent uses or occupies the
                  Demised premises as provided above and (ii) actual out of pocket costs and expenses of
                  repairing any damage (ordinary wear and tear excepted) to the Demised Premises
                  attiibutabie to Agent's use and occupation of the Aemised Premises as provided above,


                                                         EXHIBIT F
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 78 of 115




                                Mlscellaneous

                                 Notices hereunder shall be in writing and shall be sent by certified mail,,
                 return receipt reQuested, to the respecdve Pardes at the following addresses:

                        To Landlord:            WORCESTER LINCOLN LLC
                                                do Plaza Properties
                                                29 Sunderland Road
                                                Worcester, MA 01604-3338

                        To Tenent:             DICK'S SPORTING GOODS, INC.
                                               200 industry Drive
                                               Pittsburgh, PA 15275

                        To Lender:             GENERAL ELECTRIC CAPITAL CORPORATION,
                                               as Agent
                                               800 Connecticut Avenue
                                               Two Nortlt
                                               Norwalk, CT 06854
                                               Attn: Dick's.Sporting Loan Oflficer

                         This Agreement shall bo governed by the intemal laws of the State of
                 Massachusetts and shall remain in full force and effect until the earlier to occur of (i) the
                 Outside Removal Date or (ii) the satisfaetion of or eariier termination of the Agreements
                 between Lender and Tenant (the earlier to occur of (t) or (ii) is hereinafier referred to as
                 the "Tetmination Date'7. This Agreement may not be changed or terminated without the
                 prior written consent of Agent. This Agreement shall be binding upon the heira, petsonal
                 representatives. successors, and assigns of the partics bereto and shall also be binding
                 upon any successor, owner, or tnutsferce of said Demised Premises, and shall inure to
                 benefit of Agent and Lenders and their reapective successors and assigns and other
                 transfereea, as express thitd party beaeFciaries heteof.

                         Agent may, without afYecting the validity of this Agreement, extend the time of
                 payment of any obligations of Tenant to Agent and/or Lenders or alter the periotmance of
                 any of the terms and conditions of any of the Agreentents, w9thout the consent of, or
                 notice to, the undersigned and without in any manner whatsoever impairing or affecting
                 the effectiveness of this Agreement.




                                                        EXHIBIT F
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 79 of 115




                           IN WITNESS WHERSOF, the parties have executed this Agreement as of the
                    day and year first above written.




                                                   WORCESTER LINCOLN LLC

                                                   $y: _.
                                                   Name:
                                                   Title:




                                                   TENA.NT:

                                                   DICK'S SPORTING
                                                   GOODS, INC.

                                                   By:
                                                   Name: Joe Queri
                                                   Title: Senior Vice President




                    Aoeepted and Agreed to:

                    GENERAL ELECTRIC CAPITAL
                    CORPORATION, as Agent

                    By:
                    Name:
                    Title:




                                                   EXH1BllT F
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 80 of 115




                                                        EXHIBIT G

                                           SHOPPING CENTER LEASE
                                           WORCESTER LINCOLN LLC
                                                    AND
                                         DICK'S SPORTING GOODS, INC.
                                    MEMORANDUM OF SHOPPING CENTER LEASE


                  Effcctiva Date of L'ease.


                 Name and address of Landlord: WORCESTER LINCOLN LLC a Delaware limited
                 1iability ewmpany having an otY'ice at, c/o Pla=a Propetties, 29 Sunderiand Road,
                 Worcester, MA 01604-3338 Attention:

                 Name and address of Tenant: DICK'S SPORI7NG GOODS, INC., a Delaware
                 corporation, having an of&e at 200lnduspy Ddve, Pittsburgh PA 15275.
                 Attentioa: Senior Vics; President, )oe Queri.

                 Deserintion of Premises. Approximately 45,000 Leasable Squate Feet.(with a minimum
                 frontage of 200 feet) and being a part of Lincoln Plaza (the "Shopping Center') located in
                 the City of Worcester, County of Worcester, State of Commonwealth of Massachusetts,
                 atid constructed on land described in Exbibit A-1 attached hereto.

                 Term of Leaae. Commencing on the "Rental Commencement Date" of the Lease (as
                 such term is defined in the Leasa) and terminatiag on January 31 following the f fteenth
                 (151d) anniveraary of the Rental Commenoement Date.

                 Ootions to Extend. This Lease grants to Tenant successive options to extend the Lease
                 Tetm from the date upon which the Lease Term would otherwise expire for tive
                 addidonal periods of 8ve years each.

                 Restrictions on Consttuction.

                        (a) No buildings, sigos or strntuures other than canopies and signs attached to store
                 buildings, lighting equipment and directional and other signs pernatted by the provisions of
                 this Lease may be built in any area of the Shopping Center shown as "the No-Build Areas"
                 on the Lease Plan.                                    .

                        (b) No portion of the Parking Areas (defined in Seetion 1.3 below) identifred on
                 the Lease Plan as the "Protected Parking Areas" may be modi6ed (including, but not
                 limited to, any change in the configuration of the parkiag stalla) without Tenant's consent
                 which shall not be uurcasonably withheld or conditioned.

                 EXCIusive.

                         Landlord covenants end agrees that during the tertn of this Lease that it has not
                 and will not. nor will aay entity under common control with Landlord, enter into aay
                  lease(s) or oceupancy agceement(s) for premises sftueted on the Shopping Center (other
                  Ihan the Demised Premises), or otherwise ttunsfer or allow, a possessory interest in the
                 Shopping Center to a tenant or occupant whose primary tisa shall be the sale of sporting
                 goods and sporting equipmmt or athiedc footwear: Landlord wttrraats and agrees that
                 during the tetm of tbls Lease that it wiil not, nor will any entity under common control
                 with Landlord, enter into any lease(s) or occupaacy ®greernents for premises situated on
                 the Shopptng Catter (other than the Damised Prernises), or olherwise iransfer or aliow a
                 possessory interest Ia the Shopping Centu which does not prolu'bit ("Precluded Sales
                 Activities'): (i) the sale of sponing goods and sporting equipment in live thousand
                 (S,000) or more square feet of sales floor area on the Shopping Center, and, (ii) tho retail
                 sale of athletic footwtar in three thousand (3,000) or more square feet of sales floor area
                 on the Shopping Center. The foregoing restrictions in this Sectlon 1.5 shall not apply to
                 the premises designatad on Eabibit A as "Lowes" or "Home Improvcment Store" and
                 "rarget" unless Landiord cen reasoaably control any subletting, assignment or use

                                                        EXHIBIT G
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 81 of 115




                     change which would violate the provisions herein or such premises are subdivided.
                     Notw9thstanding, if l.andlord or a parent, atTiliate or other etttity controlled by or under
                     eommon cantrol with Landlord, regains control of any such premises the provisions of
                     this Syction 1.5 shall apply to each such premises thereafter.

                             This instrument is intended to be only a Memorandum of Lcase in respect to the
                     Lease, to which Lease refbrence is made for the full agreement between the parties. This
                     Memorandum is not intended to modify any tetm. provision or condition of the Lease and
                     to the extent of any conllict between this Memonandum and the Lease, the Lease wi11
                     control.
         1


                            Executed this            day,of                         2000_

                                                                         Landlord:
                     Signed and acknowledged in
                     the presence of:                                    WORCESTER LiNCOLN LLC


                                                                         By:
                                                                         Its-


                                                                         Tenant:
                     Signed and acknowledged in
                     the presence of•                                    DICK'S SPORTING GOODS,
                                                                         1NC.


                                                                         By:1oe fZueri
                                                                         lts: Senior Vice President


                     This instrument is prepared by Benjamin J. Viloski, Attomey at Law, Shopping Center
                     Law Assaciates, 450 Trimont Plaza,1305 Grandview Avenue, Pittaburgh, PA 15211




I




                                                          EXHiBIT G
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 82 of 115




                      STATB OP •                  )
•                                                 ) SS:
                      COUNTY OF~~

                                On ihis        dsy of                        , 2U00, before me personaily came
                                                            , to me pe>sonally known, who, being by rne duly
                      sworn, did deposa aad say that be resides in
                      that he is                                        of
                                                                g•                                             ~

                      that executed the withia instrument; aad he acknowledged to me that he executed the
                      same on behaif of and in tbe namee of such


                                                                     Notary Public

                                                                     (Printed Signa4ue)
                      My Coaunission BXpires:
                      My CountyofResidence:




                          State ofPemyivania               }
                                                            ) SS:
                     County of Allegheny                    )

                             On this         day of                           , 2000 before mo personaliy eame
                     ]oseph Queri, to me personally Imown, who, being by tae duly swom, did depose and say
                     that he resides ia Pittaburgh, PA; that ha is the Senior Vice Pmsident of Dick's Spotting
                     Goods, Inc., the corporation dasaibed in and which eaecuted the within instrument; and
                     that he signed his naaie thereto by order of the Boerd of Directors of said corporation.

                               Witness my hand and Notariol Seal this                day of           ,2000.


                                                                     Notary Pubiic

                                                                     (Printed Signeture)
                     My t.ontmission Fa[piras•
                     My Couaty of Raidences




                      I                                    EXHIBIT G
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 83 of 115




                                                               E H1B[T
                                 LINDLORD'S WAIVER AJYD LICENSE ACREEI►9ENT

                  General ElectFic Capitat
                  Corporation, as Agent
                  210 High Ridge Road
                  Stamford, Cannccticut 06927

                  RE:    Dick'a Snortin,g_Goods. Inc, f"7erant'9
                         525 —545 Lincoin Street
                         (SLoppine Center iddras to be provided by Isndlord)

                  Ladies and Gentlemen:

                         Reference is made to a lease dated                    , 2000 (the "Lease") entered
                  into bctwcen Worcester Lincoln LLC ("Landlord'q and Tenant pursuant to wlrich
                  Landlurd, as the owner of the real property and building and improvemcnts to be located
                  thereon commonly known as the proposed Dick's Sporting Goods at the Lincoln Plaza
                  leased to Tenant a ponion ot such real property and building and improvements to be
                  located thereon as more particularly set forth in the Lease (the "Demised Premises').

                          Reference is also made to the financing atrangements between Tenant, certain
                  lenders ("Lenders'7 and you, as agent for the Lenders (in such capaciry, togethcr with
                  your offrcets, directors, employees, agents and invitees, "Agmf") including, but not
                  limited to, the Credit Agreernent between Tenant, Lenders and Agont (the foregoing,
                  together with alt related documents, agreements, instruments and notes, as the seme may
                  now exist or may herea(ter be amended, supplemented or otherwise modified, being
                  collectively refersed to herein as the "AgLeements").

                         Pursuant to the tetms of the Agreements, Tenant has granted to Agent for the
                 bcnefit of Lenders a security interest in all of the ezisting and bereafter acquired tangible
                 and intangible personal property of Tenant, including, but not limited to, cash, cash
                 equivalents, bank accounts, accounts and other receivables, inventories, (whorever
                 located), securities (whether or not marketable), contract rights, instruments, docuraents,
                 franchise rights, patents, trade names, ltademarks, trade stytes, copyrights and all other
                 intellectual .property rights, notes receivabla and general intangibles and all fixtures and
                 equipment other than those fuctures and equipment which are a part of the real property
                 delivered to Tenant under the Lease, or which are,so pennanently attached to the real
                 propeny deGvered to Tenant under the Lease that Ihey have become a part of that rea)
                 propetty, and all substitutions, accessions and proceeds of lhe foregoing (collactively, the
                 "Colla ra "} as security for any now existing or hereatter artsing obligatfons of Tenant to
                 Agent and I.enders pursuant to the Agreements or otherwise.

                         In order to induce Agent and Lendets to enter into the Agreements and in
                 consideration of the loans and other financial accommodadons to Tenant contemplated
                 thereunder which will accrue lo the benefit of Landlord by enabling Tenant to meet its
                 various obligations to Landlord, including those arising under or in connaction with the
                 Lease. and for ten dollars (S!0) and other.good end valuable consideration, the receipt
                 and suf8c9ency of whlch are hereby acknowledged, Landlord hereby agrees with Agent
                 for the benefit of Lenders as follows:

                        1.       Leese

                                (a)     Landlord acknowledges that (a) the Lease is in full force and eifect
                 and each of the Lease and this Agceement constitutes the legal, valid and binding
                 obligation o£ Landlord enforceable againat Landlord in accordance widt its terms; and,
                 (ii) Landlord is not aware of any existing default under the Lease or any such default
                 whicli would result from lhe execution. delivery and performance of the Agreements.
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 84 of 115




                                 (b)    Landlord agrees to provide Agent with (a) a copy of any
                  caneellation, amendment, consent or watver undor the Lcosc and (b) written noticc of any
                  default or claimed default by Tenant under the Lease (a "Default Notice") at tlie same
                  time as it sends such notice to Tenant; provided lhat Agent shall havc at least (15) days
                  following receipt of such Default Notice to cure sueh default, but neither Agent nor any
                  Lcnder shall be under any obligation to cure any default by Company under the: Lease.
                  No action by Agent or any Lender pursuant to this Agreement shall, be deemed to be an
                  assumption by Agent or Lenders of any obligation under the Lease, and, except as
                  provided in paragraph 3 below, Agent shall not have any obligation to Landlord.

                         2.      Walve of I.ten RiPhts

                                  Landlord hereby waives any and all title, landlord's lien, right of distra4nt
                  or Ievy, security interest or other interest which Landlord nmy now or hereafler have in
                  any of the Collateral now or hereafter located at the Demised Premises, whether for
                   unpaid rent or othetwise and whcther by virtue of the Lease, the landlord-tenant
                  relationship, any possession thereof, any local, state or federal lew or statute, irtcluding,
                  without limitation, Title 11 of the United Stales Codc, as amended, comrnon law
                  doctrine, or otherwise. Landlord agrees tbat all Collatetal (other than the Tenant's
                  interest in the Lease) is and shall remain personal property and shall not constitute
                  frxtures, notwithstanding any attachment to real property except for those fixtures which
                  are a part of the real properry or which are so permanently attached to the real property
                  that they have become a part of that real property pursuant to applicable law including
                  but not limited to all parts of the heating, ventilating and air conditioning systerrt serving
                  the Demised Premises and any mechanical equipment or other leasehold improvements,
                  wherever located, and any installations made by or on behalf of Tenant on the Shopping
                  Canter rotlf or otherwise located outside the Demised Premises.

                         3. - License

                                 (a)     Each of Tenant and Landlord hereby agree that, pursuant to the
                  terms or the Agreements, without any accountability or liability to Landlord or Tenant
                  except as provided in paragraph 3(b) below, Agent may enter on, use and occupy the
                  Demised Premises, at any time prior tu sixty (60) days after receipt of written notice from
                  Landlord that Landlord has repossessed the Demised Prentises (sucli date shall be herein
                  referred lo as the "Outside Removal Date"), for the purposes of repossessing and/or
                  removing the Collateral in accordance with the provisions of the Agreements (including
                  without 19mitation, for inspections and collateral audit and management purposes), the
                  Uniform Commercial Code and any other applicable law (and whether or not a default
                 exists under the Lease or the Agreements). Agent agrees that no sale (public or
                 otherwise) will be conducted in, at or upon the Demised Ptsmises or the Shopping
                  Center, and no signage concerning any suah sale will be petmitted in, at or upon the
                  Demised Premises or the Shopping Center. Landlord agrees not to unreasonably restrict
                 or otberwise unreasonably interfere with access to, or use of, tho Demised Pretnises by
                 Agent for the foregoing purposes prior to thc Outside Removal Date. Agent agrees (i) to
                 fully cooperate with Landlord's agents in eonnection with such removal of the Collateral
                 and (ii) to conduct such removal in a manner reasonably designed to rninimize
                 intemrptlon or interference with the normal business opetations of the Shopping Center.
                 Said license shall be usevocable and shall contiaue at Agent's option until the Outside
                 Removai Date. Use or occupancy of the Demised Prcmises by Agent as set forth herein
                 shall not constitute an assumptien by Agent or any Lende.r of the Lease or any obligations
                 thereunder.

                                 (b) ; In consideration of the foregoing, Agent agrees (to the extent not
                 paid by Tenant) to pay to Landlord for the use and occupancy of the Demised Premises
                 by Agent es provided above: (i) per diem rent (based upon base rent and Tenant's pro
                 rata share of operating costs, utililies and taxes payable by Tenant under the Lease but
                 excluding any supplemental rent or other costs, expenses or amounts or any indemnities
                 payable thereunder, upon default or otherwise) for each day Agent uses or occupies the
                 Demised Premises as provided above and (ii) actual out ofpocket costs and expenses of
                 repairing any damage (ordinary wear and tear excepted) to the Demised Premises
                 attributable to Agent's use and occupation of lhe Demised Ptemises as provided above,
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 85 of 115




                                  Miscetlaneous

                                  Notiees hereundar shail be in writing and shall be sent by certified mail,
                  return receipt tequested, to the rr,spective Panies at the following addresses:

                          To Landlord:          WORCESTER LIiVCOLN LLC
                                                c!o Plaza Propenfes
                                                29 Sunderland Road
                                                Won:ester, MA 01604-3338

                          To Tenant:            DICK'S SPORTiNG GOODS, INC.
                                                200 Industry Dtivc
                                                Pittsburgh, PA 15275

                          To Lender.            GENERAI. ELECTRIC CAPITAL CORPORATION,
                                                as Agent
                                                800 Connecticut Avenue
                                                Two North
                                                Nor+valk, CT 06854
                                                Attn: Dick's Sporting Loan Officer

                          This Agreement shall be govemed by the intemal laws of tbe State of
                  Massachusetts and shall remain in futi force and effect until the earlier to occur or(i) the
                  Outside Removal Date or (ii) the satisfaction of or earlier termination of the Agreements
                  between Lender and Tenant (the eariier to oeeur of (i) or (ii) is hereinafter referred to as
                  the "Temtination Date'l. This Agroement may not be ehanged or terminated without the
                  prior written consent of Agent. 1Uis Agreement she11 be binding upon the heirs, personai
                  representatives, successom and assigns of the parties hereto and shall aiso be binding
                  upon any successor, owner, or transferee of said Demised Premises, and ahall inure to
                  bene6t of Agent and Lenders and their reapeotive successors and assigns and other
                  transferees, as eapress third patty beneficiaries hemoE

                          •Agent may, without affecting the vaGdity of this Agreement, eztend the time of
                  payment of any obligations of Tenant to Agent andlor Lcodets or alter the performance of
                  any of the tenns and conditions of any of the Agreemcnts, without the consent of, or
                  notice to, the undersigned and without in any menner whatsoever impairing or affeeting
                  the eft'ectiveness of this Agreement.
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 86 of 115




       II3 WPi'NBSS WHEREOF, the parties have executed thls Agreement as of the
day and year first above written. ' -



                                 LANDLORD:
                                   s ' ~~
                                        ~?••                  •
                                 ~ ~:~•..i►
                                      `'~• ~   .,




                                TE A '

                                DICK'S SPOItTING
                                GOODS, [NC.
                                                                ~
                                By:                           .......
                                Name: ]o ue
                                Title: Senior tce President




Accepted and Agreed to:

GENERAL ELECTRIC CAPITAL
CORP.ORATION, as Agent

By:               •
Name:
Title:           '        •
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 87 of 115




                                                         EXHIB{T A1
                                                SHOPPiNG CENTER DESCRIPT(ON

                         17te Dcmised Premises consist of approximetely 45,000 squate feet of GFLA with a
                 minimum frontage of approximately 200 feet end other dimension(s) as shown upon the Lease Ptan,
                 and        squate feet of inersartine floor area. In addition, Tenant shall have the exclusive right to
                 use certain exterior Setvice Areas adjacent to the Demised Premises including, without limitation, a
                 loading ntea and a ttash stotage atea; said exterior Service Ateas shall not be included in the
                 Demised Premises, as herein defined. Said exterior Service Areas and meuanirte shall not be
                 included in computing Tenant's Pottion or the amounts paynble by Tenant pursuant to Article IV or
                 Article V of this Lease or any other tmn, or provision of this Lease. Landlord agn:es ll>at the name
                 of the Shopping Center shall nat contain the ttadename of any business opetated in the Shoppfng
                 Center.

                        The Detnised Premises aut situated betwcen Intetstate 290 and Lincoln Str+eet (the "Main
                 Stteeis'), in Worcester, Massachttsetts, The Shopping Center is the iand, together with the
                 buildings and other structuns from time to time thcroon, shown on the Lease Plan, and is mon:
                 pariiculady desaibed as foltows:

                                         (LEGAL DESCRIPTION OF SHOPPING CENTER)
                                                 PROVIDt?D BY LANDLORD
                                      LEgAL 2ESCRIP-nON QF THE SHOPPQdG CENTER SRE


                 Parcal i(52S-SJS Lineoln Street, Warcester. tYIA 01605)

                         IGnd in the City and County of Worcester, Commonweaith of bts»achusetts, together with anp
                 boitdings situated thereon, shown as Lot 50, 51, SZ, 53, 54, SS, $6, 37, SB, $9, and 60 as shotivn on e
                 subdivision plsn entitled "Plaa of Land in Wareester, iNass. Owned by Plaza Center, lnc." dated 13
                 September.19E4, by Lavaltee Brothers, inc, as modified and approved by the Land Court, filed in the
                 Land Regisuadan OfEiao and being Land Court Plan 15937•6, a copy of a ponion of which is filed with
                 Laed Registratioe Certificate No. IOS89.

                         Atso another parcel of land situated in said Wotcester bounded and described as follows:

                 Southwesterly: by Trinity Avenue founeen and 93/100 (14.93) feet;

                 Southerty and
                 Sotnhwesterty: by Parcel 34-14 as shown on a plan herainatter described, eighty-tve and 8►100
                                 (95.08) feet and 69.00 feet and si:tty-nine (69) feer.

                 Nottheasterly: by land now or formerly of W. C. Cunis one hundred twentythn:e (123.00) feet;

                 Narehwestariy:    by lot 670 an said plan one hundred ten ( I 10) feat.

                         Ai! af aaid boundaries are detennined by the Land Court to be (ocated as shown on subdivision
                 plat No.14079-3 drawn by Daniel S. Fiorgan, Chief Engineer, Massacfiusetto Depanment of Public
                 Works. dated Apn'I S. 1967, ns modified end approved by tha Court, filed in the Land Registrerian
                 Offrce, a copy ofa portion of which is t)led with Land Ragistrntion Cartifieate No. 6557.

                 Being lot 752 on seid plcn.

                 Partxl II(555 Llacola Street (Lots 1 and 2 Tyler Preatlee Road, Woreester,MA 01605)

                         7he (and an Lincoln Street, in Worcester. County of Won:esur, Massaehusetts with the buildings
                 theteon bounded and dascribed ss follows:

                 Eastarty:         by the westedy line of Tyler Prentice Road eighty (60) feet;

                Southerly;         by Itutd now ar fotmedy of Philip N. Cuttis. Trustee. one hundred fittnen (1 IS) feet;

                 Westeriy:         by iand nor or fonnerly of Philip N. Curfis, Trustee, eighty.ttuea and 83/100 (93.83)
                                   Poet; end

                Norttterly:        by the southerly line ofLincoln Street one hundrad fifteen and 14l100 (115.14) feat,
                                                            EX H1BIT A-1
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 88 of 115




                                                           E,XHIBI'P J

                                        LINCOI lY PLAZA MAiNTENANCE AND REPAIR

                   COMMON AREAS. The minimum standard of maintenance for the Common Areas
                   sball be comparable to the standard of rtmintenance followed in other first class retail
                   developments of comparable size in the Warcestcr Metropolitan area; notwithstanding
                   the foregoing, however, the Common Areas shall be operated and maintained in
                   compliance with all applicable govemmental laws, rules, regulations, orders and
                   ordinances, and the provisions of this lease. AI1 Common Areas improvemonts sball be
                   repaired or replaced with matetials at least equal to the quality of the materials being
                   repaired or replaced so as to maintain Ihe architectural and aesthetic harmony of the
                   Shopping Center ss a whale. Such oporation, tnaintenence and repair obligation shall
                   include butnot be limited to the following:

                                 (i)      Arive/parkine Areas ant[~Draina¢g Fac   ,~')ili. Maintaining all
                                          paved surfaces and curbs in a smooth and evenly covettd
                                          eondition, including, witltout Umitation, resealing and r®surfacing
                                          a.s required. (For the purpose of this aection, an overlay of the
                                          drives utd parking areas shall be considemd a maintenance item.)
                                          Maintain dtainege facilities, stotm water infiltration and
                                          management systems ('iacluding govemment required
                                          environmental monitoring), and annual cleaning of catcb basins.

                                 (ii)     1]ebris and Refuse. Periodically remove papers, debris, filth,
                                          rofuse, ice and snow (2" on surface) except designated snow
                                          storage ateas, ittctuding vacuttming and broom trxeeping to the
                                          extent necessary to keep the Common Areas in a first-class, ctean
                                          and orderiy condition; provided, however, thal tnut and/or garbage
                                          temoval finm a patty's building shalt be Qte tesponsibility of such
                                          party. All sweeping shall be at apprapriate intervals during such
                                          timea as shall not interfere with the conduct of business ar use of
                                          the common areas by pwnittees.

                                (iii)     Dircctig,,,
                                                   nal Sigqg}sgRd
                                                                n Markcrs. Maintaining, clearting and
                                          replacing any appropriate din:ctional, stop or handicapped parlting
                                          sigos or markets: restriping parking lots and drive; lanes as
                                          necessary to maintain parking spaee designation anid tratfic
                                          direction; and keeping clearlyanarked fire laaes, loading zones, no
                                          parking areas and pedestrian cross-welks.

                                (iv)      lYlghtiQg Pylon. Monumeot and/or Diredionai Sieru<.
                                          Maintainmg, cleaning and replacing Cammon Areas Gghting
                                          facilities, including light standards, wim conduits, lamps, ballasrs
                                         and lenses. time clocics and circnit breakars. Exterior building
                                         fnttures, including any ligbting futtures associated with a eanopy or
                                         other arehitecturel featun: forming a part of such building. shall not
                                         be considerod a Common Atras improvement, but instead the
                                         maintenence and replacement of such 5xtures, and t:het aost of
                                         illumination, shall be dte obligation of the party upon whose site
                                         such fixtures are located.

                                (v)      EM49AR1ltg. Maintaining and replacing of a11 landscape
                                         plantings, trees and shrubs in an ottradive and thriving condition,
                                         trimmed end -veed-fcee; tnnintaining and replacing landscape
                                         planters, including those adjacettt to extarior wa11s of buildings;
                                         madifying intigation systems to satisfy govemmental water
                                         allocation or emergcnry requirements. if any party or occupant
                                         rcquires "speciaP' landscaping (i.e, beyond tbe standard
                                         landscaping requirementa for tbe retnainder of the Sbopping
                                         Center), or if landacaping additionslmodifications are requ'ited as n
                                         result of a buiiding addition. expansion or remodet, the cost of

                 It00S0111:t)
                                                         EXHIIBIT J
   Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 89 of 115




.• .
                                            installatioa, ieplaeement and maintenance of such special or
                                            required landscaping sball be borne solely by such party or
                                            oecupant, as the ease may be, and shall not be includcd in CAM.

                                    (v7 Cpmmon Utilitv [.ines. Maintaining, cleaning, replacing, and
                                            repairing 2ny and all common utiiity tines.

                                    (vii) obstructiotts. Keeping the Common Areas free from any
                                          obstructions, including those caused by the sale or display of
                                          metchandise, unless sucb obstsnetion 3s pemiitted under the
                                          provision of this Icase.

                                    (viii) getainin¢ Walls, fences, and Guardrails Maintain and repair as
                                           tequired.

                                    (ix)   SidewaUcs. Maintaining, eleaning and replacing of sidewalks,
                                           including those adjacent and eontiguous to buildings located witbin
                                           the Shopping Center, clearing aad removal of ice and snow.
                                           Sidewalks shall be steam-cleaned as needcd bi-monthly and shall
                                           be swept at approptiate intetvals during such time as sball not
                                           interfete with the conduct of bu;viness or use of the Common
                                           Areas.

                                    (x)    Seasonai IleeotatiQns. InstaA and maintain seasonal decorations as
                                           required.

                                    (xi)   Sunervisory Personral.      Providing professional supervisory
                                           petsonnel for the Cotttmon Areas, if reasonably required.

                                    (xii) Tmfric. Supetvising of tsaf'Fic by paid polico detail at entrance,s
                                          and exits to the Shopping Center and within the Shopping Centet.
                                          as condltioaa reasonably tsquire maintaining an orderly and pmper
                                          ttaf2lc flow.

                                   (xiii) Socun•;Sy. Patrolling and video monitoring of the Shopping Center
                                          paricing atra4 and Common Areas within the Shopping Center as
                                          reasonably required.

                    Notwitlistanding anything contaioed harein to the.contrary, eaeh patty sball have the
                    obiigation to operate, maintain, and tepair, at it's 9oie wst atni expense in a clean, sightly
                    aad safe condition, tba following items (if any) located on its site: any extetior
                    shipping/mcoiving dock area; any ttuck ramp or ttuck patitittg e:ea; any recycling center
                    or similarly designated area for tho collection of items fntended for recycling; and any
                    rafuse, eompactor or durnpster atea.




                    «oazaA7:l)
                                                           lrXHiBIT J
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 90 of 115



      w«ti~r.r. +lA .        AME,NDMENT DATED•                                  11-6062-3-1 Dick's Sporting
                                                       ~                                   Goods
                             r~s-_et- 03
                                       riRST r.EASf; AMf;NI)MENT

              Tt11S FIRS9' L[:ASrs AMT:NOMEN7' (tllis "Amenclment") is entered into as ol'
      lhis 1't dny of May, 2003 (the "l31'(ictive I)ate") by ancl hctwucn WARCI?S'1'F;12
      LINCOLN LLC; n Delaware limited liability company, having a rncliling adth'ess <+I' 7
      Suaderlltnd Roatl, Woirester, rVtrls$acltusetts 01604 ("Landlord"), and DICIi'S
      SPORTING GOODS, INC., a Delaware corlxiration, hnving at mailing .nidress ol' 200
      htdustry Drive, Pittsburglt, Pellnsylvania 15275 ("Tenant"). Landlord ancl Terr.tnt arti
      sontetimcs hereinaller collectively refcrred to as thc "Pailies."

                                                  RECITALS:

              A.      Landlord and 'I'enant entered into tliat certain Lease dated lanuary 2, 2001
      (tlie "L.casc") for certain premises more fully describcd tlterein and located nt l.incoln
      Plnza in Worcester, Massachuscits (the "Demised Premises");

                D.         Landlord and Tenant are Plaintiff and Det'endant, respectively, in lliat
      cettaitt civil tnatter styled Ww-cesler Lfneoln LLC v. Dick's Snnrtine Cnod.~•. lnc•.
      currently pending in the Worcester Supelrior C~urt as Civil Aclion No. 02-0973C (the
      "Lawsuit");

              C.      Pursuant to that certain letter a6reentettt dated April 3, 2003 (Ihe
      "Setllentc:nt Agreemcnt") attached here:to as Exltibit A. the ('arlics ayrced to settle thc
      dispute in the L.awsuit, fully and forever distniss the matter and fully and forever relense
      cilch other fi•om a)l c.laims and/or causcs of action arisittg fi•om the Lawsuit;

             D.      As required by the Settiement Agreemenl, the Parties agreed to amend
      terms of thc Lease to retlect tt Five 1-Itmdred Twenty-nine Thousand Pnur I-lundrecl
      Ninety-one antl 501100 Dollars ($529,491.50) reduetion in Mittittiartt Rent to be taken i ❑
      twcnty-six (26) consecutive equal reductions of Twenty 1'housand nnd 00/100 L)ollars
      ($20,000.00) per mouth conunencing ott tlie Efttctive Date with a rinol reduction in tlte
      twenty-scventl► (27"') month alter the Effective Date of iVine Thousantl Four 1•Ituttlrctl
      Ninery-one and 50/100 Dollars ($9,491.50);

              S.      As further required by the Setttcinent Agreement, Tenant shall provitle
      Landlot'd with redacted copies of invoices from Goulston & Stot'rs, P.C. demonstruting
      the T'orty-nine Thousand Four idttndred Ninety-one and 50/100 Dollars (A49,491.50) in
      legal services incurred by Tenant in connection with thc Lawsuit;

              F.   As fttrther required by the Settlement Agreement, upon the fuil execution
      of this Amendment, the Parties shall stipulate to a eomplete dismissal of the Lawsuit with
      prejudice.

                                                AGREEMENTS:

              In consideration of the foregoing Recitals, and af the covenants and agreements
      herein, intending to be legally.bound hereby, the Parties agree as follows;

      1.      Amendment. From and after the Effective Date, Article IV of the Lease is hereby
      amended by deleting Section 4.1(a)(i) in its entirety and replacing Section 4.1(a)(i) with
      the following:

               (i)       from the Rental Cotnmencement Date until the end of the fifth (5111)
      lease year thereof, Tenant shall pay Minimum Rent to Landlord at the following rates for
      tite periods specifred:

                             (A) from the Rental Commencement Date until April 30, 2003,
                                    subject to Tenant's rights under the Lease for any violation of
                                    the Initial Co-Tenancy Requirement as set forth in Section 1.6
                                    of the Lease, Tenant shall pay Minimum Rent to Landlot•d ttt the
                                    rate of Fifty-five Thousand Three Hundred Twelve ancl 50/100
                                                       .1.
      csooCS• rz341 ae-1
      41]02110J 9:7BAM
                                                                              SEP ~ ~ 20P~~
                 ~1 ~ ~';'; ~'( ;?,'' SEP ~ 6 7.pf!(
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 91 of 115



       wutec;ia. M,\




                                  Dollars ($55,112.30) per month (i.e. a role equivalent lo
                                  $663,750.00 per year or $14.75 per square tiiOU;

                           (t3)   from May t, 2003 untit Jnne 30, 2005. "I'ennnt sttall p:►y
                                  Minhmnn Renl to Landlord at the rate of '1'hirly-tive'I'housand
                                  Three Hundred Twelve and 50/100 Dollars ($35,312.50) per
                                  utuuth (i.e. a ratc cquivalent to $423,750.00 per annum or
                                  $9.41 per square foot, for twenty-six (26) months);

                           (C)    for the month of Jtdy 2005, 'fenant shatl pay Minimum Rent to
                                  Landlord at the rate of Forty-five Tliousand Eight Nuudred
                                  Twenty-one and 00/100 Dollars ($45,821.00) per mo»tl►; and

                           (D)    fi•oan August l, 2005 to tlie end of lhe fitUi (5"') lease year,
                                  Tenant shall pay Minimum Rent to Landlord at the nite of Cifty-
                                  five Tliousand 'I'ln•ee Hundred Twelve and 50/100 DDllats
                                  ($55,312.50) per nionth (i.e. a tute equivalcut to $663,750.00
                                  per year or $14.75 per square foot)

       2.       lnitial Co-Tenancy, As of the Effective Date, the Parties agree tltat the Initial Co-
       Tenancy Requirement set forth in Section 1.6 of tlte Lease is satisfied aud 'Cenant sltiali
       have no further remedy for a violation of the Initial Cu-Tenaucy Requirement, il' any.
       tttereafter.

       3.     Defitult. The Parlies each acicttowledge thut the other is not in del;iult tntder thc
      terms ot'tlie Lease as ol'the Effective Date and tliat there are no outstanding cretlits, oft=
      sets, deferrecl paynients, interest, penalties, or other amotmts owed by citlter Pirty to thi
      other as of the Eftective Date, except for Substitute Rent for thc tnonth at' April, 2003
      (paid in liett of Miuhnum Rcnt), The Partiss furttier a6t-ee thtd entering into this
      Amendment and/or the Settlement Agrecment and/or the need therclbr shall nol
      constitute a default by either Party under the Lease. Landlord represents anci warrants
      that ente•ing into this Aniendment and/or the Settlement Agrcemeut andlo"r the neecl
      therefor shatl not constitule a default or event triggering the rights of any secured parly
      under any mortgage, deed of trust, or other agreements encumbering thc Shopping Centar
      or Landlord's ►tigltts or interests in the rents, leases, proceeds and/or incame therefrom,
      including but not limited to any Subordination, Non-Disturbancc and Attornment
      Agreement exccuted by Tenant in connection with the Lease (collectively, the "Credit
      and Security Agreements"). lf tlie exccntion of this Aniendment and/or the Settlement
      Agrecment results itt a defattlt or event triggering the riglits of any party wider any of the
      Credit and Security Agreements, Landlord stiall defeud, indemnify ancl hold I►armless
      Tcnant and Tcnant's employees, officers, and directors front and against all claims, costs,
      expenses, and liabilities incutred in connection with any such default or event.

      4.     Continncncy, This Amendment is expressly contingent upon the f ling of a
      dismissal eiitry for the Lawsuit, with prejudice, within thirty (30) days of the l:ffective
      Date. If the Parties shall fail to ftle such dismissal entry within 9uch time, this
      Amendment shall be deemcd to be ineffective and any release, settlement, and/or waiver
      of any disputes or any rights under the Lease as a result of this Amendment or the
      Settlement Agreement shall he null and void.

      5_      Further Assuranr.e.s. The parties agree to execute, acknowledge and deliver and
      cause to be done, cxecuted, acknowledged and delivered all sucli further acts,
      assignments, amendments, transfers and assurances as shall reasonably be requested of
      them in order to carsy out this Amendment and give effect thereto, including an amended
      and restated memotandum of lease, if one was previously recorded, in the manner
      prescribed under the Lease.

      6.     Priority of Lcase.    This Amendment shall not affect Tenant's Icasehold estate
      under the Lease and/or the rights, priority and/or lien Tenant may have by virtue of a
      recorded mernorandum thereof,


                                                    .z-
      G8DpCg.1294109•1     ~
      4/30f•l003 9;70 AM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 92 of 115



       lVarec>k:r. 61A



       7.     Ratification. Except as specifically tuodifietl lterein, all thc tcrms, provisirIns.
       covenants and conditions of thc l c+tse are Itcreby rntitied and conPirmed as if the Lcaie
       werc being re-executed atld shall remain nn full furce and etlect until expir.ition or
       termination of the Lcnse,

       B.         \lisccllancous,

                 (u)     Initially capitalized terms used liercin and not speci(icatly detined shnll
                 liave the same meaning as in the Lease.

                 (b)     The Parties rcprescnt and warrant to eacit other that each has the right,
                 power atid authority to exectde this Aatendment and be bound by llic ternis hereof
                 witliout consent fram any entity, person, court or otlter third-party.

                 (c)     T1tis Amendment shail be binding upon, and sltall inttre to ihe benctit of,
                 tlie Parties and thdir respective heirs, executors, atlministrrators, sucsessors and
                 assiglis.

                  (d)    The captions,'section numbers and paragraph numbcrs appearing in this
                  Amendment are inserted only as a matter of convenience nnd in no way definc,
                  amplify, lintit, construe, or describe thc scope or interest oP any seetion ol' this
                  Amendment.

                 (e)    This Amendment and the Lease contain the entire agreement between
                 L,andlord and "renant and shall not be further amended except in a docuntent
                 sibned by both Landlord and Tenant, hn lhe event of a conllict bclween lhe lcrms
                 of the Settlement Agreement and the tenns of this Amendment, the terms,
                 coi,enants and conditions ofthis Amendment shall prevail and control.

                 (f)    'I'his Amendtnent may be executcd in multiple coutttelparts each oP which
                 when taken together shall constitute a binding amentlment.

                 (g)    Neither this Amendment nor any document. reflecting the terms hereof
                 shall be recorded or included as an amendment ,to any previously recorded
                 <locuntent concerning the Lease.

                 (h)      The Parties agree that the terms of this Amendment and tlie Settlenient
                 Asreement shall be confidential and shalt not be disclosed to tl»rd parties, other
                 tlutn tiie professional advisors and letiders of each Party (provided each Party
                 causes their respeetive professional advisors to retain such confidentiality)
                 without the prior written consent of the otlher Party.

           EXCEPT AS HEREIN AMENDED, ALL OTHER TERMS, COVENAN7'S
      AND CONDITIONS OF LANDLORD AND TENANT SET FOCtTH IN 1'HE
      LEASE AND ALL EXHIBITS ATTAC.HED THERETO REMAIN IN FULL
      FORCE AND EFFECT AS VVRITTEN. LANDLORD AND TENANT DO
      HEREBY RATIFY AND AFFIRM THE SAID TERMS, COVENANTS AND
      CONDITIONS OF SAID LEASE EXCCPT AS AMENDED HEREIN. IN THE
      EVENT OF A CONFLiCT BETW.EEN THE TERMS OF THE LEASE AND THE
      TERMS OF THIS AMENDMENT, THE TERMS, COVENANTS AND
      CONDITIONS OF TIIIS AMENDMENT SHALL PREVAIL AND CONTROL.

                                     (SIGNATURES ON NEXT PAGE)




                                                      a,
      GSDOCS•1234100.1      '
      4/3014003 9:79 qM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 93 of 115


  .                    ,•             •:          .   ;..
                   •           •                                              .




 0.'fi1rv2003      13:33       SHwPLNG CFNTER LFIW ii55oG. P.G. y 1308794325t3                     N0.096   008


                WafMW.d1A            ~                                      '•~


                     IIN 'WYTNESS WUREOF. thc Parties qeieto bave caused ttus First Lease
                Amendmont to bo exacnted a9 of the date set fiorth obeve.
                'INTTNESS:                                  LANDLORD:
                                                            WORCESTEYi Llci'COI.N. LLC,
                                                            e Dolaware limited iiatnlity campany


                                                            BY,
                Pdut namo:                                        Sam Adatne, Manager

                Print nomc:           —


                1i~~k
                    ►1'~~1:n                                r~~'~

                                                            AICB'S SPORT9NG GOODS, INC.,
                                                            a Aelawere corpacatlon

                ~~:::s.i✓.r~~
                           •   L..                             aMi-S'&
                                                            BY.7oP   'i'Ar7e
                                                                           ic=
                                                                             Pr=dew
                                                                               0  ~
                 •~    e   ~   ~~    •,
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 94 of 115



       SVurt6lv- h1A



            IN WITNESS WHEREOF, the Parties hereto have caused this )--irsl Unsc
       Amendment to be executed as ofthe date set forth above.

       WPt-lvrsS:                              I.ANDI.ORD:

                                               WORCESTE:R LINCOLN, LLC,
                                               a Delaware limited liahility cronpany


      ~ _az
      Print name: S - 151LIL- t~                  Sat»A amsti Manager

      Print name:



      WITNESSt                                 TTsNANT;

                                               DtCK'S SP0ILTING COODS, INC.,
                                               a Delaware corporation



      Print name:                                 1oe t7ueri, Senior Vice President

      Prin► nalne:




                   -                     .a.
     osoocs.i2s4~oa.t   '   '
     41702607 D:76 AM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 95 of 115



         Wnrccxm. MA



         STATE OF MASSACHUSETTS A0                                             )
                                                                               ) SS:
         COUNTY OF WORCESTER

                 On this ~ day of                ► g iv           2003, before mc personally came
         Satn Adams, to me personally known, v ho, being by me duly swoi-n, did depose and say
         that he resides in kAi ll n ► e. r.:,.          , <f1         ; that he is the Manager uf
         Worcester Lincoln, LLC, the lirdited liability company described in and wliich executed
         the within instrutnent; and that lie signed his name thereto pursuant to his powers as the
         Manager of such limited liability company and by tlte order of tliz members of said
         limilnd liability company.

                  Wituess my hand and Notarial Seal this                                day of _7?a4         1 2003.
                                                                           r
                                                                                          .,.          ~
                                                                     N¢t .' Pu c
                                  Joyce J. McDonnetl .                         /: T Al ►' (~e tirn,~ = y `
                                                                                                   C
                                       NUTARY PUBLIC rpr                       d Signatitre)
                                  'A9 ta.vte► r,sm +uqraas tAar. IY,201U
         My Commission Expires:
         My County of Residence: —•—•dl=:L•1•[-1 1 6 h.—



         COMMONWEALTH OF PENNSYLVANIA )
                                                                               ) SS:
         COUNTY OF ALI.EGHENY                                                  )

                  On this           day uf                            , 200 befbre me personally
         came !oe Queri, to me personally known, who, being by tne duly sworn, did depose attd
         say that he tesides in PitLsburglh, Pennsylvania; that he is the Senior Vice President of
         Dick's Sporting Qoods, Inc., the corporation described in and whiclt exccuted the within
         iitstrutnent; and that lie signed his name thereto by order of the Board of Directors ot'said
         corporation.

                  Witness my hand and Notarial Seat this                                day of               , 2003.



                                                                     Notary Ptablic                              ^

                                                                     (Printed Signature)

        My Commission Expires:
        My County of Residence:




                                                                  s.
       CSooCS.1z711aY-1     '
        4001203 9:7a AM
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 96 of 115



         Woreeslcr.MA




                                 Lxfrisrr A
                           SETTLEMENT AGREEiENT




       GSDDCB-1774109-1
       413012009 8;70 AM
         Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 97 of 115




''—                                                                                               11-6062-3-1 Dick's Sporting
                                                                                                            Goods
  AMENDMENT DATED:
      0&` 2q ^ bq                            SECOND LEA~E AMENDMENT


         THIS SECOND LEASE AMENDMENT (the "Amendment") is made and entered
         into this .,, ,/  dav of u.              , 2004, (the "Effective Date") by and among
         WORCESTER LiNcOPN LLC, a Delaware limited liability company, having a
         mailing address of 7 Su derland Road, Worcester, Massachusetts 01604 ("Landlord"),
         and D(CK'S SPORTING GOODS, INC., a Delaware corporation, having a mailing
         address of 200 Industry Drive, Pittsburgh, Pennsylvania 15275 ("Tenant'~. Landlord
         and Tenant are sometimes hereinafter refen-ed to as the "Parties."


                                                            RECITALSs


                 WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
         dated January 2, 2001 as modified pursuant to that certain First Lease Amendmerit dated
         May 2, 2003 (hereinafter collectively referred to as the "Lease") for approximately
         45,000 square feet of retail space (the "Premises") in Lincoln Plaza (the "Shopping
         Center") as more particularly described therein; and

                WHEREAS, Landlord and Tenant desire to amend a certain provision in the
         Lease; and

                WHEREAS, the parties hereto are desirous of executing this Amendment for the
         purpose of setting forth the terms and conditions of this Arnendment of the Lease by
         Landlord and Tenant.

                NOW, THEREIt'ORE, for and in consideration of the foregoing Recitals, and of
         the covenants and agreements herein, intending to be legally bound heretiy, the Parties
         agree as follows;

              1.        The above recitals are incorporated herein by reference.

             2.        All defined terms used herein, as indicated by the initial capitalization thereof,
                       shall have the same respective rneanings designated for such terms in the
                       Lease, except as amended herein.

                       As of the Effective Date, the Lease shall be amended as follows:

                       a, Exhibit A attached to the Lease shall be replaced with Exhibit A attached
                           hereto.


                                            (SIGNATURES ON NEXT PAGE)



        N:1SfroRDatatitL• L-san1lWorccster Liucoln LLC\DlCKS5econd Amendment to Lense 06-04.doc
  Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 98 of 115




        lN WITNESS WHEREOI'". tlie parties hereto lia<<e duly e,cecuted this
  Arnendmeiit ttie day aad yeAr first above w:•itten.



  Witnesses:                                    LANDLORD:

      f               i      ~•                 WORCESTER LINCOLN LLC, a Delacvare
    ~.: ,, • „ /           ,(if: ~ : ,r         itnited liIIbili rto ri any               .

                                                B Y•                      r
                                                       Samael.4nm71Vlnnuger


 Witnesses:                                     TENANT:

                                          DICK'S SPORTING GOODS, INC., n Delaware
                          ~~r.';?;.,u^ corhorntion
            1                                  By:                  ~~~"~? ,




N:IS6ureDmulRE l.e;:d111'orcastcr Liucoln LLCIDICK:SkScccaid Amcndmcm m Ltasr 06-04.0oc
Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 99 of 115




                                            ACKNOWLEDGEMENTS

 Commonweaith Of Massachusetts )
                                                    ) ss.
 County of Worcester

 On this the~/~day of                       ~c..    ,~7,~, before me           Q
 the undersigned Notary Public, personally appeared S uet Adams, proved to me
 th.rough satisfactory evidenee of identity, which was                         L,t                                 , to
 be the Person whose name was signed on the prece~
                                                 di ng attached docurnent in my
 presence, as Manager of Worcester Lincoln LLC, and who aeknowledged to me that he
signed it voluntarily on bpW~Y"5'~t%1~~limited liability cbmpany for its stated purpose.
                                  c
                             ........  µ~OI
                              O ~a Gti
                                                   ON
                                                                      Si
                                                                           owu              keAk:g~-~
                                                                                     of Notuy Public

                              , S~
                              ~tior`:~o~M~;.••Ac,                       %~t2va kT A e t N nl e L t_
                                                                      Printefl Name of Notary Public

                                                                      My Commission Expires: 3                     aeid
 STATfi OF PENNSYLVANIA                             )
                                                    ) ss.
 COUNTY OF ALLEGHENY                                )
          On this Ai~day of                             2004, before me, a Notary Pubiic, duly
comsnissioned, qualified andT~                          thin and for said County and State, appeared in
person the within named                                                     to me personally known, who
stated that he/she is the                                                              of Dick's Sporting
Goods, Ine., and was duty authorized in his/her capacity to execute the foregoing ,
instrument for and in the name of and on behalf of said eorporation, and further stated
and acknowledged that he/she signed, executed and delivered said foregoing instrument
for the consideration, use and purposes therein mentioned and set forth.

          WITNESS my hand and official seal this L?— day of l(.                                         , 2004.
                                                        ~                                  ,
                                        I

                                                                     Notary Pubiic                                             _

                                                                     My Commission Expires:
     '                                                                                                 Nota=ia19ea1 public
                                                                                          Dootkc E, 7tipp. No1aq
                                                                                                Hetaver Baro. Beever County
                                                                                              '~j~
                                                                                            'r tsmtfatton Bnpitas Sept. 12, 20b6
                                                                                       dty (A
N:iShoRDnt:tUtB LagallWorcester L4ncoln LLC~DiCK'S15econd Amendment to Lease 06-04.doe Member,PennS~4vaniammta
                                                                                                                    ►iatotntatades
              Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 100 of 115




                                                        THIRD AMENDMENT OF LEASE

                   THIS THIRD AMENDMENT OF LEASE ("Amendment"•) is made and dated as of Ull'eW _, 2017,
  by and between RPAI Worcester Lincoln Plaza, L.L.C., a Delaware limited liability company ('2.andlord"), and Dick's
  Sporting Goods, Inc,, a Delaware corporation ("TenanY').

                                                                    RECITALS:


            A. Worcester Lincoln LLC ("Original Landlord"), as landlord, and Tenant, as tenant, entered into that certain Lease
  dated as of January 2, 2001 (the "Original Lease"), as amended by that certain First Lease Amendment dated as of May 1, 2003
  (the "First Amendment"), and that certain Second Lease Amendment dated as of June 24, 2004 (the "Second Amendmeiit"; the
  Original Lease, the First Aniendment, and the Second Amendment, together with any and all other amendments or
  assignments, are hereinafter collectively refetred to as the "Lease"), relating to approximately 45,000 square feet of GFLA
  ("Demised Premises') and being part of the shopping center commonly known as Lincoln Plaza located in Worcester,
  Massachusetts ("Shopping Center"); and

                B. Landlord is the successor in interest to Original Landlord, and has thc authority to modify the terms of the Lease;
  and

                C. The original term of the Lease is scheduled to expire on January 31, 2018; and

               D. Landlord and Tenant desire to amcnd tho Loase as provided herein; and

               E. All capitalized terms, if not deGned in this Amendment, shall have the same meaning as defined in the Lease.

         NUW, THEREFORE, for good and valuable consideration including the mutual agreements contained lierein, it is
 hereby agreed as follows:

 1.            The parties acicnowledge and agree that the original term of the Lease is scheduled to expire on January 31, 2018.
               Notwithstanding the foregoing, or anything to the contrary in the Lease, Landlord and Tenant hereby agree to extend
               the original term of the Lease for a period of five (5) years (the "Original Tcrnt Extension'). As extended, the original
               terrn of the Lease shall expire on January 31, 2023. Tenant retains the right to extend the original tenn of the Lease
               for five (5) eonseeutive Extension Periods of ftve (5) years each, in accordaace with Section 2.2 of the Lease.

 2.            Section 4.1(a)(iii) of the Lease is hereby revised by removing the clause "original term" in the second line thereof and
               replacing same with "ftftcenth (15'") lease year."

3,            Notwithstanding anything to the contrary set forth in Section 4.1(a) of the Lease, during the Original Term Extension
              (the sixteenth (16t") lease year through the twentieth (20'") lease year of the original term), Tenant shall pay Landlord
              annual Minimum Rent in the amount of $596,250.00 (based on an annual rate of $13.25 per square foot of the
              Demised Premises per year) payable in equal monthly installments of $49,687.50.

4.            Minimum Rent during the Extension Periods set forth in Section 2.2 of the Lease shall be as set forth in Section
              4.1(a), subsections (iv) though (viii).

5.            [Intentionally deleted].

6.            Section 1.7 of the Lease is hereby revised by deleting Subsection (b) of the definition of Requirred Tenant (as defined
              therein) in its entirety and by substituling the following Subsection (b) in lieu thereoE "(b) operates as one of the
              following: (i) full line department store, (ii) junior department store, (iii) soft good store, (iv) home improvement
              store, (v) toy superstore, (vi) electronic equipment/appliance superstore, (vii) craft store, (viii) warehouse department
              store (e,g. Costco or Sam's Club), (ix) grocery store such as, for example, Stop & Shop, (x) bookstore such as, for
              example, Batnes and Noble, (xi) home furnishings store such as, for example, Bed Bath & Beyond or HomeGoods,
              and/or (xii) pet store such as, for example, PetsMart or Petco.".

7.            Section 1.4 of the Lease is hereby amended as follows:

              A.            The following language is hereby added to the parenthetical following the phrase "non-retail purposes": ",
                            and Tenant agrees that retail office uses are permitted in Units 11-27 of the Shopping Center (as indicated on
Diek's'fhird Ameadment t.incoln Plaza 6 2 17
           Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 101 of 115




                          the site plan attached hereto as Schedule No. 1) (collectively, the "Front Pad Buildings")"; and

                    B. The parenthetical following the phrase "health club" is deleted in its entirety and following parenthetical is
                        substituted in lieu thereof, "(exeept tliat (a) Unit 16 at the Shopping Center, previously occupied by Bally's
                        as a health club, may be used as a health club, spa or gym so long as such premises operates as another
                        nationat spa, gym or health club concept or brand or as a regional coneept or brand with at least three (3)
                        other locations in the Boston or Worcester area [a °`NationaURegional Health Club Coneept"] and (b) either
                        of the following shall be pennitted in the Front Pad Buildings (i) one large health club or gym not to exceed
                        40,000 square feet and operated by a NationaURegionai Health Club Concept; or (ii) any number of separate
                        small health club type concepts (such as, for example, spinning, pilates, yoga, niartial arts), provided that
                        such separate clubs in the aggregate do not exceed 10,000 square feet of GFLA and are operated as a
                        National/Regional Health Club Concept)".

             The sole purpose of the site plan attached to this Amendment as Schedule No. 1 is to depict the Iocations of Units 1I-
             27 of the Shopping Center.

 8.          From and after the date hereof, notices to the Landlord shall be addressed as follows:

                         RPAI Worcester Lincoln Plaza, L.L.C.
                         c/o RPAI US Management LLC
                         2021 Spring Road, Suite 200
                         Oak $rook, IL 60523
                         Attn: SVP/Director of National Retail Leasing aad Services

             With a copy to:

                        RPAI Worcester Lincoln Plaza, L.L.C.
                        c% Retail Properties of America, Inc.
                        2021 Spring Road, Suite 200
                        Oak $rook, IL 60523
                        Attn: President — Eastem Division

            For any Additional Rent or collection matters, a copy to:

                        RPAI Worcester Lincoln Plaza, L.L.C.
                        c/o RPAI HOI,DCO Management LLC
                        2021 Spring Road, Suite 200
                        Oak Brook, IL 60523
                        Attn: Director of Collections

9.          From and after the date hereof, notices to the Tenant sha11 be addressed as follows: .

                        Dick's Sporting Goods, Inc.
                        345 Court Street
                        Coraopolis, PA 15108
                        Attn: Senior Vice President — Real Estate

            W ith a copy to:

                        Dick's Sporting Goods, Inc.
                        345 Court Street
                        Coraopolis, PA 15108
                        Attn: Legal Dept,

10.         Landlord and Tenant each represent and warrant that, other than Greenwood Realty and the Dartmouth Company,
            both representing Tenant, it has not had any contacts or engaged in any actions, which would give rise to any elaim
            frorn any broker in connection with the negotiation or execution of this Amendment. Landlord shall pay a
            conunission in the amount of $1.00 per square foot of GFLA of the Demised Prenrises to the Dartmouth Company
            pursuant to a separate agreement. The Dartmouth Company will then pay Greenwood Realty its fee as a cooperating
            broker. Each party hereby indemnifies the other from and against any and all other claims for brokers' commissions
DicKaThfrd Amendmeul Lincola Plaza6:17
              Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 102 of 115




                relating to the negotiation or execution of this Amendment and alleged to be due because of an agreement of the
                indemnifying party:

  11.           This Amendment may be executed in two or more counterparts, each of which shall be deemed an original, but all of
                whieh together shall constitute one and the same instrument. Furthermore, any counterpart that is signed and returned
                by facsimile or electronie transnvssion shall be deemed properly signed and delivered.

  12.           Except as expressly modiSed herein, all of the provisions of the I.ease are hereby ratified and confnmed and shall
                remain unmodified and in full force and effect.

  13.          The parties have full right and authority to enter into this Amendment. Landlord represents and wan;ants that it does
               not need to obtain any lender or other third party consents in order to enter into and effectuate this Amendment.

                                              [SIGNATURES APPEAR ON THE FOLLOWING PAGE.]




Diek'x 7hL•d Amendment Lineoln Plazo 6 2 17
            Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 103 of 115




              IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the date first written above.


                                                      LANDLORD:
                                                      RPAI Worcester Lincola Plaza, L.L.C.,
                                                      a Delaware lin►   i ~' ity company

                                                      By: !te ~rl 13fod      o~A~cti, Inc.,
                                                           n bf(..tfylan /co~o ti n! sole member




                                                                           Tollopoulos
                                                                           ictor - tAltYln9

                                                      TENAIVT:

                                                      Dick's Sporting Goods, Inc.,
                                                      a Delaware oorporation


                                                      By:
                                                      Name:—~~~J~~1X                               {V~1SL
                                                      Title:




Oick'S ThudAmtndmenl Lincola Plaza 6217
              Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 104 of 115




                                                                  SCIIEDULE 1

                                                                   SITE PLAN



                                                                         LtNC®LN PLAZA 525 Lincotn Street, Worcester, MA 01605
                                                                                Latitude:42.29212 N Longitude: -71.774207 W


                                                             rt4w,5c~`
                                                            l,



                                      P l
                                      m l               lfi%
                                                         M- i

                                              ~   1                        2



                   ~~                             TARtiET


                    NORIW                                            Inter6tate 290




Diak's Thud Amertdment Lincoln Plaza 6 2 11
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 105 of 115




                                 345 Court Street, Coraopblis, PA 15108
Matttiew D. Irvin, Vice President, Associate General Counsel I OfEtce Phone: (724) 273-3934 1 E-Mail: Matthew.]rvinQdesg.com


                                                       March 19, 2020

VIA U.S. CERTWYED MAIL, RETURIV RECEIPT

Retail Properties of Arnerica, Inc.
2021 Spring Road, Suite 200
Oak Brook, IL 60523

         RE:      COVID-19 (Coronavirus) — Borce Maieure Notice
                  00090 - Lansing, MI; 00151- Worcester, MA; 01368 - Northgate (Seattle), WA

Dear Sir/Madam:

        Dick's Sporting Goods, Ine., o.n behalf of itself and its subsidiaries and affiliates [including
but not liinited to Golf Galaxy, LLC, Galyan's Trading Cornpany,-LLC and Chick's Sporting
Goods, LLC] (colleetively; "DSG"), has been closely monitoring the COVID-19 (Coronavirus)
Pandemic and evolving our response plans. Keeping our Teanunates, Athletes and conunun;ties
healtliy and safe is our top priority and we will make decisions accordingly. This rapidly evolving
situation could ultimately require that we temporarily close stores regardless of whether dictated
by governmental mandate.

        'rhe COVID-19 (Coronavirus) Pandemic constitutes a force majeure event. As such, any
store closures resulting from or in response to the COVID-19 (Coronavirus) Pandemic are
permitted under the terms of the Lease and any sunsets on DSG's leasehold rights are tolled during
the period of such closure. We continue to monitor the status of the situatioz: and will do our best
to provide further details as they becorne available.

       Nothing herein shall be construed as a waiver of any of DSG's other rights or remedies
contained in the Lease. Thank you for your attention to this matter.

                                                      Vety truly yours,                               '
                                                      DICK'S SPORTING GOODS, INC.




                                                      Matthew D. Irvin
                                                      Vice President, Associate General Counsel




                                                                                                                  EXHIBIT r

                                                                                                           ~           B
         Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 106 of 115




rl
~
 ~ RPAI US Management LLC
     www.rpai.m
            co



           LANDLORD'S NOTICE OF DEFAITLT TO TENANT

          To:       Dicks Sporting Goods Inc 151
                    Attn Legal Dept
                    345 Court Street
                    Coraopolis, PA 15108




     This Notice is seiit by RPAT US Manageiiient LLC as managing agent Por Landlord. You are hereby
     notified of your failure to pay Landlord the amount of $110,684.77 due and owing pursuant to your Lease
     of the following described premises:

              Dicks Sporting Goods Inc 151 d/b/a Dicks Sporting Goods
              Lincoln Plaza
             Suite/Unit Number: 003
             525 Lincoln Street
             Worcester, MA 01605-1905

     You are further notified that your failure to pay Landlord the above amount in FULL within TEN (10) days
     after receipt of this Notice will constitute an Event of Default under the Lease. Payment should be mailed
     to RPAI US Management LLC, 13068 Collection Center Drive, Chicago, IL, 60693-0130. Only FULL
     payment of the amount owed will cure Tenant's default under the Lease, unless Landlord agrees in writing
     to waive said default in exchange for receiving partial payment. This Notice shall not constitutc a
     withdrawal, rescission or substitution of any prior Notice(s) of Default to Tenant.

     If you have any qtiestions regarding the amount due and owing, please contact Landlord's property
     manager: Tywan Anthony Phone: 646-690-0506 E-mail: anthony@rpai.com.
                                                                   rpai.com.

     This Notice is made under the Lease and all applicable laws, and all riglits and remedies. of the Landlord
     are expressly reserved.



     Dated: May 15, 2020
                                                               Am, z -VOz"~~a
                                                               Ann Gottlieb
                                                               RPAI US Management LLC, as managing agent
                                                               for Landlord

                                              PROOF OF SERVICE

     I, Ann Gottlieb, certify tmder oath that on May 15, 2020, 1 caused a copy of this Notice to be delivered via
     USPS Certified Mail, return receipt requested, to the address set forth above.


                                                               A141 z -0&4~g
                                                                       V
                                                               Ann Gottlieb

                                                                                                              EXHIBIT
     BLDG. NO 36062 UNIT NO 003 TENANT NO 201780-3 LEASE NO 5394                                       ~
                                                                                                                    C
                     Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 107 of 115




RetailPropertiesolAmerica,inc.        USPS CERTIFIED MAIL
Lease Compllance-Disputes
2021 Spring Road, 8le 200
Oak 9rook,IL 60523




                                 9214 8901 1664 2800 0000 2700 19




        Dicks Sporting Goods Inc 151
        ATTN: Legal Dept
        345 Court Street
        Coraopolis PA 15108




Posraga: 35.5000
    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 108 of 115




r   RPAI US Management LLC
    www. rpai.com



      LANDLORD' S NOTICE OF DEFAULT TO TENANT

     To:       Dicks Sporting Goods Inc 151
               Attii Senior Vice President Real Estate
               345 Court Street
               Coraopolis, PA 15108




This Notice is sent by RPAI US Management LLC as managing agent for Landlord. You are hereby
notified of your failure to pay Landlord the amount of $130.684.77 due and owing pursuant to your Lease
of the following described premises:

         Dicks Sporting Goods Inc 151 d/b/a Dicks Sporting Goods
         Lincoln Plaza
         Suite/Unit Number: 003
         525 Lincoln Street
         Worcester, MA 01605-1905

You are further notified that your failure to pay Landlord the above amount in FULL within TEN (10) days
after receipt of this Notice will constitute an Event of Default under the Lease. Payment shoitld be mailed
to RPAI US Management LLC, 13068 Collection Center Drive, Chicago, IL, 60693-0130. Only FULL
payment of the amount owed will cure Tenant's default under the Lease, unless Landlord agrees in writiiig
to waive said default in exchange for receiving partial payment. This Notice shall not constitute a
withdrawal, rescission or substitution of any prior Notice(s) of Default to Tenant.

If you have any questions regarding the amount due and owing, please contact Landlord's property
rnanager: Tywan Anthony Phone: 646-690-0506 E-mail: anthony@rpai.com.

This Notice is made utider the Lease and all applicable laws, and all rights and remedies of the Landlord
are expressly reserved.



Dated: May 15, 2020
                                                          Ami Gottlieb
                                                          RPAI US Management LLC, as managing agent
                                                          for Landlord

                                         PROOF OF SERVICE

l, Ann Gottlieb, certify under oath that on May 15, 2020, I caused a copy of this Notice to be delivered via
USPS Certified Mail, return receipt requested, to the address set forth above.




                                                          Ann Gottlieb



BLDG. NO 36062 UNIT NO 003 TENANT NO 201780-2 LEASE NO 5394
                        Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 109 of 115



Releil Properties of America, Inc.
Laase Compliance-Disputes
                                          USPS CERTIFIED MAIL
2021 Spung Road, Sla 200
Oak 9rook, IL 80523




                                     9214 8901 1664 2800 0000 2700 02




       Dicks Sporiang Goods Inc 151
       ATTN: Senior Vice President Real Estate
       345 Court Street .
       CoraopoAs PA 15108




answge: $5.5000
     Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 110 of 115




Wieck DeLuca &Gemma
         INCORPORATEID                                     A'rTORNCYS AT LAW

                                                                                   I:-mail: r=1um~i(ii)_wdstlaw.com




   Via U.S. Postal Service &
   Ccrtitied Mail, Return tteeeint Itequestetl

   September 16, 2020


   Dick's Sporting Goods, Inc.                                    Dick's Sporting Goods, Inc.
   345 Court Street                                               345 Court Street
   Coraopolis, PA 15108                                           Coraopolis, PA 15108
   Attn: Senior Vice President — Real Fstate                      Attn: Legal Departmeiit
   #7013 2630 0002 3931 2488                                      #7013 2630 0002 3931 2471

   Re:      Lincoln Plaza, Worcester, Massachusetts

  Ladies and Gentlemen:

  Please be advised that this firm has been engaged by RPAI Worcester Lincoln Plaza, I..L.C.
  ("Landlord") to represent the Landlord in the above-referenced matter.

  The Landlord and DICK'S SPORTING GOODS, INC. ("Tenaiit".) are parties to that certain
  Lease dated as of January 2, 2001, as amended by that certain First Lease Amendment dated as
  of May 1, 2003, Second Lease Amendment dated as of June 24, 2004 and Third Lease
  Amendment dated as of June 30, 2017 (hereafter "Lease') for that certain premises located at
  525 Lincoln Street, Worcester, Massachusetts, as further described in the Lease.

  The Tenant has failed to pay the monies diie Landlord under the Lease, By letter dated March
  19, 2020, the Tenant notified the Landlord that the 'fenant believed that the COViD-19 pandemic
  constituted a force majeure event. The Landlord disputes the Tenant's contention that COVID-
   l9 constituted a force majeure event under the Lease which excused Tenant's obligation to pay
  rent under the Lease. Tenant has failed to pay the Lalidlord the sum of $110,684.77 for rent due
  Landlord for the months of April and May, 2020. By letter dated May 15, 2020, the Landlord
  provided notice to the Tenant of the payment default in accordance with the Lease, and the
  Tenant has failed to pay the delinqtteiit sum within ten (10) days thereafter. Enclosed plcase find
  the Landlord's Notices of Default to Tenant dated May 15, 2020. Despite Landlord's efforts to
  contact the 'I'enant to discuss payment of the delinquent sum to the Landlord, Tenant has not
  responded to those efforts.

  Prior to proceeding with legal action to, inter alia, collect the monies due Landlord under the
  Lease, Landlord wishes to see if there is a final opportunity to discuss with the Teuant a
  resolution to the matter. As a result, within 10 days of receipt of this letter, please either remit to
     QneTireks iiead Place, Suite 1300                         RoUert D. Wieck               I,indsny C. Sullivan
     Providence, Rhode Islan4 02903                            Richard L. C:emma             cbristine I.

     401.454,8700
                                                               Steven P. Dc+Luca                                    E(HIBIT
     Fax 401.4.54.87.55

                                                                                                          1           D
     Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 111 of 115




Wieck DeLuca &Gemma
        : N:c•;,rt 9 k)nA I 1 n

   Dick's Sporting Goods, Inc.
   September 16, 2020
   Page 2


   the Landlord payment of the delinquent sum of $110,684.77 or contact the Landlord's
   undersigned counsel to discuss a mutually acceptable payment plan for the delinquent amount
   due Landlord.

   Thank you for your prompt attention and anticipated cooperation with this matter. r

  Very truiy yours,



  ILich~ d L. ,ert rna,Cay
  RPAI Womester LincoIn Plaza, L.L.C.

  RLG:mvg

  Enclosures
  G:\RPAADiok's Sporting GoodslCorrespondencelTenont 09I420.docx
   Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 112 of 115




PEE         US Managernent LLC
      Hr,wv
      RPAI.ip~tt.C:om ~

 ~

         LANDLORD'S NOTICE OF DEFAUI,T TO TENANT

        To:      Dicks Sporting Goods lnc 151
                 Attn Legal Dept
                 345 Court Street
                 Coraopolis, PA 15108




   This Notice is sent by RPAI US Management LLC as tnanaging agent for Landlord. You are hereby
   notified ofyour failure to pay Lttndlord the amount of $110,684.77 due and owing pursuant to your Lease
   of the following described premises:

           Dicks Sporting Goods Inc 151 d/b/a Dicks Sporting Goods
           Lincoln Plaza
           Suite/Unit Number: 003
           525 Lincoln Street
           Worcester, MA 01605-1905

  You are further notified that yottr failure to pay Landlord the above atnount in FULL within TEN (10) days
  after receipt of this Notice wi Il constitute an Event of Default under the Lease. Payment should be mailed
  to RPAI US Management LLC, 13068 Collection Center Drive, Chicago, IL, 60693-0130. Only FULL
  payment of the amount owed will cure Tenant's default under the Lea.se, unless L.andlord agrees in writing
  to waive said default in exchange for rec•eiving partial payment. This Notice shall not constituie a
  withdrawal, rescission or substitution of any prior Notice(s) oPDefault to Tenant.

  If you have any qt► estions regarding the amount due and owing, please contact Landlord's property
  manager: Tywan Anthony Phone: 646-690-0506 E-mail: anthony@rpai.cotn.

  This Notice is made under the Lease and all applicable laws, and all rights and remedies of the Landlord
  are expressly reserved.



  Dated: May 15, 2020
                                                            Ann Gottlieb
                                                            RPAI US Management LLC, as managing agent
                                                            for Landlord

                                            PROOF OF SERVTCE

  1, Ann Gottlieb, certify under oath that on May 15, 2020, 1 caused a eopy of this Notice lo be delivered via
  USPS Certified Mail, retttrn receipt requested, to the address set forth above.

                                                             A    m/ •c~i~ffPe~g

                                                            Ann Gottlieb



 BLDG. NO 36062 UNIT NO 003 TENANT NO 201780-3 LEASE NO 5394
                    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 113 of 115




 ReleilPropenmsatametica.tnc,        USPS CERTIFIED MAIL
 Lease Complianca•Dtsputes
 2021 SpnnO Hoan, Sto 200
 Oilx QIOOiC, tL 00521




                                9214 8901 1664 2800 0000 2700 19
                                                                   IIIIIIII




         Dlcks Sporiing Goods Inc 151
         ATTN: Legal Dept
         345 Court Street
         Coraopolis PA 15108




Poslayu, $5.50G!)
     Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 114 of 115




r       RPAI US Management LLC
        voa~ro rpai.aoni

~
          LANDLORD'S NOTICE OF DEFAULT TO TENANT

         To:      Dicks Sporting Goods lnc 151
                  Attn Senior Vice President Real Estate
                  345 Court Strcct
                  Coraopolis, PA 15108




    This Notice is sent by RPAI US Managetnent LLC as tnanaging agent for Landlord. You are hereby
    notified of your failure to pay Landlord the amount of $ I I O,fi84.77 duc and owing pursuant to your Lease
    of the following described prernises:

            Dicks Sporting Goods Inc 15 1 d/b/a Dicks Sporting Goods
            Lincoln Plaza
            5uite/Unit Nurnber: 003
            525 Lincoln Street
            Worcester, MA 01605-I905

    You are futther notified that your failm•e to pay i,andlord the above amount in FULL within "I'EN (10) days
    after receipt of this Notice will constitute an Event of Default under the Lease. Payinent shuuld be mailed
    to RPAI US Management LLC, 13063 Cotlection Center Drive, Chicago, IL, 60693-0130. Only FULL
    payment ofthe amount owed will cure Tenant's default under the Lease, unless Landlord agrees in writing
    to waive said default in exchange f'or receiving partial payment. This Notice shall not constitute a
    withdrawal, rescission or substitution of any prior Notice(s) of Default to T'enant.

    li' you have any questions regarding the amount due and owing, please contact Landlord's propetty
    manager:'1'ywanAnthony Phone: 646-690-0506 E-niail: anthony@rpai.com.

    This Notice is made under the Lease and all applicable laws, and all rights and remedies of the Landlord
    are expressly reserved.


                                                              A- iml CkYJCJtic'Cff.~
    Dated: May 15, 2020
                                                             Ann Gottlieb
                                                             RPAI US Management LLC, as managing agent
                                                             for Landlord

                                            PROOF OF SERVICE

1, Ann Gottlieb, certify under oath that on May 15, 2020, I caused a copy of this Notice to be delivered via
USPS Certified Mail, return receipt requested, to the address set forth above.

                                                             .~r•-' ~~~~~ k'~Xltic ~ic.~


                                                             Ann Gottlieb



BI.DG. NO 36062 L1NIT NO 003 TENANT NO 201780-2 I.CASE NO 5394
                    Case 4:20-cv-40143 Document 1-1 Filed 11/13/20 Page 115 of 115




  RelailProparilesofAmarica,   lnc.        USpS CERTIFIED MAIL
  Leose Compiiance-DisputOs
  2021 SprinO Raad. Sto 200
  Oak 8roox. IL 8a523




                                      9214 8901 1664 2800 0000 2700 02




          Dicks Sporting Goods Inc 151
          ATTN: Senior Vice President Real Estate
          345 Court Street
          Coraopolis PA 15108




F'nclagx~ E5.5003
